                         Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 1 of 110
Theranos Internal Only



March 2015 - Feb 2016
(v. 032216)
                                  Sum of Amount
                                  Category                               Name                           Total
                                   Channing Robertson                    Channing Robertson                 462,916.65
                                   Marcelo Martinez                      Advanced Analog Design             143,000.00
                                   MD - consultation                     Anjali Jain                          16,320.00
                                   Marketing/Media/PR                    Bad Idea Films                     152,150.00
                                                                         Transperfect Translations In            722.40
                                                                         Kyle Thompson                        59,271.09
                                                                         Blythe Barger                         5,363.73
                                                                         FP1 Public Affairs, LLC              90,000.00
                                                                         Martin Schoeller, LLC                45,708.00
                                                                         Menachem Krinsky                     17,100.00
                                                                         Todd Sermersheim                      1,536.24
                                    Security consulting                  Braun Consulting Group, Inc          15,200.00
                                    Strategic communication              California Strategies& Advoc         40,000.00
                                                                         Dan Klores Communications          266,105.02
                                                                         Dawn Schneider                       70,000.00
                                                                         FTI Consulting(SC) Inc.          1,898,106.83
                                                                         Ireland Strategies, LLC            190,000.00
                                                                         Jennings Policy Strategies         240,000.00
                                                                         Sitrick Brincko Group, LLC         777,078.29
                                                                         Venn Strategies, LLC                 25,000.00
                                                                         Wendy Button                       120,000.00
                                    E. Cheung & T. Shultz project        David. B Fechheimer                108,089.32
                                                                         Interfor, Inc                        42,242.20
                                    Mold flow analysis for HIV cartridge EPS FloTek                            6,590.00
                                    Custom simulation solidworks trainingGo Engineer                           2,000.00
                                    Patent work                          Arporn Suvannakita                    5,072.04
                                                                         AVIDITY, IP                        248,610.21
                                                                         Clarke, Modet & Co.                   1,384.37
                                                                         Dennemeyer & Co.,LLC                 97,505.06
                                                                         D'Mark Trademarks & Patents          35,435.00
                                                                         Eitan, Mehulal & Sadot               38,874.25
                                                                         Gowling Lafleur Henderson            30,002.65
                                                                         Harbor Consulting IP                    450.00
                                                                         ISLEFORD Translations, LLC           35,619.00
                                                                         James HK Kim                         16,367.85
                                                                         JS Patent Drafting                    1,845.00


Theranos Internal Only
                         Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 2 of 110
Theranos Internal Only



                                    Patent work                            Kagari Fujita Ph.D                 38,478.60
                                                                           Kim & Chang                        12,562.02
                                                                           Lakshmi Kumaran & Sridharan        90,887.00
                                                                           Lee International IP & Law        101,848.40
                                                                           Panamericana De Patentes           72,538.00
                                                                           Remfry & Sagar                      4,589.00
                                                                           Sarawut Niramai                    13,643.88
                                                                           Shanghai Patent & Trademark       112,240.00
                                                                           Shusaku Yamamoto Co                71,742.00
                                                                           Speller Energy Consulting          10,139.23
                                                                           Spoor & Fisher                     53,695.09
                                                                           Spruson&Ferguson Unit Trust       155,967.50
                                                                           Spruson&Ferguson(Asia) Pte        120,650.32
                                                                           Thomas Kim                         16,131.53
                                                                           Xue Lin                             3,708.36
                                                                           YUASA AND HARA                      5,935.75
                                    BD Matter                              Bates White LLC                    79,425.00
                                                                           Cooley LLP                          6,930.99
                                                                           Itamar Simonson                    56,625.00
                                                                           Naxion, Inc                        11,875.00
                                                                           ORC International                  60,000.00
                                                                           Phillips ADR Enterprises, PC       16,500.00
                                                                           Target Research Group, Inc        124,000.00
                                                                           Willow Research, LLC              175,000.00
                                    Lobbying                               Adams & Reese, LLP                 13,400.00
                                                                           NVG, LLC                          100,000.00
                                                                           The Nickles Group, LLC            100,000.00
                                    Submissions to the FDA                 Precision for Medicine            214,889.65
                                    IT service                             Software House International        1,640.00
                                    4-day training - Statistical Process CoSPC Press                          19,838.26
                                    Molly Levinson                         The Levinson Group                 50,000.00
                                    Kimberly                               HEALTHLEADERS INC                   4,500.00
                                    Legal - General                        Boies, Schiller & Flexner      11,173,645.73
                                                                           Evan E. North, Esq.                29,837.59
                                                                           Fenwick & West LLP              1,067,863.36
                                                                           Hanna and Van Atta                125,775.00
                                                                           Morgan, Lewis & Bockius LLP        15,021.36
                                                                           Morrison Foerster, LLP             13,086.00
                                                                           Richards, Layton & Finger           1,011.60
                                    Sept 2015 Survey by California Lab FMPC Laboratory Consult                59,040.18


Theranos Internal Only
                         Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 3 of 110
Theranos Internal Only



                                    Legal - Regulatory             Arnold & Porter LLP             1,632,734.67
                                                                   Hogan Lovells US LLP              192,975.95
                                                                   Perkins Coie, LLP                  81,267.00
                                                                   Rational eDiscovery, LLC          400,399.22
                                                                   Williams & Connolly LLP            13,132.00
                                    Recruiting                     Christina D. Wilson                11,778.40
                                                                   DeLeon Mitts                       16,373.11
                                                                   Joseph Jackson                     69,331.93
                                                                   Yvonne Galvin                     160,207.60
                                    Software Development/Testing   Big Nerd Ranch, Inc               347,900.00
                                                                   Global Software Resources       3,133,940.00
                                                                   IncRev Corp                     1,747,500.00
                                                                   Jnana Panuganti                    72,919.00
                                                                   Praetorian Group, Inc.             49,500.00
                                    TI related                     Clive Wilkinson Architects         53,925.00
                                                                   Consolidated Engineering Lab        5,772.90
                                                                   Eastern PCM                        24,849.37
                                                                   PAE CONSULTING ENG., INC           24,728.75
                                                                   Perkins+Will                       90,399.25
                                                                   Security by Designs, Inc.          11,000.00
                                                                   T&P Creative                       19,200.00
                                    FDA/CLIA/CMS                   Jeanetics Laboratory Consult       44,516.59
                                                                   LabSci Associates, Inc             48,626.50
                                                                   NSF Health Sciences Medical       213,947.50
                                    Lab Director/Consultant/Tech   Laboratory Consulting              19,700.00
                                                                   Laboratory Medicine               275,230.76
                                                                   Sunil S Dhawan                      5,000.00
                                                                   Carol Hughes                       22,621.35
                                                                   Dr. Lisa Helfend                   14,000.00
                                                                   Waldo Concepcion                   66,666.64
                                                                   Donald Tschirhart                        -
                                   (blank)                         The ReSize Guys                    64,200.00
                                  Grand Total                                                     28,644,670.09




Theranos Internal Only
                         Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 4 of 110
Theranos Internal Only




Theranos Internal Only
                                    Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 5 of 110
Theranos Internal Only



Entered Date      Eff Date Entity   Account   Description   Cost Center Project      Amount Name                     Category             Address
  8/28/2015     4/30/2015 100       6200      Consulting Se1030         100000      2,175.00 Acom Solutions, Inc.                         00053281
    9/1/2015     9/1/2015 100       6200      Consulting Se1030         100000      175.00cr Acom Solutions, Inc.                         00053281
  4/29/2015     3/31/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
    6/2/2015    4/30/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
    7/7/2015    5/31/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
    8/5/2015    6/30/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
  10/6/2015     7/30/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
  10/9/2015     7/30/2015 100       6200      Consulting Se5020                   13,000.00cr Advanced Analog Design Marcelo Martinez     00051236
 10/19/2015     7/30/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
 10/28/2015     8/30/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
    1/8/2016   10/30/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
    1/8/2016    9/30/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
    1/8/2016   11/30/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
    2/8/2016   12/31/2015 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
    3/3/2016    1/31/2016 100       6200      Consulting Se5020                    13,000.00 Advanced Analog Design Marcelo Martinez      00051236
    6/9/2015    5/31/2015 100       6200      Consulting Se3010                     3,880.00 Anjali Jain             MD - consultation    00052217
    7/8/2015    6/30/2015 100       6200      Consulting Se3010                     2,840.00 Anjali Jain             MD - consultation    00052217
  10/8/2015     8/31/2015 100       6200      Consulting Se3010                     3,700.00 Anjali Jain             MD - consultation    00052217
  10/8/2015     9/30/2015 100       6200      Consulting Se3010                     2,900.00 Anjali Jain             MD - consultation    00052217
  10/8/2015     7/31/2015 100       6200      Consulting Se3010                     3,000.00 Anjali Jain             MD - consultation    00052217
  11/5/2015    10/28/2015 100       6200      Consulting Se1050         1701          143.70 Arporn Suvannakita      Patent work          00054198
 11/10/2015    10/28/2015 100       6200      Consulting Se1050         1701        143.70cr Arporn Suvannakita      Patent work          00054198
 11/10/2015    10/28/2015 100       6200      Consulting Se1050         1701        2,395.02 Arporn Suvannakita      Patent work          00054198
  1/18/2016    11/24/2015 100       6200      Consulting Se1050         100000        160.62 Arporn Suvannakita      Patent work          00054198
  1/18/2016    11/24/2015 100       6200      Consulting Se1050         100000      160.62cr Arporn Suvannakita      Patent work          00054198
  1/18/2016    11/24/2015 100       6200      Consulting Se1050         100000      160.62cr Arporn Suvannakita      Patent work          00054198
  1/18/2016    11/24/2015 100       6200      Consulting Se1050         100000      2,677.02 Arporn Suvannakita      Patent work          00054198
  1/18/2016    11/24/2015 100       6200      Consulting Se1050         100000        160.62 Arporn Suvannakita      Patent work          00054198
  4/22/2015     3/31/2015 100       6200      Consulting Se2020                    20,400.00 Bad Idea Films          Marketing/Media/PR   00053151
  5/13/2015     4/30/2015 100       6200      Consulting Se2020                    21,250.00 Bad Idea Films          Marketing/Media/PR   00053151




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 6 of 110
Theranos Internal Only



  8/10/2015     6/30/2015 100   6200   Consulting Se2020             11,900.00 Bad Idea Films         Marketing/Media/PR             00053151
  8/10/2015     7/13/2015 100   6200   Consulting Se2020              8,500.00 Bad Idea Films         Marketing/Media/PR             00053151
  8/10/2015     5/31/2015 100   6200   Consulting Se2020             15,300.00 Bad Idea Films         Marketing/Media/PR             00053151
  8/10/2015      6/1/2015 100   6200   Consulting Se2020              4,250.00 Bad Idea Films         Marketing/Media/PR             00053151
  10/1/2015     8/31/2015 100   6200   Consulting Se2020             17,000.00 Bad Idea Films         Marketing/Media/PR             00053151
  10/1/2015     7/31/2015 100   6200   Consulting Se2020              8,500.00 Bad Idea Films         Marketing/Media/PR             00053151
 10/22/2015     10/5/2015 100   6200   Consulting Se2020              4,250.00 Bad Idea Films         Marketing/Media/PR             00053151
 10/22/2015     9/30/2015 100   6200   Consulting Se2020             16,150.00 Bad Idea Films         Marketing/Media/PR             00053151
 11/30/2015   11/30/2015 100    6200   Consulting Se2020             11,900.00 Bad Idea Films         Marketing/Media/PR             00053151
 11/30/2015   10/31/2015 100    6200   Consulting Se2020             12,750.00 Bad Idea Films         Marketing/Media/PR             00053151
 12/16/2015     9/30/2015 100   6200   Consulting Se1050             59,260.00 Bates White LLC        BD Matter                      00054350
   2/4/2016   10/31/2015 100    6200   Consulting Se1050             20,165.00 Bates White LLC        BD Matter                      00054350
   7/8/2015      7/8/2015 100   6200   Consulting Se4100   200070     7,000.00 Big Nerd Ranch, Inc    Software Development/Testing   00051242
   7/8/2015      7/8/2015 100   6200   Consulting Se4100   200070    21,000.00 Big Nerd Ranch, Inc    Software Development/Testing   00051242
  7/28/2015     7/28/2015 100   6200   Consulting Se4100   200070   28,000.00cr Big Nerd Ranch, Inc   Software Development/Testing   00051242
  7/28/2015     7/28/2015 100   6200   Consulting Se4100   200070          0.00 Big Nerd Ranch, Inc   Software Development/Testing   00051242
  7/28/2015     7/28/2015 100   6200   Consulting Se5060             62,300.00 Big Nerd Ranch, Inc    Software Development/Testing   00051242
  7/28/2015     7/28/2015 100   6200   Consulting Se5060            34,300.00cr Big Nerd Ranch, Inc   Software Development/Testing   00051242
  7/28/2015     7/22/2015 100   6200   Consulting Se5060   200070    34,300.00 Big Nerd Ranch, Inc    Software Development/Testing   00051242
  8/14/2015     7/31/2015 100   6200   Consulting Se4100   200070    76,886.25 Big Nerd Ranch, Inc    Software Development/Testing   00051242
  8/19/2015     7/31/2015 100   6200   Consulting Se4100   200070   76,886.25cr Big Nerd Ranch, Inc   Software Development/Testing   00051242
  8/19/2015     7/31/2015 100   6200   Consulting Se5060   200070    70,700.00 Big Nerd Ranch, Inc    Software Development/Testing   00051242
 10/12/2015     8/25/2015 100   6200   Consulting Se4100   200070    88,305.00 Big Nerd Ranch, Inc    Software Development/Testing   00051242
 10/12/2015   10/12/2015 100    6200   Consulting Se4100   200070   88,305.00cr Big Nerd Ranch, Inc   Software Development/Testing   00051242
 10/12/2015     8/30/2015 100   6200   Consulting Se4100   200070    7,105.00cr Big Nerd Ranch, Inc   Software Development/Testing   00051242
 10/12/2015   10/12/2015 100    6200   Consulting Se4100   200070    88,305.00 Big Nerd Ranch, Inc    Software Development/Testing   00051242
  12/1/2015   11/30/2015 100    6200   Consulting Se5060             12,600.00 Big Nerd Ranch, Inc    Software Development/Testing   00051242
   1/6/2016   12/15/2015 100    6200   Consulting Se4100   200070     7,612.50 Big Nerd Ranch, Inc    Software Development/Testing   00051242
   1/6/2016   12/15/2015 100    6200   Consulting Se4100   200070    13,702.50 Big Nerd Ranch, Inc    Software Development/Testing   00051242
  1/14/2016   11/30/2015 100    6200   Consulting Se4100   200070    1,102.50cr Big Nerd Ranch, Inc   Software Development/Testing   00051242
  1/14/2016     9/29/2015 100   6200   Consulting Se4100   200070    89,600.00 Big Nerd Ranch, Inc    Software Development/Testing   00051242




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 7 of 110
Theranos Internal Only



  1/14/2016   11/30/2015 100    6200   Consulting Se5060            12,600.00cr Big Nerd Ranch, Inc      Software Development/Testing   00051242
  1/27/2016     1/27/2016 100   6200   Consulting Se4100   200070    26,643.75 Big Nerd Ranch, Inc       Software Development/Testing   00051242
  1/27/2016   10/30/2015 100    6200   Consulting Se4100   200070    2,143.75cr Big Nerd Ranch, Inc      Software Development/Testing   00051242
  1/27/2016     1/27/2016 100   6200   Consulting Se4100   200070   26,643.75cr Big Nerd Ranch, Inc      Software Development/Testing   00051242
  1/27/2016   10/27/2015 100    6200   Consulting Se4100   200070    26,643.75 Big Nerd Ranch, Inc       Software Development/Testing   00051242
   2/2/2016   12/29/2015 100    6200   Consulting Se4100   200070     612.50cr Big Nerd Ranch, Inc       Software Development/Testing   00051242
   9/1/2015     7/31/2015 100   6200   Consulting Se1020              3,800.00 Braun Consulting Group, I Security consulting            00053480
 12/29/2015   10/13/2015 100    6200   Consulting Se1020              3,800.00 Braun Consulting Group, I Security consulting            00053480
 12/29/2015   10/26/2015 100    6200   Consulting Se1020              3,800.00 Braun Consulting Group, I Security consulting            00053480
  2/17/2016     1/30/2016 100   6200   Consulting Se1020              3,800.00 Braun Consulting Group, I Security consulting            00053480
 12/15/2015   12/15/2015 100    6200   Consulting Se1050             20,000.00 California Strategies& AdvStrategic communication        00054343
 12/15/2015   12/15/2015 100    6200   Consulting Se1050             20,000.00 California Strategies& AdvStrategic communication        00054343
  7/21/2015     7/21/2015 100   6200   Consulting Se1060   100000     3,994.29 CDW Direct, Llc                                          00050093
  7/21/2015     5/29/2015 100   6200   Consulting Se1060   100000       329.37 CDW Direct, Llc                                          00050093
  7/21/2015     4/30/2015 100   6200   Consulting Se1060   100000     4,791.58 CDW Direct, Llc                                          00050093
  7/21/2015     7/21/2015 100   6200   Consulting Se1060   100000     2,763.06 CDW Direct, Llc                                          00050093
  7/21/2015     7/21/2015 100   6200   Consulting Se1060   100000       823.43 CDW Direct, Llc                                          00050093
  7/21/2015     3/31/2015 100   6200   Consulting Se1060   100000     1,463.88 CDW Direct, Llc                                          00050093
  7/21/2015     7/21/2015 100   6200   Consulting Se1060   100000     3,419.20 CDW Direct, Llc                                          00050093
  7/22/2015     7/22/2015 100   6200   Consulting Se1060   100000    3,419.20cr CDW Direct, Llc                                         00050093
  7/22/2015     3/31/2015 100   6200   Consulting Se1060   100000    1,463.88cr CDW Direct, Llc                                         00050093
  7/22/2015     7/22/2015 100   6200   Consulting Se1060   100000     823.43cr CDW Direct, Llc                                          00050093
  7/22/2015     5/31/2015 100   6200   Consulting Se1060   100000     329.37cr CDW Direct, Llc                                          00050093
  7/22/2015     7/22/2015 100   6200   Consulting Se1060   100000    3,994.29cr CDW Direct, Llc                                         00050093
  7/22/2015     4/30/2015 100   6200   Consulting Se1060   100000    4,791.58cr CDW Direct, Llc                                         00050093
  7/22/2015     7/22/2015 100   6200   Consulting Se1060   100000    2,763.06cr CDW Direct, Llc                                         00050093
  2/22/2016   10/12/2015 100    6200   Consulting Se1060   100000       668.82 CDW Direct, Llc                                          00050093
  2/22/2016   10/13/2015 100    6200   Consulting Se1060   100000       222.94 CDW Direct, Llc                                          00050093
  2/22/2016   10/14/2015 100    6200   Consulting Se1060   100000       217.50 CDW Direct, Llc                                          00050093
  2/22/2016   10/15/2015 100    6200   Consulting Se1060   100000       108.75 CDW Direct, Llc                                          00050093
  2/22/2016   10/19/2015 100    6200   Consulting Se1060   100000       445.88 CDW Direct, Llc                                          00050093




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 8 of 110
Theranos Internal Only



  2/22/2016     10/7/2015 100   6200   Consulting Se1060   100000      217.50 CDW Direct, Llc         00050093
  2/22/2016   10/20/2015 100    6200   Consulting Se1060   100000    2,207.63 CDW Direct, Llc         00050093
  2/22/2016   10/21/2015 100    6200   Consulting Se1060   100000    2,207.63 CDW Direct, Llc         00050093
  2/22/2016   10/21/2015 100    6200   Consulting Se1060   100000       54.38 CDW Direct, Llc         00050093
  2/22/2016   10/22/2015 100    6200   Consulting Se1060   100000    2,207.63 CDW Direct, Llc         00050093
  2/22/2016   10/23/2015 100    6200   Consulting Se1060   100000    1,576.88 CDW Direct, Llc         00050093
  2/22/2016   10/23/2015 100    6200   Consulting Se1060   100000      108.75 CDW Direct, Llc         00050093
  2/22/2016   10/26/2015 100    6200   Consulting Se1060   100000      108.75 CDW Direct, Llc         00050093
  2/22/2016   10/29/2015 100    6200   Consulting Se1060   100000    1,576.88 CDW Direct, Llc         00050093
  2/22/2016   10/29/2015 100    6200   Consulting Se1060   100000      217.50 CDW Direct, Llc         00050093
  2/22/2016   10/14/2015 100    6200   Consulting Se1060   100000      222.94 CDW Direct, Llc         00050093
  2/22/2016   10/13/2015 100    6200   Consulting Se1060   100000      108.75 CDW Direct, Llc         00050093
  2/23/2016   11/12/2015 100    6200   Consulting Se1060   100000      946.13 CDW Direct, Llc         00050093
  2/23/2016     2/23/2016 100   6200   Consulting Se1060   100000      946.13 CDW Direct, Llc         00050093
  2/23/2016     2/23/2016 100   6200   Consulting Se1060   100000    946.13cr CDW Direct, Llc         00050093
  2/23/2016   11/12/2015 100    6200   Consulting Se1060   100000    1,892.25 CDW Direct, Llc         00050093
  2/23/2016   11/12/2015 100    6200   Consulting Se1060   100000   1,892.25cr CDW Direct, Llc        00050093
  2/23/2016   11/18/2015 100    6200   Consulting Se1060   100000    1,892.25 CDW Direct, Llc         00050093
  2/24/2016   11/19/2015 100    6200   Consulting Se1060   100000      315.38 CDW Direct, Llc         00050093
  2/24/2016     11/3/2015 100   6200   Consulting Se1060   100000      108.75 CDW Direct, Llc         00050093
  2/24/2016     11/5/2015 100   6200   Consulting Se1060   100000       54.38 CDW Direct, Llc         00050093
  2/24/2016   11/11/2015 100    6200   Consulting Se1060   100000      108.75 CDW Direct, Llc         00050093
  2/24/2016   11/11/2015 100    6200   Consulting Se1060   100000      108.75 CDW Direct, Llc         00050093
  2/24/2016   11/11/2015 100    6200   Consulting Se1060   100000    108.75cr CDW Direct, Llc         00050093
  2/25/2016   11/20/2015 100    6200   Consulting Se1060   100000      108.75 CDW Direct, Llc         00050093
  2/25/2016   11/26/2015 100    6200   Consulting Se1060   100000      108.75 CDW Direct, Llc         00050093
  2/29/2016     1/28/2016 100   6200   Consulting Se1060   100000       54.38 CDW Direct, Llc         00050093
  2/29/2016     1/27/2016 100   6200   Consulting Se1060   100000    217.50cr CDW Direct, Llc         00050093
  2/29/2016     1/27/2016 100   6200   Consulting Se1060   100000      217.50 CDW Direct, Llc         00050093
  2/29/2016     1/27/2016 100   6200   Consulting Se1060   100000    1,419.19 CDW Direct, Llc         00050093
  2/29/2016     1/20/2016 100   6200   Consulting Se1060   100000     54.38cr CDW Direct, Llc         00050093




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 9 of 110
Theranos Internal Only



  2/29/2016      1/6/2016 100   6200   Consulting Se1060   100000      217.50 CDW Direct, Llc                                   00050093
  2/29/2016      1/7/2016 100   6200   Consulting Se1060   100000      445.88 CDW Direct, Llc                                   00050093
  2/29/2016      1/8/2016 100   6200   Consulting Se1060   100000      334.40 CDW Direct, Llc                                   00050093
  2/29/2016     1/13/2016 100   6200   Consulting Se1060   100000      111.47 CDW Direct, Llc                                   00050093
  2/29/2016     1/20/2016 100   6200   Consulting Se1060   100000      108.75 CDW Direct, Llc                                   00050093
  2/29/2016     1/20/2016 100   6200   Consulting Se1060   100000       54.38 CDW Direct, Llc                                   00050093
  7/22/2015     3/31/2015 100   6200   Consulting Se1060   100000    1,400.00 CDW Technology, Inc                               00053691
  7/22/2015     5/31/2015 100   6200   Consulting Se1060   100000      315.00 CDW Technology, Inc                               00053691
  7/22/2015     4/30/2015 100   6200   Consulting Se1060   100000    4,582.50 CDW Technology, Inc                               00053691
   3/2/2015      3/2/2015 100   6200   Consulting Se1020            42,083.33 Channing Robertson         Channing Robertson
 10/16/2015     7/31/2015 100   6200   Consulting Se1020                 0.02 Channing Robertson         Channing Robertson     00050660
   5/7/2015     3/31/2015 100   6200   Consulting Se1070   1701      3,150.00 Clive Wilkinson Architects TI related             00052911
   5/7/2015     4/30/2015 100   6200   Consulting Se1070   1701      3,150.00 Clive Wilkinson Architects TI related             00052911
   5/7/2015     3/31/2015 100   6200   Consulting Se1070   1701     12,500.00 Clive Wilkinson Architects TI related             00052911
 10/21/2015     8/31/2015 100   6200   Consulting Se1070   1701      2,375.00 Clive Wilkinson Architects TI related             00052911
 10/21/2015     9/30/2015 100   6200   Consulting Se1070   1701      2,200.00 Clive Wilkinson Architects TI related             00052911
   1/4/2016     7/15/2015 100   6200   Consulting Se1070   1701      6,200.00 Clive Wilkinson Architects TI related             00052911
   1/4/2016     4/30/2015 100   6200   Consulting Se1070   1701     10,000.00 Clive Wilkinson Architects TI related             00052911
   1/4/2016     7/15/2015 100   6200   Consulting Se1070   1701      3,200.00 Clive Wilkinson Architects TI related             00052911
   1/4/2016     7/15/2015 100   6200   Consulting Se1070   1701      9,950.00 Clive Wilkinson Architects TI related             00052911
  2/22/2016     9/30/2015 100   6200   Consulting Se1070   1701      1,200.00 Clive Wilkinson Architects TI related             00052911
  4/29/2015     4/29/2015 100   6200   Consulting Se1070   1701      2,060.10 Consolidated Engineering TI related               00051883
  7/14/2015     3/31/2015 100   6200   Consulting Se1070   1701        556.92 Consolidated Engineering TI related               00051883
  7/16/2015     4/30/2015 100   6200   Consulting Se1070   1701      1,485.12 Consolidated Engineering TI related               00051883
  7/16/2015     5/31/2015 100   6200   Consulting Se1070   1701        185.64 Consolidated Engineering TI related               00051883
  7/16/2015     5/31/2015 100   6200   Consulting Se1070   1701        742.56 Consolidated Engineering TI related               00051883
  8/13/2015     6/30/2015 100   6200   Consulting Se1070   1701        371.28 Consolidated Engineering TI related               00051883
  8/13/2015     7/31/2015 100   6200   Consulting Se1070   1701        371.28 Consolidated Engineering TI related               00051883
  6/26/2015     6/26/2015 100   6200   Consulting Se1050            55,000.00 Dan Klores Communicatio Strategic communication   00053912
  6/26/2015     4/30/2015 100   6200   Consulting Se1050            30,000.00 Dan Klores Communicatio Strategic communication   00053912
  6/26/2015     5/31/2015 100   6200   Consulting Se1050            55,000.00 Dan Klores Communicatio Strategic communication   00053912




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 10 of 110
Theranos Internal Only



  9/11/2015     7/30/2015 100   6200    Consulting Se1050              55,000.00 Dan Klores Communicatio Strategic communication            00053912
  9/21/2015     8/30/2015 100   6200    Consulting Se1050              55,000.00 Dan Klores Communicatio Strategic communication            00053912
  7/17/2015     6/30/2015 100   6200    Consulting Se1050              49,123.53 David. B Fechheimer       E. Cheung & T. Shultz project    00053913
  4/28/2015     3/31/2015 100   6200    Consulting Se1020              30,000.00 Dawn Schneider            Strategic communication          00053122
  5/28/2015     4/30/2015 100   6200    Consulting Se1020              31,095.63 Dawn Schneider            Strategic communication          00053122
  5/29/2015     4/30/2015 100   6200    Consulting Se1020              1,095.63cr Dawn Schneider           Strategic communication          00053122
   3/9/2016     2/10/2016 100   6200    Consulting Se1020              10,000.00 Dawn Schneider            Strategic communication          00053122
   9/2/2015     7/31/2015 100   6200    Consulting Se2020   100000        870.00 DeSilva Design LLC                                         00053929
   8/4/2015     7/31/2015 100   6200    Consulting Se2031                 516.25 Dianna Ross                                                00054017
   4/9/2015      4/9/2015 100   6200    Consulting Se4100   100000      581.88cr Eastern PCM               TI related                       00053427
  10/7/2015     9/30/2015 100   6200    Consulting Se4100   100000     14,660.05 Eastern PCM               TI related                       00053427
  10/7/2015     9/30/2015 100   6200    Consulting Se4100   100000     14,660.05 Eastern PCM               TI related                       00053427
  10/7/2015     9/30/2015 100   6200    Consulting Se4100   100000    14,660.05cr Eastern PCM              TI related                       00053427
  10/8/2015     9/30/2015 100   6200    Consulting Se4100   100000     1,179.55cr Eastern PCM              TI related                       00053427
  2/22/2016   11/30/2015 100    6200    Consulting Se4100               3,241.00 Eastern PCM               TI related                       00053427
  2/22/2016   12/31/2015 100    6200    Consulting Se4100               1,467.00 Eastern PCM               TI related                       00053427
   3/1/2016     1/31/2016 100   6200    Consulting Se4100               7,242.75 Eastern PCM               TI related                       00053427
   6/9/2015     5/31/2015 100   6200    Consulting Se1070                 692.50 EGG Office, Inc                                            00053125
  12/1/2015     12/1/2015 100   6200    Consulting Se5030   Cart4.0     3,240.00 EPS FloTek                Mold flow analysis for HIV cartridg00054169
  2/10/2016     1/13/2016 100   6200    Consulting Se5030   Cart4.0     3,643.13 EPS FloTek                Mold flow analysis for HIV cartridg00054169
  2/11/2016     12/3/2015 100   6200    Consulting Se5030   Cart4.0     293.13cr EPS FloTek                Mold flow analysis for HIV cartridg00054169
 10/27/2015   10/27/2015 100    6200    Consulting Se1050             279,043.75 FTI Consulting(SC) Inc.   Strategic communication          00054239
  4/23/2015     4/23/2015 100   6200    Consulting Se1050                 165.00 Global Patent Graphics                                     00053737
  4/27/2015     3/31/2015 100   6200    Consulting Se5060               3,680.00 Global Software ResourceSoftware Development/Testing       00052310
  4/27/2015     3/31/2015 100   6200    Consulting Se5060              49,296.00 Global Software ResourceSoftware Development/Testing       00052310
  4/27/2015     3/31/2015 100   6200    Consulting Se5060               8,960.00 Global Software ResourceSoftware Development/Testing       00052310
  4/27/2015     3/31/2015 100   6200    Consulting Se5060              59,608.00 Global Software ResourceSoftware Development/Testing       00052310
  4/27/2015     3/31/2015 100   6200    Consulting Se5060              12,528.00 Global Software ResourceSoftware Development/Testing       00052310
  4/27/2015     3/31/2015 100   6200    Consulting Se5060              55,496.00 Global Software ResourceSoftware Development/Testing       00052310
  4/27/2015     3/31/2015 100   6200    Consulting Se5060               1,824.00 Global Software ResourceSoftware Development/Testing       00052310
  4/27/2015     3/31/2015 100   6200    Consulting Se5060               5,120.00 Global Software ResourceSoftware Development/Testing       00052310




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 11 of 110
Theranos Internal Only



  4/27/2015     3/31/2015 100   6200    Consulting Se5060       12,576.00 Global Software ResourceSoftware Development/Testing   00052310
  4/27/2015     3/31/2015 100   6200    Consulting Se5060       19,512.00 Global Software ResourceSoftware Development/Testing   00052310
  4/27/2015     3/31/2015 100   6200    Consulting Se5060        4,320.00 Global Software ResourceSoftware Development/Testing   00052310
  4/27/2015     3/31/2015 100   6200    Consulting Se5060        5,440.00 Global Software ResourceSoftware Development/Testing   00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060        4,480.00 Global Software ResourceSoftware Development/Testing   00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060       14,720.00 Global Software ResourceSoftware Development/Testing   00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060       60,768.00 Global Software ResourceSoftware Development/Testing   00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060       11,356.00 Global Software ResourceSoftware Development/Testing   00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060       68,352.00 Global Software ResourceSoftware Development/Testing   00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060        6,304.00 Global Software ResourceSoftware Development/Testing   00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060       47,680.00 Global Software ResourceSoftware Development/Testing   00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060        5,376.00 Global Software ResourceSoftware Development/Testing   00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060       15,696.00 Global Software ResourceSoftware Development/Testing   00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060         800.00 Global Software ResourceSoftware Development/Testing    00052310
  5/27/2015     4/30/2015 100   6200    Consulting Se5060        7,360.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060       21,357.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060        7,760.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060        1,920.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060       16,080.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060       50,672.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060       11,344.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060       44,208.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060       20,568.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060       56,944.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060        7,360.00 Global Software ResourceSoftware Development/Testing   00052310
  7/21/2015     5/31/2015 100   6200    Consulting Se5060       16,000.00 Global Software ResourceSoftware Development/Testing   00052310
  7/29/2015     6/30/2015 100   6200    Consulting Se5060       36,792.00 Global Software ResourceSoftware Development/Testing   00052310
  7/29/2015     6/30/2015 100   6200    Consulting Se5060        7,200.00 Global Software ResourceSoftware Development/Testing   00052310
  7/29/2015     6/30/2015 100   6200    Consulting Se5060       18,560.00 Global Software ResourceSoftware Development/Testing   00052310
  7/29/2015     6/30/2015 100   6200    Consulting Se5060       55,360.00 Global Software ResourceSoftware Development/Testing   00052310
  7/29/2015     6/30/2015 100   6200    Consulting Se5060       48,208.00 Global Software ResourceSoftware Development/Testing   00052310




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 12 of 110
Theranos Internal Only



  7/29/2015     6/30/2015 100   6200    Consulting Se5060       60,880.00 Global Software ResourceSoftware Development/Testing   00052310
  7/29/2015     6/30/2015 100   6200    Consulting Se5060        5,336.00 Global Software ResourceSoftware Development/Testing   00052310
  7/29/2015     6/30/2015 100   6200    Consulting Se5060        2,800.00 Global Software ResourceSoftware Development/Testing   00052310
  7/29/2015     6/30/2015 100   6200    Consulting Se5060        7,376.00 Global Software ResourceSoftware Development/Testing   00052310
  7/29/2015     6/30/2015 100   6200    Consulting Se5060       20,800.00 Global Software ResourceSoftware Development/Testing   00052310
   9/2/2015     7/31/2015 100   6200    Consulting Se5060        5,680.00 Global Software ResourceSoftware Development/Testing   00052310
   9/2/2015     7/31/2015 100   6200    Consulting Se5060        3,200.00 Global Software ResourceSoftware Development/Testing   00052310
   9/2/2015     7/31/2015 100   6200    Consulting Se5060       11,924.00 Global Software ResourceSoftware Development/Testing   00052310
   9/2/2015     7/31/2015 100   6200    Consulting Se5060       45,076.00 Global Software ResourceSoftware Development/Testing   00052310
   9/2/2015     7/31/2015 100   6200    Consulting Se5060       14,080.00 Global Software ResourceSoftware Development/Testing   00052310
   9/2/2015     7/31/2015 100   6200    Consulting Se5060        4,000.00 Global Software ResourceSoftware Development/Testing   00052310
   9/2/2015     7/31/2015 100   6200    Consulting Se5060       15,680.00 Global Software ResourceSoftware Development/Testing   00052310
   9/2/2015     7/31/2015 100   6200    Consulting Se5060       72,640.00 Global Software ResourceSoftware Development/Testing   00052310
   9/3/2015     7/31/2015 100   6200    Consulting Se5060       27,688.00 Global Software ResourceSoftware Development/Testing   00052310
   9/3/2015     7/31/2015 100   6200    Consulting Se5060       81,258.00 Global Software ResourceSoftware Development/Testing   00052310
   9/3/2015     7/31/2015 100   6200    Consulting Se5060        5,780.00 Global Software ResourceSoftware Development/Testing   00052310
   9/3/2015     5/31/2015 100   6200    Consulting Se5060         960.00 Global Software ResourceSoftware Development/Testing    00052310
   9/3/2015     5/31/2015 100   6200    Consulting Se5060        2,800.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060       71,200.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060       15,444.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060        2,400.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060            0.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060       73,616.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060       20,640.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060        5,440.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060       14,752.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060       33,688.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060        2,760.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     7/31/2015 100   6200    Consulting Se5060            0.00 Global Software ResourceSoftware Development/Testing   00052310
 11/11/2015     8/31/2015 100   6200    Consulting Se5060       12,960.00 Global Software ResourceSoftware Development/Testing   00052310
 12/15/2015   10/31/2015 100    6200    Consulting Se5060       20,960.00 Global Software ResourceSoftware Development/Testing   00052310




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 13 of 110
Theranos Internal Only



   1/4/2016     9/30/2015 100   6200    Consulting Se5060       19,755.00 Global Software ResourceSoftware Development/Testing    00052310
   1/4/2016     9/30/2015 100   6200    Consulting Se5060        5,152.00 Global Software ResourceSoftware Development/Testing    00052310
   1/4/2016     9/30/2015 100   6200    Consulting Se5060       59,248.00 Global Software ResourceSoftware Development/Testing    00052310
   1/4/2016     9/30/2015 100   6200    Consulting Se5060       19,512.00 Global Software ResourceSoftware Development/Testing    00052310
   1/4/2016     9/30/2015 100   6200    Consulting Se5060       35,872.00 Global Software ResourceSoftware Development/Testing    00052310
   1/4/2016     9/30/2015 100   6200    Consulting Se5060       12,960.00 Global Software ResourceSoftware Development/Testing    00052310
   1/4/2016     9/30/2015 100   6200    Consulting Se5060        3,200.00 Global Software ResourceSoftware Development/Testing    00052310
   1/4/2016   10/31/2015 100    6200    Consulting Se5060       14,480.00 Global Software ResourceSoftware Development/Testing    00052310
   1/4/2016   10/31/2015 100    6200    Consulting Se5060       10,200.00 Global Software ResourceSoftware Development/Testing    00052310
   1/4/2016     9/30/2015 100   6200    Consulting Se5060       19,000.00 Global Software ResourceSoftware Development/Testing    00052310
   1/4/2016     9/30/2015 100   6200    Consulting Se5060       18,880.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   10/31/2015 100    6200    Consulting Se5060       84,923.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   10/31/2015 100    6200    Consulting Se5060       47,939.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   10/31/2015 100    6200    Consulting Se5060        6,400.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   10/31/2015 100    6200    Consulting Se5060        7,760.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   10/31/2015 100    6200    Consulting Se5060       19,667.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   10/31/2015 100    6200    Consulting Se5060       33,863.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   10/31/2015 100    6200    Consulting Se5060      20,960.00cr Global Software ResourceSoftware Development/Testing   00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060       31,360.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   10/31/2015 100    6200    Consulting Se5060       34,340.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   10/31/2015 100    6200    Consulting Se5060       31,360.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   11/30/2015 100    6200    Consulting Se5060       12,160.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   11/30/2015 100    6200    Consulting Se5060       12,920.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   11/30/2015 100    6200    Consulting Se5060       24,873.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   11/30/2015 100    6200    Consulting Se5060       55,938.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   11/30/2015 100    6200    Consulting Se5060       50,151.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   11/30/2015 100    6200    Consulting Se5060       26,840.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   11/30/2015 100    6200    Consulting Se5060       17,580.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   11/30/2015 100    6200    Consulting Se5060        3,060.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   11/30/2015 100    6200    Consulting Se5060       17,809.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   11/30/2015 100    6200    Consulting Se5060       60,975.00 Global Software ResourceSoftware Development/Testing    00052310




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 14 of 110
Theranos Internal Only



   2/1/2016   12/31/2015 100    6200    Consulting Se5060       33,238.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   12/31/2015 100    6200    Consulting Se5060       57,998.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   12/31/2015 100    6200    Consulting Se5060       48,822.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   12/31/2015 100    6200    Consulting Se5060          676.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   12/31/2015 100    6200    Consulting Se5060       28,700.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   12/31/2015 100    6200    Consulting Se5060       26,000.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   12/31/2015 100    6200    Consulting Se5060        2,880.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   12/31/2015 100    6200    Consulting Se5060       15,598.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   12/31/2015 100    6200    Consulting Se5060       31,244.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   12/31/2015 100    6200    Consulting Se5060       14,280.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016   12/31/2015 100    6200    Consulting Se5060        5,200.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060      47,939.00cr Global Software ResourceSoftware Development/Testing   00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060      53,330.00cr Global Software ResourceSoftware Development/Testing   00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060       33,863.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060       19,667.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060        7,760.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060        6,400.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060       47,939.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060       53,330.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060       6,400.00cr Global Software ResourceSoftware Development/Testing   00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060       31,472.00 Global Software ResourceSoftware Development/Testing    00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060      33,863.00cr Global Software ResourceSoftware Development/Testing   00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060      19,667.00cr Global Software ResourceSoftware Development/Testing   00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060       7,760.00cr Global Software ResourceSoftware Development/Testing   00052310
   2/1/2016      2/1/2016 100   6200    Consulting Se5060      31,360.00cr Global Software ResourceSoftware Development/Testing   00052310
   2/3/2016   10/31/2015 100    6200    Consulting Se5060       53,330.00 Global Software ResourceSoftware Development/Testing    00052310
  2/22/2016     9/30/2015 100   6200    Consulting Se5060       78,130.00 Global Software ResourceSoftware Development/Testing    00052310
  2/22/2016   12/31/2015 100    6200    Consulting Se5060       56,211.00 Global Software ResourceSoftware Development/Testing    00052310
  2/22/2016   12/31/2015 100    6200    Consulting Se5060        7,480.00 Global Software ResourceSoftware Development/Testing    00052310
  2/22/2016     9/30/2015 100   6200    Consulting Se5060       31,807.00 Global Software ResourceSoftware Development/Testing    00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060       23,884.00 Global Software ResourceSoftware Development/Testing    00052310




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 15 of 110
Theranos Internal Only



  2/29/2016     1/31/2016 100   6200    Consulting Se5060              28,808.00 Global Software ResourceSoftware Development/Testing      00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060              15,853.00 Global Software ResourceSoftware Development/Testing      00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060               3,100.00 Global Software ResourceSoftware Development/Testing      00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060              17,820.00 Global Software ResourceSoftware Development/Testing      00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060              13,600.00 Global Software ResourceSoftware Development/Testing      00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060              14,160.00 Global Software ResourceSoftware Development/Testing      00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060              48,840.00 Global Software ResourceSoftware Development/Testing      00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060              43,692.00 Global Software ResourceSoftware Development/Testing      00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060                 592.00 Global Software ResourceSoftware Development/Testing      00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060              44,218.00 Global Software ResourceSoftware Development/Testing      00052310
  2/29/2016     1/31/2016 100   6200    Consulting Se5060              47,047.00 Global Software ResourceSoftware Development/Testing      00052310
   6/3/2015     5/19/2015 100   6200    Consulting Se1060   100000      2,175.00 Go Engineer               Custom simulation solidworks trai 00050172
   6/3/2015     5/31/2015 100   6200    Consulting Se1060   100000      175.00cr Go Engineer               Custom simulation solidworks trai 00050172
  9/22/2015     9/22/2015 100   6200    Consulting Se3010   CLIA           81.03 Hardy Diagnostics                                         00053284
  10/6/2015     9/30/2015 100   6200    Consulting Se3010   CLIA         81.03cr Hardy Diagnostics                                         00053284
   5/4/2015     3/31/2015 100   6200    Consulting Se5060             125,000.00 IncRev Corp               Software Development/Testing    00051352
   5/4/2015     4/30/2015 100   6200    Consulting Se5060             140,000.00 IncRev Corp               Software Development/Testing    00051352
  6/24/2015     5/31/2015 100   6200    Consulting Se5060             140,000.00 IncRev Corp               Software Development/Testing    00051352
   7/9/2015     6/30/2015 100   6200    Consulting Se5060             140,000.00 IncRev Corp               Software Development/Testing    00051352
  8/12/2015     7/31/2015 100   6200    Consulting Se5060             150,000.00 IncRev Corp               Software Development/Testing    00051352
  9/10/2015     8/31/2015 100   6200    Consulting Se5060             150,000.00 IncRev Corp               Software Development/Testing    00051352
 10/19/2015   10/19/2015 100    6200    Consulting Se5060            ########## IncRev Corp                Software Development/Testing    00051352
 10/19/2015   10/19/2015 100    6200    Consulting Se5060             150,000.00 IncRev Corp               Software Development/Testing    00051352
 10/19/2015     9/30/2015 100   6200    Consulting Se5060             150,000.00 IncRev Corp               Software Development/Testing    00051352
 12/14/2015   11/30/2015 100    6200    Consulting Se5060             151,000.00 IncRev Corp               Software Development/Testing    00051352
 12/14/2015   10/31/2015 100    6200    Consulting Se5060             151,500.00 IncRev Corp               Software Development/Testing    00051352
  2/23/2016     1/31/2016 100   6200    Consulting Se5060             150,000.00 IncRev Corp               Software Development/Testing    00051352
  2/23/2016   12/31/2015 100    6200    Consulting Se5060             150,000.00 IncRev Corp               Software Development/Testing    00051352
   3/7/2016     2/29/2016 100   6200    Consulting Se5060             150,000.00 IncRev Corp               Software Development/Testing    00051352
  7/30/2015     6/30/2015 100   6200    Consulting Se1055              15,000.00 Ireland Strategies, LLC   Strategic communication         00054010
  7/30/2015     4/30/2015 100   6200    Consulting Se1055                   0.00 Ireland Strategies, LLC   Strategic communication         00054010




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 16 of 110
Theranos Internal Only



  7/30/2015     4/30/2015 100   6200    Consulting Se1055            15,000.00 Ireland Strategies, LLC   Strategic communication   00054010
  7/30/2015     5/31/2015 100   6200    Consulting Se1055            15,000.00 Ireland Strategies, LLC   Strategic communication   00054010
  8/13/2015     7/31/2015 100   6200    Consulting Se1055            20,000.00 Ireland Strategies, LLC   Strategic communication   00054010
  9/16/2015     8/31/2015 100   6200    Consulting Se1055            20,000.00 Ireland Strategies, LLC   Strategic communication   00054010
  10/5/2015     9/30/2015 100   6200    Consulting Se1055            20,000.00 Ireland Strategies, LLC   Strategic communication   00054010
  12/1/2015   11/30/2015 100    6200    Consulting Se1055            20,000.00 Ireland Strategies, LLC   Strategic communication   00054010
  12/7/2015   10/31/2015 100    6200    Consulting Se1055            20,000.00 Ireland Strategies, LLC   Strategic communication   00054010
 12/15/2015   12/15/2015 100    6200    Consulting Se1055            20,000.00 Ireland Strategies, LLC   Strategic communication   00054010
  1/28/2016     1/28/2016 100   6200    Consulting Se1055            10,000.00 Ireland Strategies, LLC   Strategic communication   00054010
   3/1/2016     2/25/2016 100   6200    Consulting Se1055            15,000.00 Ireland Strategies, LLC   Strategic communication   00054010
   7/6/2015     4/20/2015 100   6200    Consulting Se5020   100000      318.31 ISO Central Secretariat                             00053492
   9/8/2015     4/30/2015 100   6200    Consulting Se5020   100000    318.31cr ISO Central Secretariat                             00053492
   4/6/2015     3/31/2015 100   6200    Consulting Se1050               874.71 James HK Kim              Patent work               00053477
   4/7/2015     3/12/2015 100   6200    Consulting Se1050   100000    2,983.42 James HK Kim              Patent work               00053477
   4/7/2015     3/31/2015 100   6200    Consulting Se1050   100000    240.04cr James HK Kim              Patent work               00053477
  6/30/2015     6/30/2015 100   6200    Consulting Se1050             2,837.76 James HK Kim              Patent work               00053477
  7/15/2015     6/30/2015 100   6200    Consulting Se1050            2,837.76cr James HK Kim             Patent work               00053477
  12/7/2015   10/31/2015 100    6200    Consulting Se1050             6,950.00 Jeanetics Laboratory ConsFDA/CLIA/CMS               00054328
 12/16/2015   11/30/2015 100    6200    Consulting Se1050             7,050.00 Jeanetics Laboratory ConsFDA/CLIA/CMS               00054328
  1/27/2016   12/31/2015 100    6200    Consulting Se1050             8,500.00 Jeanetics Laboratory ConsFDA/CLIA/CMS               00054328
   3/2/2016     1/31/2016 100   6200    Consulting Se1050            13,350.00 Jeanetics Laboratory ConsFDA/CLIA/CMS               00054328
   5/4/2015     4/30/2015 100   6200    Consulting Se1055            20,000.00 Jennings Policy StrategiesStrategic communication   00051284
   5/4/2015     3/31/2015 100   6200    Consulting Se1055            20,000.00 Jennings Policy StrategiesStrategic communication   00051284
   5/4/2015     5/31/2015 100   6200    Consulting Se1055            20,000.00 Jennings Policy StrategiesStrategic communication   00051284
  7/23/2015     7/23/2015 100   6200    Consulting Se1055            20,000.00 Jennings Policy StrategiesStrategic communication   00051284
  7/23/2015     6/30/2015 100   6200    Consulting Se1055            20,000.00 Jennings Policy StrategiesStrategic communication   00051284
  8/19/2015     8/19/2015 100   6200    Consulting Se1055            20,000.00 Jennings Policy StrategiesStrategic communication   00051284
  9/16/2015      9/3/2015 100   6200    Consulting Se1055            20,000.00 Jennings Policy StrategiesStrategic communication   00051284
 10/12/2015   10/12/2015 100    6200    Consulting Se1055            20,000.00 Jennings Policy StrategiesStrategic communication   00051284
  12/9/2015   11/10/2015 100    6200    Consulting Se1055            20,000.00 Jennings Policy StrategiesStrategic communication   00051284
   2/3/2016   12/31/2015 100    6200    Consulting Se1055            20,000.00 Jennings Policy StrategiesStrategic communication   00051284




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 17 of 110
Theranos Internal Only



  2/20/2016     1/31/2016 100   6200    Consulting Se1055               20,000.00 Jennings Policy StrategiesStrategic communication        00051284
   3/1/2016     2/29/2016 100   6200    Consulting Se1055               20,000.00 Jennings Policy StrategiesStrategic communication        00051284
   4/7/2015     3/31/2015 100   6200    Consulting Se5060               10,417.00 Jnana Panuganti           Software Development/Testing   00053346
  5/13/2015     4/30/2015 100   6200    Consulting Se5060               10,417.00 Jnana Panuganti           Software Development/Testing   00053346
  6/15/2015     6/15/2015 100   6200    Consulting Se5060               10,417.00 Jnana Panuganti           Software Development/Testing   00053346
  7/15/2015     6/30/2015 100   6200    Consulting Se5060               10,417.00 Jnana Panuganti           Software Development/Testing   00053346
  8/17/2015     7/31/2015 100   6200    Consulting Se5060               10,417.00 Jnana Panuganti           Software Development/Testing   00053346
  9/10/2015     8/31/2015 100   6200    Consulting Se5060               10,417.00 Jnana Panuganti           Software Development/Testing   00053346
  9/30/2015     9/30/2015 100   6200    Consulting Se5060               10,417.00 Jnana Panuganti           Software Development/Testing   00053346
  4/27/2015     3/13/2015 100   6200    Consulting Se1050                 100.20 Kagari Fujita Ph.D         Patent work                    00051663
  4/30/2015     4/30/2015 100   6200    Consulting Se1050                1,380.56 Kagari Fujita Ph.D        Patent work                    00051663
   5/7/2015     3/12/2015 100   6200    Consulting Se1050                4,342.00 Kagari Fujita Ph.D        Patent work                    00051663
  5/13/2015     5/11/2015 100   6200    Consulting Se1050                1,425.76 Kagari Fujita Ph.D        Patent work                    00051663
  6/30/2015     6/30/2015 100   6200    Consulting Se1050                4,013.76 Kagari Fujita Ph.D        Patent work                    00051663
   9/3/2015     7/31/2015 100   6200    Consulting Se1050                2,717.92 Kagari Fujita Ph.D        Patent work                    00051663
  9/23/2015     9/15/2015 100   6200    Consulting Se1050                5,194.00 Kagari Fujita Ph.D        Patent work                    00051663
   4/3/2015     3/31/2015 100   6200    Consulting Se3010   CLIA         3,500.00 Laboratory Consulting     Lab Director/Consultant/Tech   00051270
   5/1/2015     4/30/2015 100   6200    Consulting Se3010   CLIA         3,500.00 Laboratory Consulting     Lab Director/Consultant/Tech   00051270
  6/10/2015     5/31/2015 100   6200    Consulting Se3010   CLIA         3,500.00 Laboratory Consulting     Lab Director/Consultant/Tech   00051270
   7/8/2015     6/30/2015 100   6200    Consulting Se3010   CLIA         3,500.00 Laboratory Consulting     Lab Director/Consultant/Tech   00051270
  9/16/2015     8/31/2015 100   6200    Consulting Se3010   CLIA         1,875.00 Laboratory Consulting     Lab Director/Consultant/Tech   00051270
  10/6/2015     8/31/2015 100   6200    Consulting Se3010   CLIA         3,825.00 Laboratory Consulting     Lab Director/Consultant/Tech   00051270
  8/10/2015      7/8/2015 100   6200    Consulting Se5020   Cart4.0      1,316.41 Leister Technologies AG                                  00053587
  8/20/2015     8/20/2015 100   6200    Consulting Se5020   Cart4.0    1,316.41cr Leister Technologies AG                                  00053587
  5/28/2015     4/15/2015 100   6200    Consulting Se4070   100000       6,022.50 Makino Micromachining Te                                 00050881
  5/28/2015     4/30/2015 100   6200    Consulting Se4070   100000     6,022.50cr Makino Micromachining Te                                 00050881
 10/20/2015     9/30/2015 100   6200    Consulting Se1050               11,875.00 Naxion, Inc               BD Matter                      00054224
  2/22/2016   12/31/2015 100    6200    Consulting Se4070              135,603.95 NSF Health Sciences MedFDA/CLIA/CMS                      00054329
  2/22/2016     1/31/2016 100   6200    Consulting Se4070             ########## NSF Health Sciences MedFDA/CLIA/CMS                       00054329
  2/22/2016     1/31/2016 100   6200    Consulting Se4070              135,603.95 NSF Health Sciences MedFDA/CLIA/CMS                      00054329
  3/11/2016     1/31/2016 100   6200    Consulting Se4070               92,692.50 NSF Health Sciences MedFDA/CLIA/CMS                      00054329




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 18 of 110
Theranos Internal Only



  3/11/2016   12/31/2015 100    6200    Consulting Se4070            14,348.95cr NSF Health Sciences MedFDA/CLIA/CMS                     00054329
  8/17/2015     7/31/2015 100   6200    Consulting Se1050             20,000.00 NVG, LLC                  Lobbying                       00054081
  9/29/2015     8/31/2015 100   6200    Consulting Se1050             20,000.00 NVG, LLC                  Lobbying                       00054081
 10/26/2015     9/30/2015 100   6200    Consulting Se1050             20,000.00 NVG, LLC                  Lobbying                       00054081
  12/4/2015   10/31/2015 100    6200    Consulting Se1050             20,000.00 NVG, LLC                  Lobbying                       00054081
 12/30/2015   11/30/2015 100    6200    Consulting Se1050             20,000.00 NVG, LLC                  Lobbying                       00054081
  2/23/2016   11/30/2015 100    6200    Consulting Se1070   1701        3,772.50 PAE CONSULTING ENG. TI related                          00052413
  2/23/2016     9/30/2015 100   6200    Consulting Se1070   1701      10,738.75 PAE CONSULTING ENG. TI related                           00052413
  2/23/2016   10/31/2015 100    6200    Consulting Se1070   1701      10,217.50 PAE CONSULTING ENG. TI related                           00052413
  5/20/2015     3/31/2015 100   6200    Consulting Se1070   1701        8,858.75 Perkins+Will             TI related                     00050573
   7/1/2015     5/31/2015 100   6200    Consulting Se1070             65,658.75 Perkins+Will              TI related                     00050573
  8/24/2015     7/31/2015 100   6200    Consulting Se1070   1701        4,395.00 Perkins+Will             TI related                     00050573
  2/23/2016     9/30/2015 100   6200    Consulting Se1070   1701      11,486.75 Perkins+Will              TI related                     00050573
   2/4/2016   11/30/2015 100    6200    Consulting Se1030   100000       43.75cr Point Systems Inc                                       00050519
   2/4/2016   11/30/2015 100    6200    Consulting Se1030   100000       543.75 Point Systems Inc                                        00050519
  2/26/2016     2/26/2016 100   6200    Consulting Se1030               1,000.00 Point Systems Inc                                       00050519
  5/14/2015     5/11/2015 100   6200    Consulting Se1060               7,000.00 Praetorian Group, Inc.   Software Development/Testing   00052877
  5/14/2015     4/30/2015 100   6200    Consulting Se1060             11,000.00 Praetorian Group, Inc.    Software Development/Testing   00052877
  5/21/2015     4/30/2015 100   6200    Consulting Se1060            11,000.00cr Praetorian Group, Inc.   Software Development/Testing   00052877
  5/21/2015     5/15/2015 100   6200    Consulting Se1060   100000      7,612.50 Praetorian Group, Inc.   Software Development/Testing   00052877
  5/21/2015     5/11/2015 100   6200    Consulting Se1060             7,000.00cr Praetorian Group, Inc.   Software Development/Testing   00052877
  5/21/2015     4/30/2015 100   6200    Consulting Se1060   100000    11,000.00 Praetorian Group, Inc.    Software Development/Testing   00052877
  5/21/2015     5/11/2015 100   6200    Consulting Se1060   100000      612.50cr Praetorian Group, Inc.   Software Development/Testing   00052877
  7/13/2015     5/31/2015 100   6200    Consulting Se1060   100000      5,500.00 Praetorian Group, Inc.   Software Development/Testing   00052877
  1/13/2016     1/11/2016 100   6200    Consulting Se1060   100000    15,000.00 Praetorian Group, Inc.    Software Development/Testing   00052877
  2/12/2016      2/8/2016 100   6200    Consulting Se1060   100000    11,000.00 Praetorian Group, Inc.    Software Development/Testing   00052877
  2/20/2016     1/31/2016 100   6200    Consulting Se1050            104,748.88 Precision for Medicine    Submissions to the FDA         00054366
  2/20/2016   12/31/2015 100    6200    Consulting Se1050             73,912.65 Precision for Medicine    Submissions to the FDA         00054366
  2/20/2016     12/9/2015 100   6200    Consulting Se1050             50,235.50 Precision for Medicine    Submissions to the FDA         00054366
  2/22/2016     12/9/2015 100   6200    Consulting Se1050             3,935.50cr Precision for Medicine   Submissions to the FDA         00054366
  2/22/2016   12/31/2015 100    6200    Consulting Se1050             4,880.00cr Precision for Medicine   Submissions to the FDA         00054366




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 19 of 110
Theranos Internal Only



  2/22/2016     1/31/2016 100   6200    Consulting Se1050             8,191.88cr Precision for Medicine    Submissions to the FDA           00054366
  2/25/2016   11/30/2015 100    6200    Consulting Se1050             46,300.00 Precision for Medicine     Submissions to the FDA           00054366
  2/25/2016     12/9/2015 100   6200    Consulting Se1050            46,300.00cr Precision for Medicine    Submissions to the FDA           00054366
  2/25/2016     1/31/2016 100   6200    Consulting Se1050               182.00cr Precision for Medicine    Submissions to the FDA           00054366
  2/25/2016   12/31/2015 100    6200    Consulting Se1050               132.65cr Precision for Medicine    Submissions to the FDA           00054366
  2/25/2016   12/31/2015 100    6200    Consulting Se1050               3,000.00 Precision for Medicine    Submissions to the FDA           00054366
  5/20/2015     5/20/2015 100   6200    Consulting Se1070   100000      4,260.00 Security by Designs, Inc. TI related                       00053670
  6/22/2015     6/22/2015 100   6200    Consulting Se1070   100000      6,740.00 Security by Designs, Inc. TI related                       00053670
   3/3/2016     9/30/2015 100   6200    Consulting Se1060   100000      1,783.50 Software House Internatio IT service                       00054071
   3/3/2016   10/30/2015 100    6200    Consulting Se1060   100000      143.50cr Software House Internatio IT service                       00054071
   9/3/2015     8/14/2015 100   6200    Consulting Se4070   100000    17,520.00 SPC Press                  4-day training - Statistical Process00053385
 10/20/2015     8/14/2015 100   6200    Consulting Se4070   100000      4,380.00 SPC Press                 4-day training - Statistical Process00053385
 10/30/2015   10/30/2015 100    6200    Consulting Se4070   100000    2,061.74cr SPC Press                 4-day training - Statistical Process00053385
  3/19/2015     3/18/2015 100   6200    Consulting Se1030   100000       179.44 Strategic Information Grou                                  00050356
  3/19/2015     3/19/2015 100   6200    Consulting Se1030   100000       14.44cr Strategic Information Grou                                 00050356
   4/8/2015      4/8/2015 100   6200    Consulting Se1030   100000       14.44cr Strategic Information Grou                                 00050356
   4/8/2015      4/6/2015 100   6200    Consulting Se1030   100000       179.44 Strategic Information Grou                                  00050356
   4/8/2015     3/31/2015 100   6200    Consulting Se1030   100000       14.44cr Strategic Information Grou                                 00050356
   4/8/2015     3/24/2015 100   6200    Consulting Se1030   100000       179.44 Strategic Information Grou                                  00050356
   5/1/2015     4/29/2015 100   6200    Consulting Se1030   100000       538.32 Strategic Information Grou                                  00050356
  5/11/2015     4/30/2015 100   6200    Consulting Se1030   100000       43.32cr Strategic Information Grou                                 00050356
  5/28/2015     5/28/2015 100   6200    Consulting Se1030   100000      1,320.00 Strategic Information Grou                                 00050356
 10/27/2015     9/22/2015 100   6200    Consulting Se4010   100000      2,871.00 Strategic Information Grou                                 00050356
 10/27/2015     9/22/2015 100   6200    Consulting Se4010   100000         89.72 Strategic Information Grou                                 00050356
 10/27/2015     9/22/2015 100   6200    Consulting Se4010   100000    2,871.00cr Strategic Information Grou                                 00050356
 10/28/2015     9/30/2015 100   6200    Consulting Se1030   100000         82.50 Strategic Information Grou                                 00050356
 10/28/2015     9/30/2015 100   6200    Consulting Se4010   100000       89.72cr Strategic Information Grou                                 00050356
  1/12/2016   12/15/2015 100    6200    Consulting Se4010   100000       224.30 Strategic Information Grou                                  00050356
  2/22/2016   12/31/2015 100    6200    Consulting Se4010                123.75 Strategic Information Grou                                  00050356
  2/22/2016   12/31/2015 100    6200    Consulting Se4010               123.75cr Strategic Information Grou                                 00050356
  2/22/2016   12/31/2015 100    6200    Consulting Se1060             3,900.00cr Strategic Information Grou                                 00050356




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 20 of 110
Theranos Internal Only



  2/22/2016   12/18/2015 100    6200    Consulting Se4010   100000       134.58 Strategic Information Grou                               00050356
  2/22/2016   12/31/2015 100    6200    Consulting Se4010   100000       10.83cr Strategic Information Grou                              00050356
  2/22/2016   12/31/2015 100    6200    Consulting Se4010   100000        10.83 Strategic Information Grou                               00050356
  2/22/2016   12/31/2015 100    6200    Consulting Se4010   100000       18.05cr Strategic Information Grou                              00050356
  2/22/2016   12/31/2015 100    6200    Consulting Se4010   100000       10.83cr Strategic Information Grou                              00050356
  2/22/2016   12/31/2015 100    6200    Consulting Se1060              3,900.00 Strategic Information Grou                               00050356
  2/22/2016   12/18/2015 100    6200    Consulting Se1060   100000     4,241.25 Strategic Information Grou                               00050356
  2/22/2016   12/31/2015 100    6200    Consulting Se1060   100000     341.25cr Strategic Information Grou                               00050356
  3/18/2015     3/18/2015 100   6200    Consulting Se3010   CLIA       5,000.00 Sunil S Dhawan            Lab Director/Consultant/Tech   00053474
  8/24/2015     8/24/2015 100   6200    Consulting Se2020   100000     2,400.00 T&P Creative              TI related                     00054062
  8/24/2015     8/24/2015 100   6200    Consulting Se2020   100000     2,800.00 T&P Creative              TI related                     00054062
  8/24/2015     7/31/2015 100   6200    Consulting Se2020   100000     4,000.00 T&P Creative              TI related                     00054062
  8/24/2015     7/31/2015 100   6200    Consulting Se2020   100000     4,000.00 T&P Creative              TI related                     00054062
  8/24/2015     7/31/2015 100   6200    Consulting Se2020   100000     3,200.00 T&P Creative              TI related                     00054062
 10/29/2015   10/29/2015 100    6200    Consulting Se2020              2,800.00 T&P Creative              TI related                     00054062
 12/28/2015   10/31/2015 100    6200    Consulting Se1050            124,000.00 Target Research Group, InBD Matter                       00054344
  7/30/2015     6/30/2015 100   6200    Consulting Se1020             10,000.00 The Levinson Group        Molly Levinson                 00054011
  7/30/2015     7/30/2015 100   6200    Consulting Se1020             10,000.00 The Levinson Group        Molly Levinson                 00054011
  8/18/2015     7/31/2015 100   6200    Consulting Se1020             10,000.00 The Levinson Group        Molly Levinson                 00054011
   9/1/2015     8/31/2015 100   6200    Consulting Se1020             20,000.00 The Levinson Group        Molly Levinson                 00054011
 11/10/2015     9/30/2015 100   6200    Consulting Se1020            20,000.00cr The Levinson Group       Molly Levinson                 00054011
 11/10/2015     9/30/2015 100   6200    Consulting Se1020             20,000.00 The Levinson Group        Molly Levinson                 00054011
 11/10/2015   10/31/2015 100    6200    Consulting Se1020            20,000.00cr The Levinson Group       Molly Levinson                 00054011
 11/10/2015   10/31/2015 100    6200    Consulting Se1020             20,000.00 The Levinson Group        Molly Levinson                 00054011
  7/29/2015     7/29/2015 100   6200    Consulting Se1050             20,000.00 The Nickles Group, LLC    Lobbying                       00053999
   9/1/2015      9/1/2015 100   6200    Consulting Se1050             20,000.00 The Nickles Group, LLC    Lobbying                       00053999
 11/16/2015   11/16/2015 100    6200    Consulting Se1050             20,000.00 The Nickles Group, LLC    Lobbying                       00053999
 12/28/2015   12/28/2015 100    6200    Consulting Se1050             20,000.00 The Nickles Group, LLC    Lobbying                       00053999
  1/27/2016     1/27/2016 100   6200    Consulting Se1050             20,000.00 The Nickles Group, LLC    Lobbying                       00053999
  2/29/2016     2/29/2016 100   6200    Consulting Se1050             20,000.00 The Nickles Group, LLC    Lobbying                       00053999
   3/3/2016     2/29/2016 100   6200    Consulting Se1050            20,000.00cr The Nickles Group, LLC   Lobbying                       00053999




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 21 of 110
Theranos Internal Only



   5/5/2015     4/30/2015 100   6200    Consulting Se1050   100000    2,952.00 Thomas Kim              Patent work               00053476
   5/5/2015     4/15/2015 100   6200    Consulting Se1050   100000    3,146.29 Thomas Kim              Patent work               00053476
   5/5/2015     4/15/2015 100   6200    Consulting Se1050   100000    188.42cr Thomas Kim              Patent work               00053476
   5/5/2015     4/15/2015 100   6200    Consulting Se1050   100000      188.42 Thomas Kim              Patent work               00053476
   5/6/2015     4/30/2015 100   6200    Consulting Se1050   100000   2,952.00cr Thomas Kim             Patent work               00053476
   5/6/2015     4/30/2015 100   6200    Consulting Se1050   100000    252.68cr Thomas Kim              Patent work               00053476
  9/23/2015     4/30/2015 100   6200    Consulting Se1050   100000       5.88cr Thomas Kim             Patent work               00053476
  9/16/2015     8/31/2015 100   6200    Consulting Se2020   100000      722.40 Transperfect Translations Marketing/Media/PR      00054038
  6/26/2015     5/31/2015 100   6200    Consulting Se1050            25,000.00 Venn Strategies, LLC    Strategic communication   00053911
  4/23/2015     4/30/2015 100   6200    Consulting Se1020            20,000.00 Wendy Button            Strategic communication   00053738
  4/23/2015     3/31/2015 100   6200    Consulting Se1020            20,000.00 Wendy Button            Strategic communication   00053738
  6/26/2015     5/31/2015 100   6200    Consulting Se1020            20,000.00 Wendy Button            Strategic communication   00053738
  6/26/2015     6/26/2015 100   6200    Consulting Se1020            20,000.00 Wendy Button            Strategic communication   00053738
  7/17/2015     7/17/2015 100   6200    Consulting Se1020            20,000.00 Wendy Button            Strategic communication   00053738
  8/13/2015     8/13/2015 100   6200    Consulting Se1020            20,000.00 Wendy Button            Strategic communication   00053738
   5/4/2015      3/8/2015 100   6200    Consulting Se1050   100000    4,032.84 Xue Lin                 Patent work               00052628
   5/5/2015     3/31/2015 100   6200    Consulting Se1050   100000    324.48cr Xue Lin                 Patent work               00052628
  3/12/2015     3/12/2015 100   6200    Consulting Se5020   100000   4,350.00cr Zero Wait-State                                  00053218
  3/12/2015      3/2/2015 100   6200    Consulting Se5020   100000    4,350.00 Zero Wait-State                                   00053218
   6/3/2015     5/13/2015 100   6200    Consulting Se5020   100000    3,262.50 Zero Wait-State                                   00053218
   6/3/2015     5/13/2015 100   6200    Consulting Se5020   100000    1,087.50 Zero Wait-State                                   00053218
  6/18/2015     5/31/2015 100   6200    Consulting Se5020   100000   4,350.00cr Zero Wait-State                                  00053218
  2/17/2016     1/31/2016 100   6200    Consulting Se1020            42,083.33 Channing Robertson      Channing Robertson
  12/4/2015   10/31/2015 100    6200    Consulting Se1020            42,083.33 Channing Robertson      Channing Robertson
  12/4/2015   11/30/2015 100    6200    Consulting Se1020            42,083.33 Channing Robertson      Channing Robertson
  12/4/2015   12/31/2015 100    6200    Consulting Se1020            42,083.33 Channing Robertson      Channing Robertson
   5/1/2015      5/1/2015 100   6200    Consulting Se1020            42,083.33 Channing Robertson      Channing Robertson
   6/1/2015      6/1/2015 100   6200    Consulting Se1020            42,083.33 Channing Robertson      Channing Robertson
   7/2/2015      7/2/2015 100   6200    Consulting Se1020            42,083.33 Channing Robertson      Channing Robertson
   8/6/2015      8/6/2015 100   6200    Consulting Se1020            42,083.33 Channing Robertson      Channing Robertson
  10/1/2015     9/30/2015 100   6200    Consulting Se1020            42,083.33 Channing Robertson      Channing Robertson




Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 22 of 110
Theranos Internal Only



   4/1/2015      4/1/2015 100    6200    Consulting Se1020       42,083.33 Channing Robertson          Channing Robertson
  2/23/2016     5/31/2015 100    6200    Consulting Se1050       55,263.97 David. B Fechheimer         E. Cheung & T. Shultz project
   8/7/2015     7/31/2015 100    6200    Consulting Se2031        4,500.00 HEALTHLEADERS INC           Kimberly
  2/17/2016   12/31/2015   100   7500    Telephone / F1050           375.34   Sitrick Brincko Group, LLCStrategic communication        00054444
  2/17/2016   11/30/2015   100   7500    Telephone / F1050           301.32   Sitrick Brincko Group, LLCStrategic communication        00054444
  6/19/2015    6/18/2015   100   7505    Facility Renta1050        3,500.00   Evan E. North, Esq.       Legal - General                00053809
  6/19/2015    6/18/2015   100   7505    Facility Renta1050      3,500.00cr   Evan E. North, Esq.       Legal - General                00053809
  7/17/2015    4/30/2015   100   8000    Training/Sem 1050         1,143.64   Dan Klores Communicatio Strategic communication
  2/17/2016   12/31/2015   100   8050    Public Relatio1050      197,078.75   Sitrick Brincko Group, LLCStrategic communication        00054444
  2/17/2016   10/31/2015   100   8050    Public Relatio1050       95,176.25   Sitrick Brincko Group, LLCStrategic communication        00054444
  2/17/2016   11/30/2015   100   8050    Public Relatio1050      366,543.75   Sitrick Brincko Group, LLCStrategic communication        00054444
  2/17/2016   11/30/2015   100   8050    Public Relatio1050       20,581.25   Sitrick Brincko Group, LLCStrategic communication        00054444
  2/20/2016    1/31/2016   100   8050    Public Relatio1050       16,201.25   Sitrick Brincko Group, LLCStrategic communication        00054444
  7/17/2015    5/31/2015   100   8050    Public Relatio1050        1,200.00   Dan Klores Communicatio Strategic communication
   4/6/2015     4/6/2015   100   8115    Legal - Gener1050       3,389.00cr   Boies, Schiller & Flexner Legal - General                00051629
   6/1/2015     4/6/2015   100   8115    Legal - Gener1050         3,389.00   Boies, Schiller & Flexner Legal - General                00051629
  6/16/2015    4/30/2015   100   8115    Legal - Gener1050        85,215.75   Boies, Schiller & Flexner Legal - General                00051629
  6/17/2015    4/30/2015   100   8115    Legal - Gener1050       147,734.63   Boies, Schiller & Flexner Legal - General                00051629
  7/20/2015    4/30/2015   100   8115    Legal - Gener1050     ##########     Boies, Schiller & Flexner Legal - General                00051629
  7/20/2015    4/30/2015   100   8115    Legal - Gener1050      85,215.75cr   Boies, Schiller & Flexner Legal - General                00051629
  7/21/2015    3/31/2015   100   8115    Legal - Gener1050       344,029.98   Boies, Schiller & Flexner Legal - General                00051629
  7/21/2015    3/31/2015   100   8115    Legal - Gener1050         9,221.65   Boies, Schiller & Flexner Legal - General                00051629
  7/21/2015    5/31/2015   100   8115    Legal - Gener1050       301,576.85   Boies, Schiller & Flexner Legal - General                00051629
  7/21/2015    4/30/2015   100   8115    Legal - Gener1050        85,215.75   Boies, Schiller & Flexner Legal - General                00051629
  7/21/2015    4/30/2015   100   8115    Legal - Gener1050       428,159.06   Boies, Schiller & Flexner Legal - General                00051629
  7/21/2015    4/30/2015   100   8115    Legal - Gener1050       147,734.63   Boies, Schiller & Flexner Legal - General                00051629
  7/21/2015    3/31/2015   100   8115    Legal - Gener1050        23,189.02   Boies, Schiller & Flexner Legal - General                00051629
  7/21/2015    5/31/2015   100   8115    Legal - Gener1050        86,261.87   Boies, Schiller & Flexner Legal - General                00051629
  7/21/2015    7/21/2015   100   8115    Legal - Gener1050        60,644.88   Boies, Schiller & Flexner Legal - General                00051629
  8/13/2015    6/30/2015   100   8115    Legal - Gener1050       417,858.16   Boies, Schiller & Flexner Legal - General                00051629
 10/30/2015    5/31/2015   100   8115    Legal - Gener1050       339,151.88   Boies, Schiller & Flexner Legal - General                00051629
 11/16/2015   10/31/2015   100   8115    Legal - Gener1050        23,527.65   Boies, Schiller & Flexner Legal - General                00051629
 11/16/2015   10/31/2015   100   8115    Legal - Gener1050       156,697.50   Boies, Schiller & Flexner Legal - General                00051629
 11/16/2015    8/31/2015   100   8115    Legal - Gener1050       105,799.77   Boies, Schiller & Flexner Legal - General                00051629
 11/16/2015    7/31/2015   100   8115    Legal - Gener1050        38,354.55   Boies, Schiller & Flexner Legal - General                00051629
 11/16/2015    6/30/2015   100   8115    Legal - Gener1050       261,684.56   Boies, Schiller & Flexner Legal - General                00051629
 11/16/2015    7/31/2015   100   8115    Legal - Gener1050       179,539.00   Boies, Schiller & Flexner Legal - General                00051629
 11/16/2015    7/31/2015   100   8115    Legal - Gener1050       475,405.62   Boies, Schiller & Flexner Legal - General                00051629
 11/16/2015    9/30/2015   100   8115    Legal - Gener1050       781,040.57   Boies, Schiller & Flexner Legal - General                00051629




Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 23 of 110
Theranos Internal Only



 11/16/2015    9/30/2015   100   8115    Legal - Gener1050       33,134.70   Boies, Schiller & Flexner   Legal - General           00051629
 11/16/2015    9/30/2015   100   8115    Legal - Gener1050      128,561.22   Boies, Schiller & Flexner   Legal - General           00051629
 11/16/2015    9/30/2015   100   8115    Legal - Gener1050      238,484.16   Boies, Schiller & Flexner   Legal - General           00051629
 11/16/2015    9/30/2015   100   8115    Legal - Gener1050       89,025.42   Boies, Schiller & Flexner   Legal - General           00051629
 11/16/2015    9/30/2015   100   8115    Legal - Gener1050        4,280.79   Boies, Schiller & Flexner   Legal - General           00051629
 11/16/2015    7/31/2015   100   8115    Legal - Gener1050       96,820.58   Boies, Schiller & Flexner   Legal - General           00051629
 11/16/2015    8/31/2015   100   8115    Legal - Gener1050      401,017.39   Boies, Schiller & Flexner   Legal - General           00051629
 11/16/2015    6/30/2015   100   8115    Legal - Gener1050      127,595.32   Boies, Schiller & Flexner   Legal - General           00051629
 11/16/2015    8/31/2015   100   8115    Legal - Gener1050       15,702.05   Boies, Schiller & Flexner   Legal - General           00051629
 11/16/2015    8/31/2015   100   8115    Legal - Gener1050       73,502.11   Boies, Schiller & Flexner   Legal - General           00051629
 11/16/2015    8/31/2015   100   8115    Legal - Gener1050      724,361.41   Boies, Schiller & Flexner   Legal - General           00051629
  1/27/2016   11/30/2015   100   8115    Legal - Gener1050            0.00   Boies, Schiller & Flexner   Legal - General           00051629
  1/27/2016   11/30/2015   100   8115    Legal - Gener1050       92,786.00   Boies, Schiller & Flexner   Legal - General           00051629
  1/27/2016   10/31/2015   100   8115    Legal - Gener1050     ##########    Boies, Schiller & Flexner   Legal - General           00051629
  1/27/2016   10/31/2015   100   8115    Legal - Gener1050      240,572.95   Boies, Schiller & Flexner   Legal - General           00051629
  1/27/2016   12/31/2015   100   8115    Legal - Gener1050       83,050.95   Boies, Schiller & Flexner   Legal - General           00051629
  2/22/2016   10/31/2015   100   8115    Legal - Gener1050      240,572.95   Boies, Schiller & Flexner   Legal - General           00051629
  2/22/2016   11/30/2015   100   8115    Legal - Gener1050      144,353.80   Boies, Schiller & Flexner   Legal - General           00051629
  2/22/2016   12/31/2015   100   8115    Legal - Gener1050      120,678.75   Boies, Schiller & Flexner   Legal - General           00051629
   3/1/2016    2/29/2016   100   8115    Legal - Gener1050       15,470.00   Boies, Schiller & Flexner   Legal - General           00051629
 11/24/2015    9/30/2015   100   8115    Legal - Gener1050      120,000.00   FTI Consulting(SC) Inc.     Strategic communication   00054239
 11/24/2015   10/31/2015   100   8115    Legal - Gener1050     ##########    FTI Consulting(SC) Inc.     Strategic communication   00054239
  2/22/2016    2/22/2016   100   8115    Legal - Gener1050      460,419.58   FTI Consulting(SC) Inc.     Strategic communication   00054239
  5/28/2015    3/31/2015   100   8115    Legal - Gener1050        1,815.00   Hanna and Van Atta          Legal - General           00051522
  5/28/2015    3/31/2015   100   8115    Legal - Gener1050        2,090.00   Hanna and Van Atta          Legal - General           00051522
   6/4/2015    4/30/2015   100   8115    Legal - Gener1050        3,685.00   Hanna and Van Atta          Legal - General           00051522
   6/4/2015    4/30/2015   100   8115    Legal - Gener1050          660.00   Hanna and Van Atta          Legal - General           00051522
   6/4/2015    4/30/2015   100   8115    Legal - Gener1050          165.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    5/31/2015   100   8115    Legal - Gener1050        3,190.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    7/31/2015   100   8115    Legal - Gener1050        3,465.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    7/31/2015   100   8115    Legal - Gener1050        3,575.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    7/31/2015   100   8115    Legal - Gener1050        2,750.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    6/30/2015   100   8115    Legal - Gener1050        2,805.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    6/30/2015   100   8115    Legal - Gener1050          165.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    8/31/2015   100   8115    Legal - Gener1050          660.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    8/31/2015   100   8115    Legal - Gener1050        2,860.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    8/31/2015   100   8115    Legal - Gener1050        1,265.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    8/31/2015   100   8115    Legal - Gener1050        2,640.00   Hanna and Van Atta          Legal - General           00051522
  10/1/2015    7/31/2015   100   8115    Legal - Gener1050          220.00   Hanna and Van Atta          Legal - General           00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050        2,915.00   Hanna and Van Atta          Legal - General           00051522



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 24 of 110
Theranos Internal Only



 11/30/2015   10/31/2015   100   8115    Legal - Gener1050        5,775.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050          330.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050        1,540.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050        2,915.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050          825.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050        1,375.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050        1,540.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050        1,320.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050        6,270.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050          110.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050        5,005.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050          165.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050        2,420.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050        4,180.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050          660.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050          550.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050        5,390.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050          935.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015   10/31/2015   100   8115    Legal - Gener1050          550.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050        4,400.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050        2,310.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050        2,090.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050        2,310.00   Hanna and Van Atta    Legal - General                 00051522
 11/30/2015    9/30/2015   100   8115    Legal - Gener1050        2,255.00   Hanna and Van Atta    Legal - General                 00051522
   2/8/2016   11/30/2015   100   8115    Legal - Gener1050          165.00   Hanna and Van Atta    Legal - General                 00051522
   2/9/2016   11/30/2015   100   8115    Legal - Gener1050          440.00   Hanna and Van Atta    Legal - General                 00051522
   2/9/2016   11/30/2015   100   8115    Legal - Gener1050          517.50   Hanna and Van Atta    Legal - General                 00051522
   2/9/2016   11/30/2015   100   8115    Legal - Gener1050        8,195.00   Hanna and Van Atta    Legal - General                 00051522
   2/9/2016   11/30/2015   100   8115    Legal - Gener1050        1,705.00   Hanna and Van Atta    Legal - General                 00051522
   2/9/2016   12/31/2015   100   8115    Legal - Gener1050        1,925.00   Hanna and Van Atta    Legal - General                 00051522
   2/9/2016   12/31/2015   100   8115    Legal - Gener1050        3,465.00   Hanna and Van Atta    Legal - General                 00051522
  2/20/2016    1/31/2016   100   8115    Legal - Gener1050        1,980.00   Hanna and Van Atta    Legal - General                 00051522
  2/20/2016    1/31/2016   100   8115    Legal - Gener1050          440.00   Hanna and Van Atta    Legal - General                 00051522
  2/20/2016    1/31/2016   100   8115    Legal - Gener1050        4,345.00   Hanna and Van Atta    Legal - General                 00051522
  2/20/2016    1/31/2016   100   8115    Legal - Gener1050       11,770.00   Hanna and Van Atta    Legal - General                 00051522
  2/20/2016    1/31/2016   100   8115    Legal - Gener1050          517.50   Hanna and Van Atta    Legal - General                 00051522
  2/20/2016    1/31/2016   100   8115    Legal - Gener1050          165.00   Hanna and Van Atta    Legal - General                 00051522
  6/26/2015    6/26/2015   100   8115    Legal - Gener1050       24,552.30   Interfor, Inc         E. Cheung & T. Shultz project   00053918
   7/8/2015    6/29/2015   100   8115    Legal - Gener1050       17,689.90   Interfor, Inc         E. Cheung & T. Shultz project   00053918
 11/24/2015   11/24/2015   100   8115    Legal - Gener1050       51,783.33   Laboratory Medicine   Lab Director/Consultant/Tech    00054295



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 25 of 110
Theranos Internal Only



 12/10/2015    11/7/2015   100   8115    Legal - Gener1050         33,258.04   Laboratory Medicine       Lab Director/Consultant/Tech  00054295
 12/10/2015   10/31/2015   100   8115    Legal - Gener1050         66,467.38   Laboratory Medicine       Lab Director/Consultant/Tech  00054295
  1/20/2016   12/31/2015   100   8115    Legal - Gener1050         34,763.17   Laboratory Medicine       Lab Director/Consultant/Tech  00054295
  1/20/2016    1/20/2016   100   8115    Legal - Gener1050         31,647.25   Laboratory Medicine       Lab Director/Consultant/Tech  00054295
   3/2/2016    2/29/2016   100   8115    Legal - Gener1050         57,311.59   Laboratory Medicine       Lab Director/Consultant/Tech  00054295
  7/29/2015    4/30/2015   100   8115    Legal - Gener1050          5,719.50   Morrison Foerster, LLP    Legal - General               00053840
  8/21/2015    7/31/2015   100   8115    Legal - Gener1050          7,366.50   Morrison Foerster, LLP    Legal - General               00053840
  12/2/2015   11/30/2015   100   8115    Legal - Gener1050          7,400.00   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  12/2/2015   11/30/2015   100   8115    Legal - Gener1050          824.12cr   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  12/2/2015   11/30/2015   100   8115    Legal - Gener1050            824.12   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  1/18/2016   12/31/2015   100   8115    Legal - Gener1050          9,600.00   MPC Laboratory Consult Sept 2015 Survey by California La00054298
   2/9/2016    1/31/2016   100   8115    Legal - Gener1050         33,900.00   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  9/30/2015    8/31/2015   100   8115    Legal - Gener1050          1,011.60   Richards, Layton & Finger Legal - General               00050319
   7/9/2015     7/9/2015   100   8115    Legal - Gener1050            335.00   Spruson&Ferguson Unit T Patent work                     00052596
  4/23/2015    3/31/2015   100   8115    Legal - Gener1050         20,703.94   Wilson Sonsini Goodrich &                               00050407
  4/23/2015    3/31/2015   100   8115    Legal - Gener1050          1,243.13   Wilson Sonsini Goodrich &                               00050407
  12/1/2015   10/31/2015   100   8115    Legal - Gener1050         45,762.83   Wilson Sonsini Goodrich &                               00050407
  12/1/2015    8/30/2015   100   8115    Legal - Gener1050         49,232.88   Wilson Sonsini Goodrich &                               00050407
  12/1/2015    7/31/2015   100   8115    Legal - Gener1050         17,729.83   Wilson Sonsini Goodrich &                               00050407
  12/1/2015    9/30/2015   100   8115    Legal - Gener1050         73,410.39   Wilson Sonsini Goodrich &                               00050407
  12/1/2015    6/30/2015   100   8115    Legal - Gener1050         10,861.10   Wilson Sonsini Goodrich &                               00050407
  12/1/2015   11/30/2015   100   8115    Legal - Gener1050         56,273.87   Wilson Sonsini Goodrich &                               00050407
  12/1/2015    4/30/2015   100   8115    Legal - Gener1050         29,749.42   Wilson Sonsini Goodrich &                               00050407
  12/1/2015    5/30/2015   100   8115    Legal - Gener1050         37,570.65   Wilson Sonsini Goodrich &                               00050407
  2/17/2016   11/30/2015   100   8115    Legal - Gener1050         15,616.00   Wilson Sonsini Goodrich &                               00050407
  4/29/2015     3/1/2015   100   8115    Legal - Gener1050       20,703.94cr   Wilson Sonsini Goodrich &
  6/26/2015    4/30/2015   100   8117    Legal - emplo1050            279.00   Morgan, Lewis & Bockius Legal - General                 00052636
  6/26/2015    3/31/2015   100   8117    Legal - emplo1050            571.17   Morgan, Lewis & Bockius Legal - General                 00052636
  8/21/2015    7/31/2015   100   8117    Legal - emplo1050          3,448.80   Morgan, Lewis & Bockius Legal - General                 00052636
   3/3/2016    2/29/2016   100   8117    Legal - emplo1050          6,539.40   Morgan, Lewis & Bockius Legal - General                 00052636
   3/3/2016   12/31/2015   100   8117    Legal - emplo1050            695.00   Morgan, Lewis & Bockius Legal - General                 00052636
   3/9/2016    9/30/2015   100   8117    Legal - emplo1050          2,980.35   Morgan, Lewis & Bockius Legal - General                 00052636
  6/17/2015    5/31/2015   100   8120    Legal - Litigat 1050      20,316.70   Boies, Schiller & Flexner Legal - General               00051629
  6/17/2015    4/30/2015   100   8120    Legal - Litigat 1050      38,148.89   Boies, Schiller & Flexner Legal - General               00051629
  6/24/2015    5/31/2015   100   8120    Legal - Litigat 1050     505,787.41   Boies, Schiller & Flexner Legal - General               00051629
  7/20/2015    5/31/2015   100   8120    Legal - Litigat 1050    20,316.70cr   Boies, Schiller & Flexner Legal - General               00051629
  7/20/2015    5/31/2015   100   8120    Legal - Litigat 1050   ##########     Boies, Schiller & Flexner Legal - General               00051629
  7/20/2015    4/30/2015   100   8120    Legal - Litigat 1050    38,148.89cr   Boies, Schiller & Flexner Legal - General               00051629
  7/21/2015    3/31/2015   100   8120    Legal - Litigat 1050      75,195.16   Boies, Schiller & Flexner Legal - General               00051629
  7/21/2015    5/31/2015   100   8120    Legal - Litigat 1050     505,787.41   Boies, Schiller & Flexner Legal - General               00051629



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 26 of 110
Theranos Internal Only



  7/21/2015    4/30/2015   100   8120    Legal - Litigat 1050     38,148.89   Boies, Schiller & Flexner   Legal - General      00051629
  7/21/2015    5/31/2015   100   8120    Legal - Litigat 1050     20,316.70   Boies, Schiller & Flexner   Legal - General      00051629
  8/13/2015    6/30/2015   100   8120    Legal - Litigat 1050      2,436.00   Boies, Schiller & Flexner   Legal - General      00051629
  8/13/2015    6/30/2015   100   8120    Legal - Litigat 1050     43,158.54   Boies, Schiller & Flexner   Legal - General      00051629
 11/16/2015    6/30/2015   100   8120    Legal - Litigat 1050    717,464.68   Boies, Schiller & Flexner   Legal - General      00051629
 11/16/2015    9/30/2015   100   8120    Legal - Litigat 1050     89,447.14   Boies, Schiller & Flexner   Legal - General      00051629
 11/16/2015    7/31/2015   100   8120    Legal - Litigat 1050     67,524.47   Boies, Schiller & Flexner   Legal - General      00051629
 11/16/2015    9/30/2015   100   8120    Legal - Litigat 1050    590,866.12   Boies, Schiller & Flexner   Legal - General      00051629
 11/16/2015    9/30/2015   100   8120    Legal - Litigat 1050      1,387.20   Boies, Schiller & Flexner   Legal - General      00051629
 11/16/2015    7/31/2015   100   8120    Legal - Litigat 1050      4,590.00   Boies, Schiller & Flexner   Legal - General      00051629
 11/16/2015    8/31/2015   100   8120    Legal - Litigat 1050      4,261.05   Boies, Schiller & Flexner   Legal - General      00051629
 11/16/2015    8/31/2015   100   8120    Legal - Litigat 1050    410,067.62   Boies, Schiller & Flexner   Legal - General      00051629
 11/16/2015    8/31/2015   100   8120    Legal - Litigat 1050    327,950.93   Boies, Schiller & Flexner   Legal - General      00051629
 11/16/2015    7/31/2015   100   8120    Legal - Litigat 1050   ##########    Boies, Schiller & Flexner   Legal - General      00051629
  5/29/2015    5/29/2015   100   8120    Legal - Litigat 1050      3,860.00   Cooley LLP                  BD Matter            00053857
  9/24/2015    8/20/2015   100   8120    Legal - Litigat 1050      1,134.77   Cooley LLP                  BD Matter            00053857
  9/28/2015    9/28/2015   100   8120    Legal - Litigat 1050      1,936.22   Cooley LLP                  BD Matter            00053857
  10/8/2015    8/30/2015   100   8120    Legal - Litigat 1050     96,713.52   Fenwick & West LLP          Legal - General      00050157
  9/10/2015    8/31/2015   100   8120    Legal - Litigat 1050     11,625.00   Itamar Simonson             BD Matter            00054131
 11/10/2015   10/31/2015   100   8120    Legal - Litigat 1050      2,625.00   Itamar Simonson             BD Matter            00054131
  1/13/2016    9/30/2015   100   8120    Legal - Litigat 1050     42,375.00   Itamar Simonson             BD Matter            00054131
   7/7/2015    4/30/2015   100   8120    Legal - Litigat 1050     60,000.00   ORC International           BD Matter            00053945
 11/12/2015   10/31/2015   100   8120    Legal - Litigat 1050     16,500.00   Phillips ADR Enterprises,   BD Matter            00054279
  2/23/2016   12/31/2015   100   8120    Legal - Litigat 1050     51,937.10   Rational eDiscovery, LLC    Legal - Regulatory   00051719
  2/23/2016   10/31/2015   100   8120    Legal - Litigat 1050    183,974.50   Rational eDiscovery, LLC    Legal - Regulatory   00051719
  2/23/2016   11/30/2015   100   8120    Legal - Litigat 1050    132,235.65   Rational eDiscovery, LLC    Legal - Regulatory   00051719
  1/19/2016   11/30/2015   100   8120    Legal - Litigat 1050    175,000.00   Willow Research, LLC        BD Matter            00054122
   4/3/2015    3/31/2015   100   8125    Legal - Paten 1050            1.00   AVIDITY, IP                 Patent work          00052526
  4/20/2015    4/20/2015   100   8125    Legal - Paten 1050            1.00   AVIDITY, IP                 Patent work          00052526
  4/30/2015    4/20/2015   100   8125    Legal - Paten 1050        9,497.12   AVIDITY, IP                 Patent work          00052526
  5/13/2015    5/13/2015   100   8125    Legal - Paten 1050        7,818.16   AVIDITY, IP                 Patent work          00052526
  5/13/2015    5/13/2015   100   8125    Legal - Paten 1050        7,818.16   AVIDITY, IP                 Patent work          00052526
  5/13/2015    3/31/2015   100   8125    Legal - Paten 1050        9,679.93   AVIDITY, IP                 Patent work          00052526
  5/21/2015    4/30/2015   100   8125    Legal - Paten 1050            1.00   AVIDITY, IP                 Patent work          00052526
  5/21/2015    4/30/2015   100   8125    Legal - Paten 1050            1.00   AVIDITY, IP                 Patent work          00052526
  5/21/2015    4/30/2015   100   8125    Legal - Paten 1050            1.00   AVIDITY, IP                 Patent work          00052526
  5/21/2015    4/30/2015   100   8125    Legal - Paten 1050            1.00   AVIDITY, IP                 Patent work          00052526
  5/21/2015    4/30/2015   100   8125    Legal - Paten 1050            1.00   AVIDITY, IP                 Patent work          00052526
   6/2/2015    5/31/2015   100   8125    Legal - Paten 1050            1.00   AVIDITY, IP                 Patent work          00052526
   6/3/2015    5/13/2015   100   8125    Legal - Paten 1050           15.73   AVIDITY, IP                 Patent work          00052526



Theranos Internal Only
                                  Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 27 of 110
Theranos Internal Only



  6/17/2015     5/31/2015   100   8125    Legal - Paten 1050         202.00   AVIDITY, IP   Patent work   00052526
  6/17/2015     5/31/2015   100   8125    Legal - Paten 1050          85.00   AVIDITY, IP   Patent work   00052526
  6/17/2015     5/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  6/17/2015     5/31/2015   100   8125    Legal - Paten 1050         163.00   AVIDITY, IP   Patent work   00052526
  6/17/2015     5/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  6/17/2015     5/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  6/17/2015     5/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  6/17/2015     5/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  6/17/2015     5/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  6/17/2015     6/17/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  6/17/2015     6/17/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  6/25/2015     4/30/2015   100   8125    Legal - Paten 1050         187.99   AVIDITY, IP   Patent work   00052526
  6/25/2015     4/30/2015   100   8125    Legal - Paten 1050         325.29   AVIDITY, IP   Patent work   00052526
  6/25/2015     4/30/2015   100   8125    Legal - Paten 1050         325.29   AVIDITY, IP   Patent work   00052526
  6/25/2015     4/30/2015   100   8125    Legal - Paten 1050       2,921.08   AVIDITY, IP   Patent work   00052526
  6/25/2015     4/30/2015   100   8125    Legal - Paten 1050         187.99   AVIDITY, IP   Patent work   00052526
   7/6/2015     5/31/2015   100   8125    Legal - Paten 1050         623.98   AVIDITY, IP   Patent work   00052526
   7/6/2015     5/31/2015   100   8125    Legal - Paten 1050         199.31   AVIDITY, IP   Patent work   00052526
   7/6/2015     6/17/2015   100   8125    Legal - Paten 1050         135.21   AVIDITY, IP   Patent work   00052526
   7/6/2015     6/17/2015   100   8125    Legal - Paten 1050      12,551.38   AVIDITY, IP   Patent work   00052526
   7/6/2015     5/31/2015   100   8125    Legal - Paten 1050         135.21   AVIDITY, IP   Patent work   00052526
   7/6/2015     5/31/2015   100   8125    Legal - Paten 1050         322.71   AVIDITY, IP   Patent work   00052526
   7/6/2015     5/31/2015   100   8125    Legal - Paten 1050         135.21   AVIDITY, IP   Patent work   00052526
   7/6/2015     5/31/2015   100   8125    Legal - Paten 1050         135.21   AVIDITY, IP   Patent work   00052526
   7/6/2015     5/31/2015   100   8125    Legal - Paten 1050          51.21   AVIDITY, IP   Patent work   00052526
   7/6/2015     5/31/2015   100   8125    Legal - Paten 1050         811.47   AVIDITY, IP   Patent work   00052526
   7/6/2015     5/31/2015   100   8125    Legal - Paten 1050          98.21   AVIDITY, IP   Patent work   00052526
   7/6/2015     5/31/2015   100   8125    Legal - Paten 1050         121.71   AVIDITY, IP   Patent work   00052526
  7/22/2015     6/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/22/2015     6/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/22/2015     6/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/22/2015     6/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/22/2015     6/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/22/2015     6/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/22/2015     6/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/30/2015     3/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/30/2015     4/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/30/2015     3/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/30/2015     3/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/30/2015     3/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526



Theranos Internal Only
                                  Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 28 of 110
Theranos Internal Only



  7/30/2015     3/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/30/2015     3/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/30/2015     3/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  7/30/2015     3/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  8/11/2015     6/30/2015   100   8125    Legal - Paten 1050         134.27   AVIDITY, IP   Patent work   00052526
  8/11/2015     6/30/2015   100   8125    Legal - Paten 1050         320.46   AVIDITY, IP   Patent work   00052526
  8/11/2015     6/30/2015   100   8125    Legal - Paten 1050         258.40   AVIDITY, IP   Patent work   00052526
  8/11/2015     6/30/2015   100   8125    Legal - Paten 1050         258.40   AVIDITY, IP   Patent work   00052526
  8/11/2015     6/30/2015   100   8125    Legal - Paten 1050         134.27   AVIDITY, IP   Patent work   00052526
  8/11/2015     6/30/2015   100   8125    Legal - Paten 1050         134.27   AVIDITY, IP   Patent work   00052526
  8/11/2015     6/30/2015   100   8125    Legal - Paten 1050         444.59   AVIDITY, IP   Patent work   00052526
  8/11/2015     3/31/2015   100   8125    Legal - Paten 1050         805.84   AVIDITY, IP   Patent work   00052526
  8/11/2015     3/31/2015   100   8125    Legal - Paten 1050         134.27   AVIDITY, IP   Patent work   00052526
  8/11/2015     4/30/2015   100   8125    Legal - Paten 1050       8,161.29   AVIDITY, IP   Patent work   00052526
  8/11/2015     3/31/2015   100   8125    Legal - Paten 1050       1,062.85   AVIDITY, IP   Patent work   00052526
  8/11/2015     3/31/2015   100   8125    Legal - Paten 1050         382.51   AVIDITY, IP   Patent work   00052526
  8/11/2015     3/31/2015   100   8125    Legal - Paten 1050         506.66   AVIDITY, IP   Patent work   00052526
  8/11/2015     3/31/2015   100   8125    Legal - Paten 1050       3,033.21   AVIDITY, IP   Patent work   00052526
  8/11/2015     3/31/2015   100   8125    Legal - Paten 1050         382.53   AVIDITY, IP   Patent work   00052526
  8/11/2015     3/31/2015   100   8125    Legal - Paten 1050         506.66   AVIDITY, IP   Patent work   00052526
  8/19/2015     7/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  8/19/2015     7/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  8/19/2015     7/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
   9/8/2015     7/31/2015   100   8125    Legal - Paten 1050         620.94   AVIDITY, IP   Patent work   00052526
   9/8/2015     7/31/2015   100   8125    Legal - Paten 1050         243.39   AVIDITY, IP   Patent work   00052526
   9/8/2015     7/31/2015   100   8125    Legal - Paten 1050         132.16   AVIDITY, IP   Patent work   00052526
  9/14/2015     6/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  9/15/2015     8/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  9/15/2015     8/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  9/15/2015     8/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  9/15/2015     8/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  9/15/2015     8/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  9/15/2015     8/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  9/15/2015     8/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
 10/15/2015     6/30/2015   100   8125    Legal - Paten 1050       8,476.41   AVIDITY, IP   Patent work   00052526
 10/15/2015     8/30/2015   100   8125    Legal - Paten 1050         368.00   AVIDITY, IP   Patent work   00052526
 10/15/2015     8/30/2015   100   8125    Legal - Paten 1050       2,241.35   AVIDITY, IP   Patent work   00052526
 10/15/2015     8/30/2015   100   8125    Legal - Paten 1050         379.03   AVIDITY, IP   Patent work   00052526
 10/15/2015     8/30/2015   100   8125    Legal - Paten 1050         133.04   AVIDITY, IP   Patent work   00052526
 10/15/2015     8/30/2015   100   8125    Legal - Paten 1050         625.03   AVIDITY, IP   Patent work   00052526



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 29 of 110
Theranos Internal Only



 10/15/2015    8/30/2015   100   8125    Legal - Paten 1050         245.00   AVIDITY, IP   Patent work   00052526
 10/15/2015    8/30/2015   100   8125    Legal - Paten 1050         317.53   AVIDITY, IP   Patent work   00052526
 10/19/2015    9/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
 10/19/2015    9/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
 10/19/2015    8/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
 10/19/2015    8/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
 10/19/2015    8/31/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
 10/19/2015    8/14/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
 10/19/2015    9/30/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
 10/19/2015    9/14/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
 10/23/2015    9/30/2015   100   8125    Legal - Paten 1050         244.47   AVIDITY, IP   Patent work   00052526
 10/23/2015    9/30/2015   100   8125    Legal - Paten 1050         132.75   AVIDITY, IP   Patent work   00052526
 10/23/2015    9/30/2015   100   8125    Legal - Paten 1050       7,713.87   AVIDITY, IP   Patent work   00052526
 10/23/2015    8/14/2015   100   8125    Legal - Paten 1050         255.48   AVIDITY, IP   Patent work   00052526
 10/23/2015    8/31/2015   100   8125    Legal - Paten 1050         305.83   AVIDITY, IP   Patent work   00052526
 10/23/2015    8/31/2015   100   8125    Legal - Paten 1050         428.57   AVIDITY, IP   Patent work   00052526
 10/23/2015    8/31/2015   100   8125    Legal - Paten 1050         305.83   AVIDITY, IP   Patent work   00052526
 10/23/2015    9/14/2015   100   8125    Legal - Paten 1050         367.19   AVIDITY, IP   Patent work   00052526
 10/26/2015    9/30/2015   100   8125    Legal - Paten 1050       8,998.51   AVIDITY, IP   Patent work   00052526
  11/6/2015   10/19/2015   100   8125    Legal - Paten 1050       7,843.80   AVIDITY, IP   Patent work   00052526
  11/6/2015   10/13/2015   100   8125    Legal - Paten 1050       7,969.04   AVIDITY, IP   Patent work   00052526
  11/6/2015    10/6/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  11/6/2015   10/12/2015   100   8125    Legal - Paten 1050       9,085.68   AVIDITY, IP   Patent work   00052526
  11/6/2015    10/6/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  11/6/2015   10/13/2015   100   8125    Legal - Paten 1050       9,663.94   AVIDITY, IP   Patent work   00052526
  11/6/2015   10/13/2015   100   8125    Legal - Paten 1050       7,171.44   AVIDITY, IP   Patent work   00052526
  11/6/2015   10/13/2015   100   8125    Legal - Paten 1050       8,766.64   AVIDITY, IP   Patent work   00052526
  11/6/2015   10/13/2015   100   8125    Legal - Paten 1050       8,746.70   AVIDITY, IP   Patent work   00052526
  11/6/2015   10/19/2015   100   8125    Legal - Paten 1050       7,175.14   AVIDITY, IP   Patent work   00052526
  11/6/2015    9/15/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  11/6/2015     9/7/2015   100   8125    Legal - Paten 1050           1.00   AVIDITY, IP   Patent work   00052526
  12/2/2015    10/6/2015   100   8125    Legal - Paten 1050       7,491.42   AVIDITY, IP   Patent work   00052526
  12/2/2015    10/6/2015   100   8125    Legal - Paten 1050       8,117.61   AVIDITY, IP   Patent work   00052526
  12/2/2015    9/30/2015   100   8125    Legal - Paten 1050         134.73   AVIDITY, IP   Patent work   00052526
  12/2/2015     9/7/2015   100   8125    Legal - Paten 1050       9,617.02   AVIDITY, IP   Patent work   00052526
  12/2/2015    9/15/2015   100   8125    Legal - Paten 1050      19,724.49   AVIDITY, IP   Patent work   00052526
 12/11/2015   10/31/2015   100   8125    Legal - Paten 1050         643.73   AVIDITY, IP   Patent work   00052526
 12/11/2015   10/31/2015   100   8125    Legal - Paten 1050         251.79   AVIDITY, IP   Patent work   00052526
 12/11/2015   10/31/2015   100   8125    Legal - Paten 1050         312.03   AVIDITY, IP   Patent work   00052526
 12/11/2015   10/31/2015   100   8125    Legal - Paten 1050         189.59   AVIDITY, IP   Patent work   00052526



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 30 of 110
Theranos Internal Only



 12/11/2015   10/31/2015   100   8125    Legal - Paten 1050         185.36   AVIDITY, IP   Patent work   00052526
 12/11/2015   10/31/2015   100   8125    Legal - Paten 1050         251.77   AVIDITY, IP   Patent work   00052526
 12/11/2015   10/31/2015   100   8125    Legal - Paten 1050         356.10   AVIDITY, IP   Patent work   00052526
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       9,339.43   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         118.19   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         127.87   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         424.52   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050       1,124.78   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         998.21   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         247.37   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         190.42   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050       3,214.60   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         375.50   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         376.55   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         127.87   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         127.87   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050       1,203.47   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         501.53   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         307.56   AVIDITY, IP   Patent work   00052526
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         958.85   AVIDITY, IP   Patent work   00052526
   2/2/2016   12/14/2015   100   8125    Legal - Paten 1050         264.32   AVIDITY, IP   Patent work   00052526
   2/2/2016   12/14/2015   100   8125    Legal - Paten 1050         177.82   AVIDITY, IP   Patent work   00052526
   2/2/2016   12/14/2015   100   8125    Legal - Paten 1050         135.94   AVIDITY, IP   Patent work   00052526
   2/2/2016   12/14/2015   100   8125    Legal - Paten 1050       2,397.80   AVIDITY, IP   Patent work   00052526
   2/2/2016   12/14/2015   100   8125    Legal - Paten 1050         898.13   AVIDITY, IP   Patent work   00052526
   2/2/2016   12/14/2015   100   8125    Legal - Paten 1050       1,026.00   AVIDITY, IP   Patent work   00052526
   2/2/2016   12/14/2015   100   8125    Legal - Paten 1050         135.94   AVIDITY, IP   Patent work   00052526
  2/10/2016    1/15/2016   100   8125    Legal - Paten 1050         466.65   AVIDITY, IP   Patent work   00052526
  2/10/2016    1/15/2016   100   8125    Legal - Paten 1050         126.51   AVIDITY, IP   Patent work   00052526
  2/19/2016    2/19/2016   100   8125    Legal - Paten 1050         126.51   AVIDITY, IP   Patent work   00052526
  2/19/2016    2/19/2016   100   8125    Legal - Paten 1050         126.51   AVIDITY, IP   Patent work   00052526
  2/19/2016    2/19/2016   100   8125    Legal - Paten 1050       1,543.41   AVIDITY, IP   Patent work   00052526
  2/19/2016    2/19/2016   100   8125    Legal - Paten 1050         126.51   AVIDITY, IP   Patent work   00052526
  2/19/2016    2/19/2016   100   8125    Legal - Paten 1050         126.51   AVIDITY, IP   Patent work   00052526
  2/19/2016    2/19/2016   100   8125    Legal - Paten 1050         794.60   AVIDITY, IP   Patent work   00052526
  2/20/2016    2/20/2016   100   8125    Legal - Paten 1050         422.44   AVIDITY, IP   Patent work   00052526
  2/20/2016    2/20/2016   100   8125    Legal - Paten 1050         365.74   AVIDITY, IP   Patent work   00052526
  2/20/2016    2/20/2016   100   8125    Legal - Paten 1050         126.80   AVIDITY, IP   Patent work   00052526
  2/20/2016    2/20/2016   100   8125    Legal - Paten 1050         126.51   AVIDITY, IP   Patent work   00052526
  2/20/2016    2/20/2016   100   8125    Legal - Paten 1050         381.15   AVIDITY, IP   Patent work   00052526



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 31 of 110
Theranos Internal Only



  2/23/2016    2/23/2016   100   8125    Legal - Paten 1050         697.73   AVIDITY, IP             Patent work   00052526
  2/23/2016    2/23/2016   100   8125    Legal - Paten 1050         123.56   AVIDITY, IP             Patent work   00052526
  2/23/2016    2/23/2016   100   8125    Legal - Paten 1050         442.16   AVIDITY, IP             Patent work   00052526
  2/23/2016    2/23/2016   100   8125    Legal - Paten 1050          55.66   AVIDITY, IP             Patent work   00052526
  2/25/2016   11/30/2015   100   8125    Legal - Paten 1050     2,988.94cr   AVIDITY, IP             Patent work   00052526
  2/25/2016   11/30/2015   100   8125    Legal - Paten 1050       2,988.94   AVIDITY, IP             Patent work   00052526
  3/27/2015    3/27/2015   100   8125    Legal - Paten 1050       1,384.37   Clarke, Modet & Co.     Patent work   00053673
  1/27/2016    1/27/2016   100   8125    Legal - Paten 1050       1,400.00   David George                          00052638
   2/4/2016    1/27/2016   100   8125    Legal - Paten 1050     1,400.00cr   David George                          00052638
   4/6/2015    3/31/2015   100   8125    Legal - Paten 1050      12,800.24   Dennemeyer & Co.,LLC Patent work      00052488
   6/9/2015    5/31/2015   100   8125    Legal - Paten 1050       8,042.93   Dennemeyer & Co.,LLC Patent work      00052488
   7/7/2015    6/30/2015   100   8125    Legal - Paten 1050         214.29   Dennemeyer & Co.,LLC Patent work      00052488
   8/7/2015    7/31/2015   100   8125    Legal - Paten 1050       1,272.42   Dennemeyer & Co.,LLC Patent work      00052488
   8/7/2015    7/31/2015   100   8125    Legal - Paten 1050      21,036.29   Dennemeyer & Co.,LLC Patent work      00052488
   8/7/2015    7/31/2015   100   8125    Legal - Paten 1050         255.98   Dennemeyer & Co.,LLC Patent work      00052488
   9/3/2015    7/24/2015   100   8125    Legal - Paten 1050         209.10   Dennemeyer & Co.,LLC Patent work      00052488
   9/3/2015     8/7/2015   100   8125    Legal - Paten 1050      18,531.71   Dennemeyer & Co.,LLC Patent work      00052488
  10/6/2015     9/4/2015   100   8125    Legal - Paten 1050         246.64   Dennemeyer & Co.,LLC Patent work      00052488
  10/6/2015    9/25/2015   100   8125    Legal - Paten 1050         160.25   Dennemeyer & Co.,LLC Patent work      00052488
 10/28/2015   10/28/2015   100   8125    Legal - Paten 1050       3,576.49   Dennemeyer & Co.,LLC Patent work      00052488
 11/19/2015    11/6/2015   100   8125    Legal - Paten 1050       2,600.64   Dennemeyer & Co.,LLC Patent work      00052488
 12/22/2015   12/22/2015   100   8125    Legal - Paten 1050       3,066.51   Dennemeyer & Co.,LLC Patent work      00052488
  1/27/2016    1/27/2016   100   8125    Legal - Paten 1050       1,548.88   Dennemeyer & Co.,LLC Patent work      00052488
   2/8/2016    1/31/2016   100   8125    Legal - Paten 1050      21,004.87   Dennemeyer & Co.,LLC Patent work      00052488
   3/2/2016    2/29/2016   100   8125    Legal - Paten 1050       3,049.29   Dennemeyer & Co.,LLC Patent work      00052488
   3/9/2016    2/26/2016   100   8125    Legal - Paten 1050       111.47cr   Dennemeyer & Co.,LLC Patent work      00052488
   4/6/2015    3/31/2015   100   8125    Legal - Paten 1050       1,880.00   D'Mark Trademarks & Pat Patent work   00052815
  4/20/2015    4/20/2015   100   8125    Legal - Paten 1050       2,020.00   D'Mark Trademarks & Pat Patent work   00052815
  6/15/2015    6/15/2015   100   8125    Legal - Paten 1050       2,500.00   D'Mark Trademarks & Pat Patent work   00052815
   8/3/2015    6/30/2015   100   8125    Legal - Paten 1050       2,500.00   D'Mark Trademarks & Pat Patent work   00052815
   8/3/2015    4/30/2015   100   8125    Legal - Paten 1050       1,560.00   D'Mark Trademarks & Pat Patent work   00052815
   9/1/2015     9/1/2015   100   8125    Legal - Paten 1050       2,165.00   D'Mark Trademarks & Pat Patent work   00052815
  11/6/2015   10/26/2015   100   8125    Legal - Paten 1050       1,960.00   D'Mark Trademarks & Pat Patent work   00052815
 12/11/2015    9/15/2015   100   8125    Legal - Paten 1050       1,690.00   D'Mark Trademarks & Pat Patent work   00052815
 12/11/2015    9/15/2015   100   8125    Legal - Paten 1050       1,450.00   D'Mark Trademarks & Pat Patent work   00052815
 12/11/2015    9/22/2015   100   8125    Legal - Paten 1050       1,620.00   D'Mark Trademarks & Pat Patent work   00052815
 12/11/2015    9/22/2015   100   8125    Legal - Paten 1050       2,250.00   D'Mark Trademarks & Pat Patent work   00052815
 12/11/2015    9/22/2015   100   8125    Legal - Paten 1050       2,040.00   D'Mark Trademarks & Pat Patent work   00052815
 12/11/2015    9/15/2015   100   8125    Legal - Paten 1050       2,000.00   D'Mark Trademarks & Pat Patent work   00052815
 12/11/2015    9/16/2015   100   8125    Legal - Paten 1050       4,490.00   D'Mark Trademarks & Pat Patent work   00052815



Theranos Internal Only
                                  Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 32 of 110
Theranos Internal Only



 12/11/2015     9/15/2015   100   8125    Legal - Paten 1050       1,890.00   D'Mark Trademarks & Pat Patent work   00052815
 12/11/2015     9/15/2015   100   8125    Legal - Paten 1050       1,740.00   D'Mark Trademarks & Pat Patent work   00052815
   2/3/2016     1/22/2016   100   8125    Legal - Paten 1050       1,680.00   D'Mark Trademarks & Pat Patent work   00052815
  3/12/2015     3/12/2015   100   8125    Legal - Paten 1050         935.00   Eitan, Mehulal & Sadot  Patent work   00052683
  3/12/2015     3/12/2015   100   8125    Legal - Paten 1050         935.00   Eitan, Mehulal & Sadot  Patent work   00052683
  3/27/2015     3/27/2015   100   8125    Legal - Paten 1050         935.00   Eitan, Mehulal & Sadot  Patent work   00052683
  3/27/2015     3/27/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
  3/27/2015     3/27/2015   100   8125    Legal - Paten 1050       1,205.50   Eitan, Mehulal & Sadot  Patent work   00052683
  4/29/2015     4/29/2015   100   8125    Legal - Paten 1050         275.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     5/31/2015   100   8125    Legal - Paten 1050         450.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     5/31/2015   100   8125    Legal - Paten 1050       1,475.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     5/31/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     5/31/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     5/31/2015   100   8125    Legal - Paten 1050         325.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     5/31/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     5/31/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     5/31/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     5/31/2015   100   8125    Legal - Paten 1050       1,205.50   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     4/30/2015   100   8125    Legal - Paten 1050       275.00cr   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     4/30/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     4/30/2015   100   8125    Legal - Paten 1050       1,275.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     4/30/2015   100   8125    Legal - Paten 1050         275.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     4/30/2015   100   8125    Legal - Paten 1050         275.00   Eitan, Mehulal & Sadot  Patent work   00052683
   6/9/2015     3/31/2015   100   8125    Legal - Paten 1050       1,485.00   Eitan, Mehulal & Sadot  Patent work   00052683
  6/30/2015     6/30/2015   100   8125    Legal - Paten 1050       1,200.00   Eitan, Mehulal & Sadot  Patent work   00052683
  6/30/2015     6/30/2015   100   8125    Legal - Paten 1050       1,500.00   Eitan, Mehulal & Sadot  Patent work   00052683
  6/30/2015     6/30/2015   100   8125    Legal - Paten 1050         450.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015     8/24/2015   100   8125    Legal - Paten 1050         250.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015     7/24/2015   100   8125    Legal - Paten 1050         675.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015     7/26/2015   100   8125    Legal - Paten 1050         750.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015     8/11/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015      8/3/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015     7/17/2015   100   8125    Legal - Paten 1050         450.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015     7/16/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015     6/30/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015     8/19/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015      9/8/2015   100   8125    Legal - Paten 1050         150.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015      9/8/2015   100   8125    Legal - Paten 1050         150.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015     7/26/2015   100   8125    Legal - Paten 1050         300.00   Eitan, Mehulal & Sadot  Patent work   00052683
 10/20/2015     6/14/2015   100   8125    Legal - Paten 1050       1,325.00   Eitan, Mehulal & Sadot  Patent work   00052683



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 33 of 110
Theranos Internal Only



  11/3/2015   10/18/2015   100   8125    Legal - Paten 1050       1,285.00   Eitan, Mehulal & Sadot   Patent work   00052683
  11/3/2015   10/15/2015   100   8125    Legal - Paten 1050       1,460.00   Eitan, Mehulal & Sadot   Patent work   00052683
  11/3/2015   10/13/2015   100   8125    Legal - Paten 1050       2,150.00   Eitan, Mehulal & Sadot   Patent work   00052683
  11/3/2015   10/13/2015   100   8125    Legal - Paten 1050       1,400.00   Eitan, Mehulal & Sadot   Patent work   00052683
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot   Patent work   00052683
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       1,850.00   Eitan, Mehulal & Sadot   Patent work   00052683
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       1,600.00   Eitan, Mehulal & Sadot   Patent work   00052683
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot   Patent work   00052683
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         450.00   Eitan, Mehulal & Sadot   Patent work   00052683
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot   Patent work   00052683
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         400.00   Eitan, Mehulal & Sadot   Patent work   00052683
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       1,275.00   Eitan, Mehulal & Sadot   Patent work   00052683
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         550.00   Eitan, Mehulal & Sadot   Patent work   00052683
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         675.00   Eitan, Mehulal & Sadot   Patent work   00052683
  1/27/2016    1/27/2016   100   8125    Legal - Paten 1050       1,400.00   Eitan, Mehulal & Sadot   Patent work   00052683
  1/27/2016    1/27/2016   100   8125    Legal - Paten 1050       1,203.25   Eitan, Mehulal & Sadot   Patent work   00052683
  1/27/2016    1/27/2016   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot   Patent work   00052683
   2/3/2016    11/8/2015   100   8125    Legal - Paten 1050         325.00   Eitan, Mehulal & Sadot   Patent work   00052683
   2/3/2016    10/7/2015   100   8125    Legal - Paten 1050       1,275.00   Eitan, Mehulal & Sadot   Patent work   00052683
   2/3/2016    10/7/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot   Patent work   00052683
   2/3/2016    10/7/2015   100   8125    Legal - Paten 1050         200.00   Eitan, Mehulal & Sadot   Patent work   00052683
  5/28/2015    4/30/2015   100   8125    Legal - Paten 1050         180.73   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    4/30/2015   100   8125    Legal - Paten 1050       1,040.65   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    4/30/2015   100   8125    Legal - Paten 1050       1,040.65   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    4/30/2015   100   8125    Legal - Paten 1050         122.43   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    4/30/2015   100   8125    Legal - Paten 1050         122.43   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    4/30/2015   100   8125    Legal - Paten 1050         304.26   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    4/30/2015   100   8125    Legal - Paten 1050         205.48   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    3/31/2015   100   8125    Legal - Paten 1050         117.32   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    3/31/2015   100   8125    Legal - Paten 1050         997.23   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    3/31/2015   100   8125    Legal - Paten 1050         997.23   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    3/31/2015   100   8125    Legal - Paten 1050         117.32   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    3/31/2015   100   8125    Legal - Paten 1050         117.32   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    3/31/2015   100   8125    Legal - Paten 1050         117.32   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    3/31/2015   100   8125    Legal - Paten 1050         117.32   Gowling Lafleur Henderso Patent work   00052522
  5/28/2015    4/30/2015   100   8125    Legal - Paten 1050         131.00   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    7/28/2015   100   8125    Legal - Paten 1050         113.51   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    7/28/2015   100   8125    Legal - Paten 1050         113.51   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    7/28/2015   100   8125    Legal - Paten 1050       3,783.58   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    9/23/2015   100   8125    Legal - Paten 1050         302.69   Gowling Lafleur Henderso Patent work   00052522



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 34 of 110
Theranos Internal Only



  9/23/2015    8/14/2015   100   8125    Legal - Paten 1050         361.74   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    8/14/2015   100   8125    Legal - Paten 1050         964.81   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    8/14/2015   100   8125    Legal - Paten 1050         964.81   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    8/14/2015   100   8125    Legal - Paten 1050         965.76   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    6/23/2015   100   8125    Legal - Paten 1050         113.51   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    6/23/2015   100   8125    Legal - Paten 1050         113.51   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    6/23/2015   100   8125    Legal - Paten 1050         964.81   Gowling Lafleur Henderso Patent work   00052522
  9/23/2015    5/19/2015   100   8125    Legal - Paten 1050         113.51   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050       1,279.25   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050       1,062.00   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050       1,200.75   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050         250.00   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050         150.00   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050         250.00   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050       1,275.00   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050       1,275.00   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050         150.00   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050         150.00   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050         200.00   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050         150.00   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050         167.25   Gowling Lafleur Henderso Patent work   00052522
  11/3/2015    11/3/2015   100   8125    Legal - Paten 1050         150.00   Gowling Lafleur Henderso Patent work   00052522
  1/11/2016   11/23/2015   100   8125    Legal - Paten 1050         233.00   Gowling Lafleur Henderso Patent work   00052522
  1/11/2016   11/20/2015   100   8125    Legal - Paten 1050         150.00   Gowling Lafleur Henderso Patent work   00052522
  1/11/2016   11/20/2015   100   8125    Legal - Paten 1050         200.25   Gowling Lafleur Henderso Patent work   00052522
  1/11/2016   11/30/2015   100   8125    Legal - Paten 1050         203.75   Gowling Lafleur Henderso Patent work   00052522
  1/11/2016    1/11/2016   100   8125    Legal - Paten 1050         150.00   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         110.53   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         986.10   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         110.53   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         110.53   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         110.53   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         110.53   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050           8.27   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050          13.58   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         110.53   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         110.53   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         110.53   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         211.42   Gowling Lafleur Henderso Patent work   00052522
   2/3/2016   12/31/2015   100   8125    Legal - Paten 1050         110.53   Gowling Lafleur Henderso Patent work   00052522



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 35 of 110
Theranos Internal Only



  2/20/2016   12/31/2015   100   8125    Legal - Paten 1050         152.35   Gowling Lafleur Henderso Patent work   00052522
  2/20/2016   12/31/2015   100   8125    Legal - Paten 1050         152.35   Gowling Lafleur Henderso Patent work   00052522
  2/20/2016   12/31/2015   100   8125    Legal - Paten 1050         108.18   Gowling Lafleur Henderso Patent work   00052522
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         555.98   Gowling Lafleur Henderso Patent work   00052522
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         567.68   Gowling Lafleur Henderso Patent work   00052522
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         162.46   Gowling Lafleur Henderso Patent work   00052522
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         946.03   Gowling Lafleur Henderso Patent work   00052522
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         946.76   Gowling Lafleur Henderso Patent work   00052522
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         946.03   Gowling Lafleur Henderso Patent work   00052522
  1/11/2016    10/7/2015   100   8125    Legal - Paten 1050         225.00   Harbor Consulting IP     Patent work   00052860
  1/11/2016    10/5/2015   100   8125    Legal - Paten 1050         225.00   Harbor Consulting IP     Patent work   00052860
  7/30/2015    6/30/2015   100   8125    Legal - Paten 1050       8,564.00   ISLEFORD Translations, LPatent work    00053986
 12/11/2015   11/17/2015   100   8125    Legal - Paten 1050      27,055.00   ISLEFORD Translations, LPatent work    00053986
  7/15/2015    6/30/2015   100   8125    Legal - Paten 1050       2,837.76   James HK Kim             Patent work   00053477
  9/11/2015    9/11/2015   100   8125    Legal - Paten 1050       4,270.50   James HK Kim             Patent work   00053477
 10/27/2015   10/27/2015   100   8125    Legal - Paten 1050       2,767.98   James HK Kim             Patent work   00053477
 11/19/2015   11/19/2015   100   8125    Legal - Paten 1050       2,873.52   James HK Kim             Patent work   00053477
  4/15/2015    3/19/2015   100   8125    Legal - Paten 1050          75.00   JS Patent Drafting       Patent work   00053710
  4/15/2015     4/9/2015   100   8125    Legal - Paten 1050         225.00   JS Patent Drafting       Patent work   00053710
  4/15/2015     4/9/2015   100   8125    Legal - Paten 1050         225.00   JS Patent Drafting       Patent work   00053710
  4/15/2015     4/9/2015   100   8125    Legal - Paten 1050          75.00   JS Patent Drafting       Patent work   00053710
  4/15/2015     4/9/2015   100   8125    Legal - Paten 1050          75.00   JS Patent Drafting       Patent work   00053710
   6/4/2015     6/3/2015   100   8125    Legal - Paten 1050          75.00   JS Patent Drafting       Patent work   00053710
   6/4/2015     6/3/2015   100   8125    Legal - Paten 1050          75.00   JS Patent Drafting       Patent work   00053710
   6/4/2015     6/3/2015   100   8125    Legal - Paten 1050          75.00   JS Patent Drafting       Patent work   00053710
  6/10/2015    5/31/2015   100   8125    Legal - Paten 1050          75.00   JS Patent Drafting       Patent work   00053710
  6/10/2015    5/31/2015   100   8125    Legal - Paten 1050         100.00   JS Patent Drafting       Patent work   00053710
  6/22/2015    6/22/2015   100   8125    Legal - Paten 1050         115.00   JS Patent Drafting       Patent work   00053710
   7/8/2015     7/8/2015   100   8125    Legal - Paten 1050          75.00   JS Patent Drafting       Patent work   00053710
   7/8/2015     7/7/2015   100   8125    Legal - Paten 1050          75.00   JS Patent Drafting       Patent work   00053710
   9/9/2015     9/9/2015   100   8125    Legal - Paten 1050          35.00   JS Patent Drafting       Patent work   00053710
   9/9/2015     9/9/2015   100   8125    Legal - Paten 1050         100.00   JS Patent Drafting       Patent work   00053710
 11/18/2015   11/18/2015   100   8125    Legal - Paten 1050          40.00   JS Patent Drafting       Patent work   00053710
 11/18/2015   11/18/2015   100   8125    Legal - Paten 1050          40.00   JS Patent Drafting       Patent work   00053710
  12/1/2015    12/1/2015   100   8125    Legal - Paten 1050          20.00   JS Patent Drafting       Patent work   00053710
  12/2/2015    12/2/2015   100   8125    Legal - Paten 1050          20.00   JS Patent Drafting       Patent work   00053710
 12/15/2015   12/15/2015   100   8125    Legal - Paten 1050          20.00   JS Patent Drafting       Patent work   00053710
 12/15/2015   12/15/2015   100   8125    Legal - Paten 1050          20.00   JS Patent Drafting       Patent work   00053710
 12/15/2015   12/15/2015   100   8125    Legal - Paten 1050         150.00   JS Patent Drafting       Patent work   00053710
 12/15/2015   12/15/2015   100   8125    Legal - Paten 1050          20.00   JS Patent Drafting       Patent work   00053710



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 36 of 110
Theranos Internal Only



 12/15/2015   12/15/2015   100   8125    Legal - Paten 1050          20.00   JS Patent Drafting      Patent work   00053710
  1/12/2016    1/12/2016   100   8125    Legal - Paten 1050          20.00   JS Patent Drafting      Patent work   00053710
  10/5/2015    9/26/2015   100   8125    Legal - Paten 1050       3,221.60   Kagari Fujita Ph.D      Patent work   00051663
  12/2/2015   10/30/2015   100   8125    Legal - Paten 1050       3,600.00   Kagari Fujita Ph.D      Patent work   00051663
  12/2/2015    11/4/2015   100   8125    Legal - Paten 1050       1,925.76   Kagari Fujita Ph.D      Patent work   00051663
  12/2/2015    9/30/2015   100   8125    Legal - Paten 1050         760.40   Kagari Fujita Ph.D      Patent work   00051663
  1/28/2016    1/22/2016   100   8125    Legal - Paten 1050       2,287.60   Kagari Fujita Ph.D      Patent work   00051663
  2/24/2016    2/24/2016   100   8125    Legal - Paten 1050       5,212.08   Kagari Fujita Ph.D      Patent work   00051663
   3/2/2016    2/29/2016   100   8125    Legal - Paten 1050       2,296.96   Kagari Fujita Ph.D      Patent work   00051663
 12/11/2015   10/20/2015   100   8125    Legal - Paten 1050       1,653.18   Kim & Chang             Patent work   00054294
 12/11/2015    11/2/2015   100   8125    Legal - Paten 1050       2,699.51   Kim & Chang             Patent work   00054294
 12/11/2015    11/2/2015   100   8125    Legal - Paten 1050       2,369.96   Kim & Chang             Patent work   00054294
 12/11/2015   10/29/2015   100   8125    Legal - Paten 1050       1,130.17   Kim & Chang             Patent work   00054294
 12/11/2015    11/2/2015   100   8125    Legal - Paten 1050       1,288.81   Kim & Chang             Patent work   00054294
 12/11/2015    9/30/2015   100   8125    Legal - Paten 1050       1,628.60   Kim & Chang             Patent work   00054294
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050       1,791.79   Kim & Chang             Patent work   00054294
   6/9/2015    5/31/2015   100   8125    Legal - Paten 1050         182.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    5/31/2015   100   8125    Legal - Paten 1050         182.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    5/31/2015   100   8125    Legal - Paten 1050         182.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    5/31/2015   100   8125    Legal - Paten 1050         157.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    5/31/2015   100   8125    Legal - Paten 1050         157.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    5/31/2015   100   8125    Legal - Paten 1050       2,168.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    5/31/2015   100   8125    Legal - Paten 1050       8,114.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    5/31/2015   100   8125    Legal - Paten 1050       1,785.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    3/31/2015   100   8125    Legal - Paten 1050         158.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    3/31/2015   100   8125    Legal - Paten 1050         158.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    3/31/2015   100   8125    Legal - Paten 1050         183.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    5/31/2015   100   8125    Legal - Paten 1050         158.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    4/30/2015   100   8125    Legal - Paten 1050       3,638.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    4/30/2015   100   8125    Legal - Paten 1050       2,456.00   Lakshmi Kumaran & Sridh Patent work   00052551
   6/9/2015    4/30/2015   100   8125    Legal - Paten 1050       6,073.00   Lakshmi Kumaran & Sridh Patent work   00052551
  7/15/2015    3/31/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work   00052551
 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work   00052551
 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050         130.00   Lakshmi Kumaran & Sridh Patent work   00052551
 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work   00052551
 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050         130.00   Lakshmi Kumaran & Sridh Patent work   00052551
 10/19/2015    9/30/2015   100   8125    Legal - Paten 1050      11,002.00   Lakshmi Kumaran & Sridh Patent work   00052551
 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050         130.00   Lakshmi Kumaran & Sridh Patent work   00052551
 10/19/2015    9/30/2015   100   8125    Legal - Paten 1050       4,659.00   Lakshmi Kumaran & Sridh Patent work   00052551
 10/19/2015    9/30/2015   100   8125    Legal - Paten 1050       3,524.00   Lakshmi Kumaran & Sridh Patent work   00052551



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 37 of 110
Theranos Internal Only



 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050         130.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050         130.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050         130.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050       2,405.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    6/30/2015   100   8125    Legal - Paten 1050         182.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    7/31/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    9/30/2015   100   8125    Legal - Paten 1050         503.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    8/31/2015   100   8125    Legal - Paten 1050         390.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    8/31/2015   100   8125    Legal - Paten 1050         513.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    9/30/2015   100   8125    Legal - Paten 1050       2,045.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    9/30/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    8/31/2015   100   8125    Legal - Paten 1050         365.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    7/31/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    7/31/2015   100   8125    Legal - Paten 1050         100.00   Lakshmi Kumaran & Sridh Patent work     00052551
 10/19/2015    7/31/2015   100   8125    Legal - Paten 1050         182.00   Lakshmi Kumaran & Sridh Patent work     00052551
  11/5/2015   10/12/2015   100   8125    Legal - Paten 1050       4,206.00   Lakshmi Kumaran & Sridh Patent work     00052551
  11/6/2015   10/12/2015   100   8125    Legal - Paten 1050       2,018.00   Lakshmi Kumaran & Sridh Patent work     00052551
  11/6/2015   10/14/2015   100   8125    Legal - Paten 1050       4,782.00   Lakshmi Kumaran & Sridh Patent work     00052551
  11/6/2015   10/13/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work     00052551
  11/6/2015   10/12/2015   100   8125    Legal - Paten 1050       3,812.00   Lakshmi Kumaran & Sridh Patent work     00052551
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       5,473.00   Lakshmi Kumaran & Sridh Patent work     00052551
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work     00052551
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work     00052551
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       1,794.00   Lakshmi Kumaran & Sridh Patent work     00052551
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       1,996.00   Lakshmi Kumaran & Sridh Patent work     00052551
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work     00052551
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       1,649.00   Lakshmi Kumaran & Sridh Patent work     00052551
  2/19/2016   10/31/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work     00052551
  2/19/2016   10/31/2015   100   8125    Legal - Paten 1050         880.00   Lakshmi Kumaran & Sridh Patent work     00052551
  2/19/2016   10/31/2015   100   8125    Legal - Paten 1050       3,178.00   Lakshmi Kumaran & Sridh Patent work     00052551
  2/19/2016   10/31/2015   100   8125    Legal - Paten 1050       3,152.00   Lakshmi Kumaran & Sridh Patent work     00052551
  2/19/2016   12/31/2015   100   8125    Legal - Paten 1050         155.00   Lakshmi Kumaran & Sridh Patent work     00052551
  2/19/2016    1/31/2016   100   8125    Legal - Paten 1050       3,531.00   Lakshmi Kumaran & Sridh Patent work     00052551
   4/7/2015     3/6/2015   100   8125    Legal - Paten 1050       1,986.50   Lee International IP & LawPatent work   00052592
   4/7/2015    3/10/2015   100   8125    Legal - Paten 1050       2,923.90   Lee International IP & LawPatent work   00052592
   4/7/2015     4/6/2015   100   8125    Legal - Paten 1050       5,834.20   Lee International IP & LawPatent work   00052592
  4/16/2015    3/31/2015   100   8125    Legal - Paten 1050       1,824.00   Lee International IP & LawPatent work   00052592
  6/26/2015    4/30/2015   100   8125    Legal - Paten 1050       1,288.00   Lee International IP & LawPatent work   00052592
  6/26/2015    3/31/2015   100   8125    Legal - Paten 1050       1,824.20   Lee International IP & LawPatent work   00052592



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 38 of 110
Theranos Internal Only



  6/26/2015    4/30/2015   100   8125    Legal - Paten 1050       1,024.40   Lee International IP & LawPatent work   00052592
  6/26/2015    4/30/2015   100   8125    Legal - Paten 1050       2,946.60   Lee International IP & LawPatent work   00052592
  6/26/2015    4/30/2015   100   8125    Legal - Paten 1050       1,932.40   Lee International IP & LawPatent work   00052592
  6/26/2015    4/30/2015   100   8125    Legal - Paten 1050       3,205.20   Lee International IP & LawPatent work   00052592
  6/26/2015    4/30/2015   100   8125    Legal - Paten 1050       2,824.00   Lee International IP & LawPatent work   00052592
  6/26/2015    5/31/2015   100   8125    Legal - Paten 1050       1,761.80   Lee International IP & LawPatent work   00052592
  6/26/2015    5/31/2015   100   8125    Legal - Paten 1050         311.10   Lee International IP & LawPatent work   00052592
  6/26/2015    5/31/2015   100   8125    Legal - Paten 1050       5,023.50   Lee International IP & LawPatent work   00052592
  6/26/2015    3/31/2015   100   8125    Legal - Paten 1050       1,855.90   Lee International IP & LawPatent work   00052592
  9/29/2015    7/31/2015   100   8125    Legal - Paten 1050       2,180.70   Lee International IP & LawPatent work   00052592
  9/29/2015    9/29/2015   100   8125    Legal - Paten 1050       2,253.10   Lee International IP & LawPatent work   00052592
  9/29/2015     8/5/2015   100   8125    Legal - Paten 1050       2,569.00   Lee International IP & LawPatent work   00052592
  9/29/2015    9/30/2015   100   8125    Legal - Paten 1050         964.40   Lee International IP & LawPatent work   00052592
  9/29/2015    9/30/2015   100   8125    Legal - Paten 1050       2,984.80   Lee International IP & LawPatent work   00052592
 11/18/2015   10/29/2015   100   8125    Legal - Paten 1050       4,864.00   Lee International IP & LawPatent work   00052592
  12/2/2015   11/30/2015   100   8125    Legal - Paten 1050       1,310.90   Lee International IP & LawPatent work   00052592
 12/23/2015   12/23/2015   100   8125    Legal - Paten 1050       1,843.10   Lee International IP & LawPatent work   00052592
 12/30/2015   12/30/2015   100   8125    Legal - Paten 1050       1,099.40   Lee International IP & LawPatent work   00052592
 12/30/2015   12/30/2015   100   8125    Legal - Paten 1050       1,507.40   Lee International IP & LawPatent work   00052592
 12/30/2015   12/30/2015   100   8125    Legal - Paten 1050       3,199.70   Lee International IP & LawPatent work   00052592
 12/30/2015   12/30/2015   100   8125    Legal - Paten 1050         567.10   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       1,023.60   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       1,543.90   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       5,468.60   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       2,433.80   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       1,110.80   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050         759.30   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       1,730.70   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       2,373.90   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       2,543.80   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       4,928.30   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       4,647.20   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       1,310.90   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       1,578.10   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050         468.50   Lee International IP & LawPatent work   00052592
   1/4/2016   12/31/2015   100   8125    Legal - Paten 1050       1,833.90   Lee International IP & LawPatent work   00052592
   1/8/2016   12/31/2015   100   8125    Legal - Paten 1050       1,023.60   Lee International IP & LawPatent work   00052592
   2/9/2016     2/9/2016   100   8125    Legal - Paten 1050       1,857.90   Lee International IP & LawPatent work   00052592
  2/12/2016    2/12/2016   100   8125    Legal - Paten 1050         671.20   Lee International IP & LawPatent work   00052592
  2/25/2016   12/31/2015   100   8125    Legal - Paten 1050       2,631.10   Lee International IP & LawPatent work   00052592



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 39 of 110
Theranos Internal Only



   4/8/2015     4/8/2015   100   8125    Legal - Paten 1050       1,786.00   Panamericana De PatentePatent work   00052597
   4/8/2015     4/8/2015   100   8125    Legal - Paten 1050         200.00   Panamericana De PatentePatent work   00052597
  4/23/2015    3/31/2015   100   8125    Legal - Paten 1050       1,218.00   Panamericana De PatentePatent work   00052597
  4/23/2015    3/31/2015   100   8125    Legal - Paten 1050       1,533.00   Panamericana De PatentePatent work   00052597
  4/23/2015    3/31/2015   100   8125    Legal - Paten 1050       5,849.00   Panamericana De PatentePatent work   00052597
  4/23/2015    3/31/2015   100   8125    Legal - Paten 1050       1,528.00   Panamericana De PatentePatent work   00052597
   5/4/2015    4/30/2015   100   8125    Legal - Paten 1050         200.00   Panamericana De PatentePatent work   00052597
   5/4/2015    4/30/2015   100   8125    Legal - Paten 1050       3,469.00   Panamericana De PatentePatent work   00052597
  5/12/2015    4/30/2015   100   8125    Legal - Paten 1050         408.00   Panamericana De PatentePatent work   00052597
  6/16/2015    6/16/2015   100   8125    Legal - Paten 1050       5,202.00   Panamericana De PatentePatent work   00052597
  6/16/2015    6/16/2015   100   8125    Legal - Paten 1050       8,262.00   Panamericana De PatentePatent work   00052597
  6/16/2015    6/16/2015   100   8125    Legal - Paten 1050       5,400.00   Panamericana De PatentePatent work   00052597
  6/24/2015    6/24/2015   100   8125    Legal - Paten 1050         124.00   Panamericana De PatentePatent work   00052597
  6/24/2015    6/24/2015   100   8125    Legal - Paten 1050         124.00   Panamericana De PatentePatent work   00052597
  8/17/2015    8/17/2015   100   8125    Legal - Paten 1050       1,197.00   Panamericana De PatentePatent work   00052597
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050       1,884.00   Panamericana De PatentePatent work   00052597
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050       1,564.00   Panamericana De PatentePatent work   00052597
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050         442.00   Panamericana De PatentePatent work   00052597
 10/26/2015    9/30/2015   100   8125    Legal - Paten 1050       1,484.00   Panamericana De PatentePatent work   00052597
 10/26/2015    9/30/2015   100   8125    Legal - Paten 1050       1,484.00   Panamericana De PatentePatent work   00052597
 10/26/2015    9/30/2015   100   8125    Legal - Paten 1050       1,724.00   Panamericana De PatentePatent work   00052597
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       1,418.00   Panamericana De PatentePatent work   00052597
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050       5,100.00   Panamericana De PatentePatent work   00052597
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       6,804.00   Panamericana De PatentePatent work   00052597
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050         200.00   Panamericana De PatentePatent work   00052597
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050         200.00   Panamericana De PatentePatent work   00052597
  2/16/2016    1/31/2016   100   8125    Legal - Paten 1050       4,635.00   Panamericana De PatentePatent work   00052597
  2/16/2016    1/31/2016   100   8125    Legal - Paten 1050         297.00   Panamericana De PatentePatent work   00052597
  2/20/2016   12/31/2015   100   8125    Legal - Paten 1050       2,748.00   Panamericana De PatentePatent work   00052597
  2/20/2016   12/31/2015   100   8125    Legal - Paten 1050         516.00   Panamericana De PatentePatent work   00052597
  2/20/2016    1/31/2016   100   8125    Legal - Paten 1050         200.00   Panamericana De PatentePatent work   00052597
   3/7/2016    2/11/2016   100   8125    Legal - Paten 1050         409.00   Panamericana De PatentePatent work   00052597
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       1,490.00   Panamericana De PatentePatent work   00052597
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       1,610.00   Panamericana De PatentePatent work   00052597
   3/7/2016    2/11/2016   100   8125    Legal - Paten 1050         379.00   Panamericana De PatentePatent work   00052597
   3/9/2016    2/29/2016   100   8125    Legal - Paten 1050       1,450.00   Panamericana De PatentePatent work   00052597
  5/12/2015    3/31/2015   100   8125    Legal - Paten 1050         675.00   Remfry & Sagar         Patent work   00052598
  5/21/2015    5/21/2015   100   8125    Legal - Paten 1050         192.00   Remfry & Sagar         Patent work   00052598
  6/23/2015    5/31/2015   100   8125    Legal - Paten 1050         848.00   Remfry & Sagar         Patent work   00052598
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050         130.00   Remfry & Sagar         Patent work   00052598



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 40 of 110
Theranos Internal Only



   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050         695.00   Remfry & Sagar          Patent work   00052598
  2/19/2016    9/30/2015   100   8125    Legal - Paten 1050         265.00   Remfry & Sagar          Patent work   00052598
  2/19/2016   10/31/2015   100   8125    Legal - Paten 1050       1,495.00   Remfry & Sagar          Patent work   00052598
  2/20/2016   11/30/2015   100   8125    Legal - Paten 1050         289.00   Remfry & Sagar          Patent work   00052598
 10/23/2015   10/23/2015   100   8125    Legal - Paten 1050       3,168.78   Sarawut Niramai         Patent work   00054210
   1/5/2016   12/31/2015   100   8125    Legal - Paten 1050       1,721.64   Sarawut Niramai         Patent work   00054210
   1/5/2016   12/31/2015   100   8125    Legal - Paten 1050       1,442.52   Sarawut Niramai         Patent work   00054210
   1/5/2016   12/31/2015   100   8125    Legal - Paten 1050         600.00   Sarawut Niramai         Patent work   00054210
   1/5/2016   11/30/2015   100   8125    Legal - Paten 1050       4,140.60   Sarawut Niramai         Patent work   00054210
   2/8/2016    1/31/2016   100   8125    Legal - Paten 1050       2,570.34   Sarawut Niramai         Patent work   00054210
   5/4/2015    4/30/2015   100   8125    Legal - Paten 1050         194.00   Service by Medallion                  00051115
   5/4/2015    4/30/2015   100   8125    Legal - Paten 1050         741.00   Service by Medallion                  00051115
   6/3/2015    4/30/2015   100   8125    Legal - Paten 1050       194.00cr   Service by Medallion                  00051115
   6/4/2015    4/30/2015   100   8125    Legal - Paten 1050       741.00cr   Service by Medallion                  00051115
  3/19/2015    3/19/2015   100   8125    Legal - Paten 1050       3,535.00   Shanghai Patent & TrademPatent work   00052595
  3/19/2015    3/19/2015   100   8125    Legal - Paten 1050       4,719.00   Shanghai Patent & TrademPatent work   00052595
  3/19/2015    3/19/2015   100   8125    Legal - Paten 1050       3,639.00   Shanghai Patent & TrademPatent work   00052595
  3/19/2015    3/19/2015   100   8125    Legal - Paten 1050       3,535.00   Shanghai Patent & TrademPatent work   00052595
  3/19/2015    3/19/2015   100   8125    Legal - Paten 1050     3,535.00cr   Shanghai Patent & TrademPatent work   00052595
  3/19/2015    3/19/2015   100   8125    Legal - Paten 1050       2,624.00   Shanghai Patent & TrademPatent work   00052595
  3/26/2015    3/26/2015   100   8125    Legal - Paten 1050       3,684.00   Shanghai Patent & TrademPatent work   00052595
   4/1/2015    3/31/2015   100   8125    Legal - Paten 1050         296.00   Shanghai Patent & TrademPatent work   00052595
   4/8/2015     4/8/2015   100   8125    Legal - Paten 1050       200.00cr   Shanghai Patent & TrademPatent work   00052595
   4/8/2015     4/8/2015   100   8125    Legal - Paten 1050         547.00   Shanghai Patent & TrademPatent work   00052595
   5/4/2015    4/30/2015   100   8125    Legal - Paten 1050         162.00   Shanghai Patent & TrademPatent work   00052595
  5/12/2015    5/12/2015   100   8125    Legal - Paten 1050       5,860.00   Shanghai Patent & TrademPatent work   00052595
  5/21/2015    5/21/2015   100   8125    Legal - Paten 1050         129.00   Shanghai Patent & TrademPatent work   00052595
  5/21/2015    5/21/2015   100   8125    Legal - Paten 1050         170.00   Shanghai Patent & TrademPatent work   00052595
  5/21/2015    5/21/2015   100   8125    Legal - Paten 1050     5,860.00cr   Shanghai Patent & TrademPatent work   00052595
  5/21/2015    5/21/2015   100   8125    Legal - Paten 1050       5,860.00   Shanghai Patent & TrademPatent work   00052595
  5/28/2015    5/28/2015   100   8125    Legal - Paten 1050       2,794.00   Shanghai Patent & TrademPatent work   00052595
   6/3/2015    4/30/2015   100   8125    Legal - Paten 1050         194.00   Shanghai Patent & TrademPatent work   00052595
   6/4/2015    4/30/2015   100   8125    Legal - Paten 1050         741.00   Shanghai Patent & TrademPatent work   00052595
  7/16/2015    7/16/2015   100   8125    Legal - Paten 1050         688.00   Shanghai Patent & TrademPatent work   00052595
  7/16/2015    7/16/2015   100   8125    Legal - Paten 1050         688.00   Shanghai Patent & TrademPatent work   00052595
  8/17/2015    8/17/2015   100   8125    Legal - Paten 1050       2,813.00   Shanghai Patent & TrademPatent work   00052595
  8/17/2015    5/31/2015   100   8125    Legal - Paten 1050       3,341.00   Shanghai Patent & TrademPatent work   00052595
  8/17/2015    5/31/2015   100   8125    Legal - Paten 1050       3,788.00   Shanghai Patent & TrademPatent work   00052595
  8/17/2015    5/31/2015   100   8125    Legal - Paten 1050         614.00   Shanghai Patent & TrademPatent work   00052595
 10/26/2015    8/30/2015   100   8125    Legal - Paten 1050         738.00   Shanghai Patent & TrademPatent work   00052595



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 41 of 110
Theranos Internal Only



 10/26/2015    8/30/2015   100   8125    Legal - Paten 1050         483.00   Shanghai Patent & TrademPatent work   00052595
 10/26/2015    8/30/2015   100   8125    Legal - Paten 1050         483.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050         931.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         483.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         483.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         483.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050      10,803.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         666.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       2,643.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         254.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         206.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       3,246.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       3,426.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       4,441.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         666.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         799.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         483.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       3,523.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         483.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       3,745.00   Shanghai Patent & TrademPatent work   00052595
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       4,071.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    8/31/2015   100   8125    Legal - Paten 1050       6,606.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    6/30/2015   100   8125    Legal - Paten 1050       2,475.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016   12/31/2015   100   8125    Legal - Paten 1050         480.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    7/31/2015   100   8125    Legal - Paten 1050         324.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    6/30/2015   100   8125    Legal - Paten 1050       2,818.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    7/31/2015   100   8125    Legal - Paten 1050         210.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    7/31/2015   100   8125    Legal - Paten 1050         704.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    7/31/2015   100   8125    Legal - Paten 1050         209.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    7/31/2015   100   8125    Legal - Paten 1050         741.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    7/31/2015   100   8125    Legal - Paten 1050         688.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    8/31/2015   100   8125    Legal - Paten 1050         862.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016   11/30/2015   100   8125    Legal - Paten 1050       1,586.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016   11/30/2015   100   8125    Legal - Paten 1050         800.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    9/30/2015   100   8125    Legal - Paten 1050         668.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    9/30/2015   100   8125    Legal - Paten 1050          71.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    9/30/2015   100   8125    Legal - Paten 1050         739.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    9/30/2015   100   8125    Legal - Paten 1050         204.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    9/30/2015   100   8125    Legal - Paten 1050         739.00   Shanghai Patent & TrademPatent work   00052595
   1/8/2016    9/30/2015   100   8125    Legal - Paten 1050         668.00   Shanghai Patent & TrademPatent work   00052595



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 42 of 110
Theranos Internal Only



   1/8/2016    9/30/2015   100   8125    Legal - Paten 1050         660.00   Shanghai Patent & TrademPatent work   00052595
  1/11/2016   12/31/2015   100   8125    Legal - Paten 1050         683.00   Shanghai Patent & TrademPatent work   00052595
  1/29/2016   12/31/2015   100   8125    Legal - Paten 1050         177.00   Shanghai Patent & TrademPatent work   00052595
  1/29/2016    1/29/2016   100   8125    Legal - Paten 1050         586.00   Shanghai Patent & TrademPatent work   00052595
   2/4/2016     2/1/2016   100   8125    Legal - Paten 1050         483.00   Shanghai Patent & TrademPatent work   00052595
   2/4/2016     2/1/2016   100   8125    Legal - Paten 1050         197.00   Shanghai Patent & TrademPatent work   00052595
  2/16/2016    1/31/2016   100   8125    Legal - Paten 1050         782.00   Shanghai Patent & TrademPatent work   00052595
  2/16/2016    1/31/2016   100   8125    Legal - Paten 1050         483.00   Shanghai Patent & TrademPatent work   00052595
  2/16/2016    1/31/2016   100   8125    Legal - Paten 1050         586.00   Shanghai Patent & TrademPatent work   00052595
   3/9/2016    2/29/2016   100   8125    Legal - Paten 1050         128.00   Shanghai Patent & TrademPatent work   00052595
   3/9/2016    2/29/2016   100   8125    Legal - Paten 1050         892.00   Shanghai Patent & TrademPatent work   00052595
   3/9/2016    2/29/2016   100   8125    Legal - Paten 1050         512.00   Shanghai Patent & TrademPatent work   00052595
   3/9/2016    2/29/2016   100   8125    Legal - Paten 1050         114.00   Shanghai Patent & TrademPatent work   00052595
  3/19/2015    3/19/2015   100   8125    Legal - Paten 1050       1,535.00   Shusaku Yamamoto Co Patent work       00052594
   4/8/2015     4/8/2015   100   8125    Legal - Paten 1050       2,137.00   Shusaku Yamamoto Co Patent work       00052594
   4/8/2015     4/8/2015   100   8125    Legal - Paten 1050       3,178.00   Shusaku Yamamoto Co Patent work       00052594
   5/4/2015    4/30/2015   100   8125    Legal - Paten 1050       2,825.00   Shusaku Yamamoto Co Patent work       00052594
   5/4/2015    4/27/2015   100   8125    Legal - Paten 1050       3,154.00   Shusaku Yamamoto Co Patent work       00052594
   5/4/2015    4/30/2015   100   8125    Legal - Paten 1050       2,408.00   Shusaku Yamamoto Co Patent work       00052594
   5/4/2015    4/30/2015   100   8125    Legal - Paten 1050         526.00   Shusaku Yamamoto Co Patent work       00052594
   5/4/2015    4/30/2015   100   8125    Legal - Paten 1050       2,139.00   Shusaku Yamamoto Co Patent work       00052594
  5/12/2015    3/31/2015   100   8125    Legal - Paten 1050       1,959.00   Shusaku Yamamoto Co Patent work       00052594
  5/14/2015    4/30/2015   100   8125    Legal - Paten 1050       2,309.00   Shusaku Yamamoto Co Patent work       00052594
  5/28/2015    5/28/2015   100   8125    Legal - Paten 1050       2,189.00   Shusaku Yamamoto Co Patent work       00052594
  5/28/2015    5/28/2015   100   8125    Legal - Paten 1050       2,819.00   Shusaku Yamamoto Co Patent work       00052594
  6/16/2015    6/16/2015   100   8125    Legal - Paten 1050       1,985.00   Shusaku Yamamoto Co Patent work       00052594
  8/13/2015     6/4/2015   100   8125    Legal - Paten 1050         257.00   Shusaku Yamamoto Co Patent work       00052594
  8/17/2015    6/30/2015   100   8125    Legal - Paten 1050         910.00   Shusaku Yamamoto Co Patent work       00052594
  8/17/2015    7/31/2015   100   8125    Legal - Paten 1050       2,098.00   Shusaku Yamamoto Co Patent work       00052594
  8/17/2015    7/31/2015   100   8125    Legal - Paten 1050       2,728.00   Shusaku Yamamoto Co Patent work       00052594
  8/17/2015    7/31/2015   100   8125    Legal - Paten 1050       2,335.00   Shusaku Yamamoto Co Patent work       00052594
  8/17/2015    7/31/2015   100   8125    Legal - Paten 1050       2,435.00   Shusaku Yamamoto Co Patent work       00052594
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       2,296.00   Shusaku Yamamoto Co Patent work       00052594
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       2,223.00   Shusaku Yamamoto Co Patent work       00052594
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       2,907.00   Shusaku Yamamoto Co Patent work       00052594
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050       2,038.00   Shusaku Yamamoto Co Patent work       00052594
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       2,160.00   Shusaku Yamamoto Co Patent work       00052594
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       2,112.00   Shusaku Yamamoto Co Patent work       00052594
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       2,044.00   Shusaku Yamamoto Co Patent work       00052594
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       2,074.00   Shusaku Yamamoto Co Patent work       00052594



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 43 of 110
Theranos Internal Only



  1/29/2016    1/29/2016   100   8125    Legal - Paten 1050       1,414.00   Shusaku Yamamoto Co Patent work         00052594
  2/20/2016    1/31/2016   100   8125    Legal - Paten 1050         933.00   Shusaku Yamamoto Co Patent work         00052594
  2/20/2016   11/30/2015   100   8125    Legal - Paten 1050       2,074.00   Shusaku Yamamoto Co Patent work         00052594
  2/20/2016    9/30/2015   100   8125    Legal - Paten 1050       2,266.00   Shusaku Yamamoto Co Patent work         00052594
  2/20/2016    9/30/2015   100   8125    Legal - Paten 1050       2,539.00   Shusaku Yamamoto Co Patent work         00052594
  2/20/2016   10/31/2015   100   8125    Legal - Paten 1050       2,260.00   Shusaku Yamamoto Co Patent work         00052594
  2/22/2016   12/31/2015   100   8125    Legal - Paten 1050         893.00   Shusaku Yamamoto Co Patent work         00052594
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         428.00   Shusaku Yamamoto Co Patent work         00052594
  3/10/2016    2/29/2016   100   8125    Legal - Paten 1050       1,155.00   Shusaku Yamamoto Co Patent work         00052594
  11/5/2015   10/31/2015   100   8125    Legal - Paten 1050       2,312.08   Speller Energy Consulting Patent work   00054264
  11/5/2015   10/31/2015   100   8125    Legal - Paten 1050         711.31   Speller Energy Consulting Patent work   00054264
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050       3,831.36   Speller Energy Consulting Patent work   00054264
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       2,491.20   Speller Energy Consulting Patent work   00054264
   2/8/2016   10/31/2015   100   8125    Legal - Paten 1050         793.28   Speller Energy Consulting Patent work   00054264
  3/19/2015    3/19/2015   100   8125    Legal - Paten 1050       1,879.00   Spoor & Fisher            Patent work   00052599
  3/26/2015    3/26/2015   100   8125    Legal - Paten 1050         252.00   Spoor & Fisher            Patent work   00052599
  3/26/2015    3/26/2015   100   8125    Legal - Paten 1050         252.00   Spoor & Fisher            Patent work   00052599
   4/8/2015     4/8/2015   100   8125    Legal - Paten 1050         356.00   Spoor & Fisher            Patent work   00052599
  5/12/2015    5/12/2015   100   8125    Legal - Paten 1050         292.00   Spoor & Fisher            Patent work   00052599
  5/12/2015    4/30/2015   100   8125    Legal - Paten 1050       1,879.00   Spoor & Fisher            Patent work   00052599
  5/21/2015    5/21/2015   100   8125    Legal - Paten 1050         292.00   Spoor & Fisher            Patent work   00052599
  5/21/2015    5/21/2015   100   8125    Legal - Paten 1050       1,879.00   Spoor & Fisher            Patent work   00052599
  5/21/2015    5/21/2015   100   8125    Legal - Paten 1050       3,290.00   Spoor & Fisher            Patent work   00052599
  5/28/2015    5/28/2015   100   8125    Legal - Paten 1050       1,451.00   Spoor & Fisher            Patent work   00052599
  6/16/2015    6/16/2015   100   8125    Legal - Paten 1050         252.00   Spoor & Fisher            Patent work   00052599
  6/16/2015    6/16/2015   100   8125    Legal - Paten 1050         252.00   Spoor & Fisher            Patent work   00052599
  6/24/2015    6/24/2015   100   8125    Legal - Paten 1050         252.00   Spoor & Fisher            Patent work   00052599
  7/13/2015    7/13/2015   100   8125    Legal - Paten 1050         267.00   Spoor & Fisher            Patent work   00052599
  7/16/2015    7/16/2015   100   8125    Legal - Paten 1050         395.00   Spoor & Fisher            Patent work   00052599
   8/4/2015    7/31/2015   100   8125    Legal - Paten 1050         395.00   Spoor & Fisher            Patent work   00052599
  8/17/2015    8/17/2015   100   8125    Legal - Paten 1050         479.00   Spoor & Fisher            Patent work   00052599
 10/26/2015    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher            Patent work   00052599
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher            Patent work   00052599
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher            Patent work   00052599
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher            Patent work   00052599
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher            Patent work   00052599
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher            Patent work   00052599
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050       1,879.00   Spoor & Fisher            Patent work   00052599
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050         542.00   Spoor & Fisher            Patent work   00052599
 10/26/2015    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher            Patent work   00052599



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 44 of 110
Theranos Internal Only



 10/26/2015    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher   Patent work   00052599
 10/26/2015    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher   Patent work   00052599
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         306.00   Spoor & Fisher   Patent work   00052599
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050         111.00   Spoor & Fisher   Patent work   00052599
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050         791.09   Spoor & Fisher   Patent work   00052599
  1/29/2016    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher   Patent work   00052599
  1/29/2016   12/31/2015   100   8125    Legal - Paten 1050         306.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher   Patent work   00052599
  1/29/2016   12/31/2015   100   8125    Legal - Paten 1050         306.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    9/30/2015   100   8125    Legal - Paten 1050       1,699.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         542.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    6/30/2015   100   8125    Legal - Paten 1050         252.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         395.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         395.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         395.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         395.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    7/31/2015   100   8125    Legal - Paten 1050         395.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    7/31/2015   100   8125    Legal - Paten 1050         395.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/24/2015   100   8125    Legal - Paten 1050       1,879.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050       1,879.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         479.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         479.00   Spoor & Fisher   Patent work   00052599
  1/29/2016    8/31/2015   100   8125    Legal - Paten 1050         139.00   Spoor & Fisher   Patent work   00052599
   2/4/2016    9/30/2015   100   8125    Legal - Paten 1050     1,699.00cr   Spoor & Fisher   Patent work   00052599
   2/4/2016    9/30/2015   100   8125    Legal - Paten 1050     1,699.00cr   Spoor & Fisher   Patent work   00052599
  2/16/2016    1/31/2016   100   8125    Legal - Paten 1050       1,692.00   Spoor & Fisher   Patent work   00052599
   3/8/2016    2/29/2016   100   8125    Legal - Paten 1050         439.00   Spoor & Fisher   Patent work   00052599



Theranos Internal Only
                                  Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 45 of 110
Theranos Internal Only



   3/8/2016     2/29/2016   100   8125    Legal - Paten 1050         439.00   Spoor & Fisher          Patent work   00052599
   3/8/2016     2/29/2016   100   8125    Legal - Paten 1050         439.00   Spoor & Fisher          Patent work   00052599
   3/8/2016     2/29/2016   100   8125    Legal - Paten 1050         439.00   Spoor & Fisher          Patent work   00052599
  3/10/2016     2/29/2016   100   8125    Legal - Paten 1050       1,692.00   Spoor & Fisher          Patent work   00052599
  3/10/2016     2/29/2016   100   8125    Legal - Paten 1050       1,692.00   Spoor & Fisher          Patent work   00052599
  3/10/2016     2/29/2016   100   8125    Legal - Paten 1050       1,692.00   Spoor & Fisher          Patent work   00052599
  3/19/2015     3/19/2015   100   8125    Legal - Paten 1050         746.00   Spruson&Ferguson Unit T Patent work   00052596
  3/19/2015     3/19/2015   100   8125    Legal - Paten 1050       1,450.00   Spruson&Ferguson Unit T Patent work   00052596
  3/19/2015     3/19/2015   100   8125    Legal - Paten 1050       2,125.00   Spruson&Ferguson Unit T Patent work   00052596
  3/26/2015     3/26/2015   100   8125    Legal - Paten 1050         766.00   Spruson&Ferguson Unit T Patent work   00052596
   4/1/2015     3/31/2015   100   8125    Legal - Paten 1050       1,287.00   Spruson&Ferguson Unit T Patent work   00052596
   4/8/2015     3/11/2015   100   8125    Legal - Paten 1050       2,126.00   Spruson&Ferguson Unit T Patent work   00052596
   4/8/2015     3/31/2015   100   8125    Legal - Paten 1050       1,923.00   Spruson&Ferguson Unit T Patent work   00052596
   4/8/2015     3/31/2015   100   8125    Legal - Paten 1050         400.00   Spruson&Ferguson Unit T Patent work   00052596
   4/8/2015     3/31/2015   100   8125    Legal - Paten 1050         811.00   Spruson&Ferguson Unit T Patent work   00052596
   4/8/2015     3/31/2015   100   8125    Legal - Paten 1050         707.00   Spruson&Ferguson Unit T Patent work   00052596
   4/8/2015     3/31/2015   100   8125    Legal - Paten 1050       2,408.00   Spruson&Ferguson Unit T Patent work   00052596
   4/8/2015     3/31/2015   100   8125    Legal - Paten 1050         811.00   Spruson&Ferguson Unit T Patent work   00052596
   4/8/2015      3/9/2015   100   8125    Legal - Paten 1050       2,448.00   Spruson&Ferguson Unit T Patent work   00052596
  4/15/2015     3/31/2015   100   8125    Legal - Paten 1050       811.00cr   Spruson&Ferguson Unit T Patent work   00052596
   5/5/2015     4/30/2015   100   8125    Legal - Paten 1050         284.00   Spruson&Ferguson Unit T Patent work   00052596
   5/5/2015     4/30/2015   100   8125    Legal - Paten 1050         424.00   Spruson&Ferguson Unit T Patent work   00052596
   5/5/2015     4/30/2015   100   8125    Legal - Paten 1050         255.00   Spruson&Ferguson Unit T Patent work   00052596
   5/5/2015     4/30/2015   100   8125    Legal - Paten 1050       1,921.00   Spruson&Ferguson Unit T Patent work   00052596
   5/5/2015     4/30/2015   100   8125    Legal - Paten 1050         276.00   Spruson&Ferguson Unit T Patent work   00052596
   5/5/2015     4/30/2015   100   8125    Legal - Paten 1050         752.00   Spruson&Ferguson Unit T Patent work   00052596
  5/12/2015     5/12/2015   100   8125    Legal - Paten 1050       1,429.00   Spruson&Ferguson Unit T Patent work   00052596
  5/20/2015     4/30/2015   100   8125    Legal - Paten 1050       2,128.00   Spruson&Ferguson Unit T Patent work   00052596
  5/20/2015     4/30/2015   100   8125    Legal - Paten 1050         649.00   Spruson&Ferguson Unit T Patent work   00052596
  5/20/2015     4/30/2015   100   8125    Legal - Paten 1050         232.00   Spruson&Ferguson Unit T Patent work   00052596
  5/20/2015     4/30/2015   100   8125    Legal - Paten 1050       2,128.00   Spruson&Ferguson Unit T Patent work   00052596
  5/21/2015     5/21/2015   100   8125    Legal - Paten 1050     1,429.00cr   Spruson&Ferguson Unit T Patent work   00052596
  5/21/2015     5/21/2015   100   8125    Legal - Paten 1050       1,429.00   Spruson&Ferguson Unit T Patent work   00052596
  5/21/2015     5/21/2015   100   8125    Legal - Paten 1050       3,384.00   Spruson&Ferguson Unit T Patent work   00052596
  6/16/2015     6/16/2015   100   8125    Legal - Paten 1050         762.00   Spruson&Ferguson Unit T Patent work   00052596
  6/23/2015     5/31/2015   100   8125    Legal - Paten 1050         294.00   Spruson&Ferguson Unit T Patent work   00052596
  6/23/2015     5/31/2015   100   8125    Legal - Paten 1050       2,139.00   Spruson&Ferguson Unit T Patent work   00052596
  7/13/2015     7/13/2015   100   8125    Legal - Paten 1050         316.00   Spruson&Ferguson Unit T Patent work   00052596
  7/16/2015     7/16/2015   100   8125    Legal - Paten 1050       2,121.00   Spruson&Ferguson Unit T Patent work   00052596
  7/16/2015     7/16/2015   100   8125    Legal - Paten 1050       2,038.00   Spruson&Ferguson Unit T Patent work   00052596



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 46 of 110
Theranos Internal Only



  8/13/2015    5/31/2015   100   8125    Legal - Paten 1050       2,147.00   Spruson&Ferguson Unit T Patent work   00052596
  8/13/2015    7/31/2015   100   8125    Legal - Paten 1050         468.00   Spruson&Ferguson Unit T Patent work   00052596
  8/13/2015    7/31/2015   100   8125    Legal - Paten 1050         308.00   Spruson&Ferguson Unit T Patent work   00052596
  8/13/2015    6/30/2015   100   8125    Legal - Paten 1050         972.00   Spruson&Ferguson Unit T Patent work   00052596
  8/13/2015    6/30/2015   100   8125    Legal - Paten 1050         278.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050       1,469.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050         913.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050       2,110.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050       2,110.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050         395.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050       2,023.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050       2,024.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050         327.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050       2,118.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    8/31/2015   100   8125    Legal - Paten 1050       2,115.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    9/30/2015   100   8125    Legal - Paten 1050       2,105.00   Spruson&Ferguson Unit T Patent work   00052596
 10/26/2015    9/30/2015   100   8125    Legal - Paten 1050       2,125.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         400.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         689.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         689.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050       1,496.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         876.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050       1,369.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050       1,421.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         380.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         356.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050       1,310.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050       1,563.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       2,621.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       1,227.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       1,287.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       1,237.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       1,054.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   11/30/2015   100   8125    Legal - Paten 1050       1,394.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       3,035.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,014.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,106.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,018.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,321.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,104.00   Spruson&Ferguson Unit T Patent work   00052596



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 47 of 110
Theranos Internal Only



   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050         298.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       1,009.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050         407.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050         318.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,110.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,020.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       1,300.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       2,264.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       1,796.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050         300.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050         812.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       2,069.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       1,400.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       2,013.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       2,459.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050         422.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050         689.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       1,654.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,109.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,017.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,108.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,018.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,110.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,020.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       2,110.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050       1,448.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    9/30/2015   100   8125    Legal - Paten 1050         385.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    8/31/2015   100   8125    Legal - Paten 1050       2,109.00   Spruson&Ferguson Unit T Patent work   00052596
   1/6/2016    8/31/2015   100   8125    Legal - Paten 1050       2,035.00   Spruson&Ferguson Unit T Patent work   00052596
  1/29/2016    1/29/2016   100   8125    Legal - Paten 1050       2,207.00   Spruson&Ferguson Unit T Patent work   00052596
  2/16/2016    1/31/2016   100   8125    Legal - Paten 1050         681.00   Spruson&Ferguson Unit T Patent work   00052596
  2/20/2016    1/31/2016   100   8125    Legal - Paten 1050       1,163.50   Spruson&Ferguson Unit T Patent work   00052596
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       1,293.00   Spruson&Ferguson Unit T Patent work   00052596
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         868.00   Spruson&Ferguson Unit T Patent work   00052596
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         874.00   Spruson&Ferguson Unit T Patent work   00052596
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         385.00   Spruson&Ferguson Unit T Patent work   00052596
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       2,107.00   Spruson&Ferguson Unit T Patent work   00052596
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         318.00   Spruson&Ferguson Unit T Patent work   00052596
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       2,103.00   Spruson&Ferguson Unit T Patent work   00052596
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         857.00   Spruson&Ferguson Unit T Patent work   00052596



Theranos Internal Only
                                  Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 48 of 110
Theranos Internal Only



   3/7/2016     2/29/2016   100   8125    Legal - Paten 1050         400.00   Spruson&Ferguson Unit T Patent work   00052596
   3/7/2016     2/29/2016   100   8125    Legal - Paten 1050         319.00   Spruson&Ferguson Unit T Patent work   00052596
   3/9/2016     2/29/2016   100   8125    Legal - Paten 1050       2,545.00   Spruson&Ferguson Unit T Patent work   00052596
  3/26/2015     3/26/2015   100   8125    Legal - Paten 1050       1,118.48   Spruson&Ferguson(Asia) Patent work    00052736
  3/26/2015     3/26/2015   100   8125    Legal - Paten 1050       1,118.68   Spruson&Ferguson(Asia) Patent work    00052736
   4/1/2015     3/31/2015   100   8125    Legal - Paten 1050       2,753.70   Spruson&Ferguson(Asia) Patent work    00052736
   4/1/2015     3/31/2015   100   8125    Legal - Paten 1050       1,538.48   Spruson&Ferguson(Asia) Patent work    00052736
   4/8/2015     3/31/2015   100   8125    Legal - Paten 1050         375.00   Spruson&Ferguson(Asia) Patent work    00052736
  4/23/2015     4/23/2015   100   8125    Legal - Paten 1050       1,292.29   Spruson&Ferguson(Asia) Patent work    00052736
   5/5/2015     4/30/2015   100   8125    Legal - Paten 1050       1,116.36   Spruson&Ferguson(Asia) Patent work    00052736
  6/16/2015     6/16/2015   100   8125    Legal - Paten 1050       1,819.44   Spruson&Ferguson(Asia) Patent work    00052736
  6/16/2015     6/16/2015   100   8125    Legal - Paten 1050       1,119.14   Spruson&Ferguson(Asia) Patent work    00052736
  6/16/2015     6/16/2015   100   8125    Legal - Paten 1050       1,542.14   Spruson&Ferguson(Asia) Patent work    00052736
  6/24/2015     6/24/2015   100   8125    Legal - Paten 1050       1,823.34   Spruson&Ferguson(Asia) Patent work    00052736
   8/6/2015     6/30/2015   100   8125    Legal - Paten 1050         180.00   Spruson&Ferguson(Asia) Patent work    00052736
   8/6/2015     5/31/2015   100   8125    Legal - Paten 1050         150.00   Spruson&Ferguson(Asia) Patent work    00052736
  8/20/2015     7/31/2015   100   8125    Legal - Paten 1050       2,823.18   Spruson&Ferguson(Asia) Patent work    00052736
  8/20/2015     7/31/2015   100   8125    Legal - Paten 1050       3,270.56   Spruson&Ferguson(Asia) Patent work    00052736
  8/20/2015     7/31/2015   100   8125    Legal - Paten 1050       3,407.06   Spruson&Ferguson(Asia) Patent work    00052736
  8/20/2015     7/31/2015   100   8125    Legal - Paten 1050       3,463.56   Spruson&Ferguson(Asia) Patent work    00052736
  8/20/2015     7/31/2015   100   8125    Legal - Paten 1050       3,488.36   Spruson&Ferguson(Asia) Patent work    00052736
 10/26/2015     8/31/2015   100   8125    Legal - Paten 1050       1,174.70   Spruson&Ferguson(Asia) Patent work    00052736
 10/26/2015     8/31/2015   100   8125    Legal - Paten 1050       1,167.20   Spruson&Ferguson(Asia) Patent work    00052736
 10/26/2015     8/31/2015   100   8125    Legal - Paten 1050       1,164.50   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       1,163.78   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       1,158.08   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       1,832.92   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       2,899.14   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       3,604.13   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       1,596.68   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       1,596.68   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       1,593.08   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     8/31/2015   100   8125    Legal - Paten 1050       1,367.00   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     8/31/2015   100   8125    Legal - Paten 1050       3,909.75   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     8/31/2015   100   8125    Legal - Paten 1050       3,311.91   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     8/31/2015   100   8125    Legal - Paten 1050       2,218.26   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       1,163.18   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       1,159.88   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       1,452.09   Spruson&Ferguson(Asia) Patent work    00052736
 11/17/2015     9/30/2015   100   8125    Legal - Paten 1050       2,271.49   Spruson&Ferguson(Asia) Patent work    00052736



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 49 of 110
Theranos Internal Only



 11/17/2015    9/30/2015   100   8125    Legal - Paten 1050       2,362.96   Spruson&Ferguson(Asia)   Patent work   00052736
 11/17/2015    9/30/2015   100   8125    Legal - Paten 1050       1,158.08   Spruson&Ferguson(Asia)   Patent work   00052736
 11/17/2015    9/30/2015   100   8125    Legal - Paten 1050       2,837.44   Spruson&Ferguson(Asia)   Patent work   00052736
 11/17/2015    9/30/2015   100   8125    Legal - Paten 1050       1,160.18   Spruson&Ferguson(Asia)   Patent work   00052736
 11/17/2015    9/30/2015   100   8125    Legal - Paten 1050       1,160.78   Spruson&Ferguson(Asia)   Patent work   00052736
 11/17/2015    9/30/2015   100   8125    Legal - Paten 1050       2,823.29   Spruson&Ferguson(Asia)   Patent work   00052736
 11/17/2015    9/30/2015   100   8125    Legal - Paten 1050       2,624.24   Spruson&Ferguson(Asia)   Patent work   00052736
 11/17/2015    9/30/2015   100   8125    Legal - Paten 1050       1,158.08   Spruson&Ferguson(Asia)   Patent work   00052736
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050         415.30   Spruson&Ferguson(Asia)   Patent work   00052736
   1/6/2016   12/31/2015   100   8125    Legal - Paten 1050       2,837.84   Spruson&Ferguson(Asia)   Patent work   00052736
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       1,206.29   Spruson&Ferguson(Asia)   Patent work   00052736
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       3,173.04   Spruson&Ferguson(Asia)   Patent work   00052736
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       2,938.19   Spruson&Ferguson(Asia)   Patent work   00052736
  1/29/2016   12/31/2015   100   8125    Legal - Paten 1050         525.00   Spruson&Ferguson(Asia)   Patent work   00052736
  1/29/2016    1/29/2016   100   8125    Legal - Paten 1050         657.80   Spruson&Ferguson(Asia)   Patent work   00052736
  2/16/2016    9/30/2015   100   8125    Legal - Paten 1050         272.89   Spruson&Ferguson(Asia)   Patent work   00052736
  2/16/2016   11/30/2015   100   8125    Legal - Paten 1050       3,135.14   Spruson&Ferguson(Asia)   Patent work   00052736
  2/16/2016   10/31/2015   100   8125    Legal - Paten 1050       1,159.58   Spruson&Ferguson(Asia)   Patent work   00052736
  2/16/2016   11/30/2015   100   8125    Legal - Paten 1050         405.50   Spruson&Ferguson(Asia)   Patent work   00052736
  2/16/2016    1/31/2016   100   8125    Legal - Paten 1050         525.00   Spruson&Ferguson(Asia)   Patent work   00052736
  2/16/2016   12/31/2015   100   8125    Legal - Paten 1050         658.00   Spruson&Ferguson(Asia)   Patent work   00052736
  2/16/2016   12/31/2015   100   8125    Legal - Paten 1050         185.00   Spruson&Ferguson(Asia)   Patent work   00052736
  2/16/2016   12/31/2015   100   8125    Legal - Paten 1050         662.00   Spruson&Ferguson(Asia)   Patent work   00052736
  2/16/2016    6/30/2015   100   8125    Legal - Paten 1050         401.50   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       2,731.76   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       1,293.00   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       1,337.32   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         868.00   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050     1,293.00cr   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       3,213.76   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       868.00cr   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       874.00cr   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       319.00cr   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050     2,107.00cr   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       385.00cr   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       3,168.76   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         165.00   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       1,899.17   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         874.00   Spruson&Ferguson(Asia)   Patent work   00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         319.00   Spruson&Ferguson(Asia)   Patent work   00052736



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 50 of 110
Theranos Internal Only



   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050         385.00   Spruson&Ferguson(Asia) Patent work            00052736
   3/7/2016    2/29/2016   100   8125    Legal - Paten 1050       2,107.00   Spruson&Ferguson(Asia) Patent work            00052736
   3/8/2016    1/31/2016   100   8125    Legal - Paten 1050       1,158.54   Spruson&Ferguson(Asia) Patent work            00052736
   3/8/2016    1/31/2016   100   8125    Legal - Paten 1050         656.00   Spruson&Ferguson(Asia) Patent work            00052736
   3/8/2016    1/31/2016   100   8125    Legal - Paten 1050       1,857.84   Spruson&Ferguson(Asia) Patent work            00052736
   3/8/2016    1/31/2016   100   8125    Legal - Paten 1050       1,814.83   Spruson&Ferguson(Asia) Patent work            00052736
  7/13/2015    6/30/2015   100   8125    Legal - Paten 1050       1,891.50   Thomas Kim               Patent work          00053476
   9/8/2015    8/31/2015   100   8125    Legal - Paten 1050         964.86   Thomas Kim               Patent work          00053476
  9/24/2015    9/24/2015   100   8125    Legal - Paten 1050       1,721.64   Thomas Kim               Patent work          00053476
 10/27/2015   10/27/2015   100   8125    Legal - Paten 1050       2,698.20   Thomas Kim               Patent work          00053476
 11/23/2015    9/30/2015   100   8125    Legal - Paten 1050       4,099.20   Thomas Kim               Patent work          00053476
 11/23/2015    9/30/2015   100   8125    Legal - Paten 1050       1,868.40   Thomas Kim               Patent work          00053476
   7/7/2015    4/30/2015   100   8125    Legal - Paten 1050         492.99   YUASA AND HARA           Patent work          00052757
   1/6/2016   10/31/2015   100   8125    Legal - Paten 1050       2,667.15   YUASA AND HARA           Patent work          00052757
  2/20/2016   10/31/2015   100   8125    Legal - Paten 1050       2,775.61   YUASA AND HARA           Patent work          00052757
   9/1/2015    8/31/2015   100   8125    Legal - Paten 1050       135.27cr   AVIDITY, IP              Patent work
  9/11/2015    8/31/2015   100   8125    Legal - Paten 1050         135.27   AVIDITY, IP              Patent work
  9/11/2015    8/31/2015   100   8125    Legal - Paten 1050         135.27   AVIDITY, IP              Patent work
  7/16/2015    4/30/2015   100   8130    Legal - Trade 1050     104,295.34   Fenwick & West LLP       Legal - General      00050157
  7/16/2015    3/31/2015   100   8130    Legal - Trade 1050      64,606.99   Fenwick & West LLP       Legal - General      00050157
  9/24/2015    5/31/2015   100   8130    Legal - Trade 1050     100,492.37   Fenwick & West LLP       Legal - General      00050157
  9/24/2015    7/31/2015   100   8130    Legal - Trade 1050      80,709.06   Fenwick & West LLP       Legal - General      00050157
  10/6/2015    7/31/2015   100   8130    Legal - Trade 1050      74,822.25   Fenwick & West LLP       Legal - General      00050157
  10/8/2015    8/30/2015   100   8130    Legal - Trade 1050      55,227.03   Fenwick & West LLP       Legal - General      00050157
  2/10/2016   10/13/2015   100   8130    Legal - Trade 1050     140,209.88   Fenwick & West LLP       Legal - General      00050157
  2/10/2016    12/8/2015   100   8130    Legal - Trade 1050     149,642.33   Fenwick & West LLP       Legal - General      00050157
  2/10/2016   12/31/2015   100   8130    Legal - Trade 1050      59,563.63   Fenwick & West LLP       Legal - General      00050157
  2/22/2016    2/22/2016   100   8130    Legal - Trade 1050      47,206.87   Fenwick & West LLP       Legal - General      00050157
  3/11/2016    2/27/2016   100   8130    Legal - Trade 1050      94,374.09   Fenwick & West LLP       Legal - General      00050157
  9/30/2015    9/30/2015   100   8140    Legal - Regul 1050       6,700.00   Adams & Reese, LLP       Lobbying             00054164
  10/6/2015    10/6/2015   100   8140    Legal - Regul 1050       6,700.00   Adams & Reese, LLP       Lobbying             00054164
   6/2/2015    4/30/2015   100   8140    Legal - Regul 1050      47,940.84   Arnold & Porter LLP      Legal - Regulatory   00053100
   6/2/2015    3/31/2015   100   8140    Legal - Regul 1050      65,560.73   Arnold & Porter LLP      Legal - Regulatory   00053100
  9/30/2015    6/30/2015   100   8140    Legal - Regul 1050      50,862.51   Arnold & Porter LLP      Legal - Regulatory   00053100
  9/30/2015    8/30/2015   100   8140    Legal - Regul 1050     162,846.26   Arnold & Porter LLP      Legal - Regulatory   00053100
  9/30/2015    7/30/2015   100   8140    Legal - Regul 1050     140,212.13   Arnold & Porter LLP      Legal - Regulatory   00053100
 11/11/2015   10/31/2015   100   8140    Legal - Regul 1050     401,273.09   Arnold & Porter LLP      Legal - Regulatory   00053100
 12/14/2015   11/30/2015   100   8140    Legal - Regul 1050     188,934.24   Arnold & Porter LLP      Legal - Regulatory   00053100
 12/14/2015    9/30/2015   100   8140    Legal - Regul 1050     379,442.11   Arnold & Porter LLP      Legal - Regulatory   00053100
  5/20/2015    5/20/2015   100   8140    Legal - Regul 1050          47.00   Food and Drug Administra                      00053830



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 51 of 110
Theranos Internal Only



  7/30/2015    4/30/2015   100   8140    Legal - Regul 1050                 939.29   Hogan Lovells US LLP      Legal - Regulatory        00052014
  7/30/2015    4/30/2015   100   8140    Legal - Regul 1050               2,936.55   Hogan Lovells US LLP      Legal - Regulatory        00052014
  7/30/2015    3/31/2015   100   8140    Legal - Regul 1050               8,500.98   Hogan Lovells US LLP      Legal - Regulatory        00052014
  7/30/2015    3/31/2015   100   8140    Legal - Regul 1050               1,322.50   Hogan Lovells US LLP      Legal - Regulatory        00052014
  7/30/2015    3/31/2015   100   8140    Legal - Regul 1050               3,714.52   Hogan Lovells US LLP      Legal - Regulatory        00052014
  7/30/2015    3/31/2015   100   8140    Legal - Regul 1050               639.52cr   Hogan Lovells US LLP      Legal - Regulatory        00052014
  9/30/2015    7/31/2015   100   8140    Legal - Regul 1050              11,273.50   Hogan Lovells US LLP      Legal - Regulatory        00052014
 11/10/2015   10/23/2015   100   8140    Legal - Regul 1050              11,321.00   Hogan Lovells US LLP      Legal - Regulatory        00052014
 12/17/2015   11/25/2015   100   8140    Legal - Regul 1050               3,297.50   Hogan Lovells US LLP      Legal - Regulatory        00052014
 12/17/2015   11/25/2015   100   8140    Legal - Regul 1050              21,865.00   Hogan Lovells US LLP      Legal - Regulatory        00052014
 12/17/2015    7/29/2015   100   8140    Legal - Regul 1050              15,295.00   Hogan Lovells US LLP      Legal - Regulatory        00052014
 12/17/2015    7/29/2015   100   8140    Legal - Regul 1050                 290.00   Hogan Lovells US LLP      Legal - Regulatory        00052014
 12/17/2015    9/18/2015   100   8140    Legal - Regul 1050              15,919.50   Hogan Lovells US LLP      Legal - Regulatory        00052014
 12/17/2015    6/30/2015   100   8140    Legal - Regul 1050                 402.50   Hogan Lovells US LLP      Legal - Regulatory        00052014
 12/17/2015    6/30/2015   100   8140    Legal - Regul 1050              17,941.50   Hogan Lovells US LLP      Legal - Regulatory        00052014
  1/26/2016   12/10/2015   100   8140    Legal - Regul 1050              21,718.41   Hogan Lovells US LLP      Legal - Regulatory        00052014
  1/26/2016   12/10/2015   100   8140    Legal - Regul 1050              12,982.50   Hogan Lovells US LLP      Legal - Regulatory        00052014
  2/12/2016    1/31/2016   100   8140    Legal - Regul 1050               8,592.78   Hogan Lovells US LLP      Legal - Regulatory        00052014
   3/1/2016    2/10/2016   100   8140    Legal - Regul 1050               2,155.65   Hogan Lovells US LLP      Legal - Regulatory        00052014
   3/1/2016    2/29/2016   100   8140    Legal - Regul 1050               9,314.50   Hogan Lovells US LLP      Legal - Regulatory        00052014
  1/19/2016    1/19/2016   100   8140    Legal - Regul 1050              42,000.00   LabSci Associates, Inc    FDA/CLIA/CMS              00054400
   3/3/2016    2/29/2016   100   8140    Legal - Regul 1050                 507.64   Morgan, Lewis & Bockius Legal - General             00052636
  5/21/2015    4/30/2015   100   8140    Legal - Regul 1050              20,000.00   Perkins Coie, LLP         Legal - Regulatory        00053217
  6/23/2015    3/31/2015   100   8140    Legal - Regul 1050              20,000.00   Perkins Coie, LLP         Legal - Regulatory        00053217
  6/24/2015    5/31/2015   100   8140    Legal - Regul 1050              21,267.00   Perkins Coie, LLP         Legal - Regulatory        00053217
  7/29/2015    6/30/2015   100   8140    Legal - Regul 1050              20,000.00   Perkins Coie, LLP         Legal - Regulatory        00053217
  9/28/2015    8/31/2015   100   8140    Legal - Regul 1050               9,114.00   Williams & Connolly LLP Legal - Regulatory          00053276
  9/29/2015    7/31/2015   100   8140    Legal - Regul 1050               4,018.00   Williams & Connolly LLP Legal - Regulatory          00053276
 10/30/2015    9/30/2015   100   8140    Legal - Regul 1050             179,629.91   Arnold & Porter LLP       Legal - Regulatory
  2/23/2016   12/31/2015   100   8315    Software Mai 1050                   41.27   Rational eDiscovery, LLC Legal - Regulatory         00051719
  6/17/2015    3/31/2015   100   8405    Office Supplie1050   100000        380.63   Amazon.com (NO PO)                                  00050552
  7/30/2015    7/30/2015   100   8405    Office Supplie1050   100000         70.97   Amazon.com (NO PO)                                  00050552
  2/17/2016   12/31/2015   100   8405    Office Supplie1050                  12.00   Sitrick Brincko Group, LLCStrategic communication   00054444
   8/4/2015     8/4/2015   100   8406    Office service1050                 660.50   Stephen Moyer                                       00052437
  9/30/2015    9/30/2015   100   8410    Shipping/Frei 1050             179,629.91   Arnold & Porter LLP       Legal - Regulatory        00053100
  1/29/2016    1/29/2016   100   8410    Shipping/Frei 1050                  11.10   Enju Lin                                            00052766
  2/25/2016   12/31/2015   100   8410    Shipping/Frei 1050                  68.65   Precision for Medicine    Submissions to the FDA    00054366
  2/23/2016   12/31/2015   100   8410    Shipping/Frei 1050                  18.26   Rational eDiscovery, LLC Legal - Regulatory         00051719
  2/23/2016   11/30/2015   100   8410    Shipping/Frei 1050                 574.40   Rational eDiscovery, LLC Legal - Regulatory         00051719
 10/30/2015    9/30/2015   100   8410    Shipping/Frei 1050            ##########    Arnold & Porter LLP       Legal - Regulatory



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 52 of 110
Theranos Internal Only



  7/17/2015    4/30/2015   100   8410    Shipping/Frei 1050                   49.89   Dan Klores Communicatio Strategic communication
  6/17/2015    3/31/2015   100   8411    Handling/pac 1050    100000          59.82   Amazon.com (NO PO)                                      00050552
  7/21/2015    5/31/2015   100   8411    Handling/pac 1050              339,151.88    Boies, Schiller & Flexner Legal - General               00051629
 10/30/2015    5/31/2015   100   8411    Handling/pac 1050             ##########     Boies, Schiller & Flexner Legal - General               00051629
  5/28/2015    3/31/2015   100   8415    Dues, Subscr 1050                 1,050.00   AppColl, Inc                                            00050973
  6/24/2015    6/24/2015   100   8415    Dues, Subscr 1050                 1,050.00   AppColl, Inc                                            00050973
  10/6/2015    10/6/2015   100   8415    Dues, Subscr 1050                 1,050.00   AppColl, Inc                                            00050973
   2/9/2016   12/31/2015   100   8415    Dues, Subscr 1050                 1,050.00   AppColl, Inc                                            00050973
  3/26/2015    3/26/2015   100   8415    Dues, Subscr 1050                   159.00   Nat'l Registered Agents,In                              00051806
  2/25/2016   12/31/2015   100   8415    Dues, Subscr 1050                    64.00   Precision for Medicine     Submissions to the FDA       00054366
  2/25/2016    1/31/2016   100   8415    Dues, Subscr 1050                   182.00   Precision for Medicine     Submissions to the FDA       00054366
  2/17/2016   12/31/2015   100   8415    Dues, Subscr 1050                   105.90   Sitrick Brincko Group, LLCStrategic communication       00054444
  2/17/2016   11/30/2015   100   8415    Dues, Subscr 1050                   100.00   Sitrick Brincko Group, LLCStrategic communication       00054444
  9/10/2015     6/7/2015   100   8500    Relocation Ex1050                  53.65cr   Heather King                                            00054130
  9/10/2015     6/7/2015   100   8500    Relocation Ex1050                17,075.93   Heather King                                            00054130
  9/11/2015    5/31/2015   100   8500    Relocation Ex1050                 8,500.00   Heather King                                            00054130
  9/11/2015    6/30/2015   100   8500    Relocation Ex1050                11,444.94   Heather King                                            00054130
  9/11/2015    7/31/2015   100   8500    Relocation Ex1050                10,450.66   Heather King                                            00054130
  9/11/2015    8/31/2015   100   8500    Relocation Ex1050                10,840.30   Heather King                                            00054130
  2/20/2016   12/31/2015   100   8506    Recruiting - R1050                3,255.00   Precision for Medicine     Submissions to the FDA       00054366
  2/22/2016   12/31/2015   100   8506    Recruiting - R1050                255.00cr   Precision for Medicine     Submissions to the FDA       00054366
  2/25/2016   12/31/2015   100   8506    Recruiting - R1050              3,000.00cr   Precision for Medicine     Submissions to the FDA       00054366
  1/18/2016   12/31/2015   100   8550    Bank Charge 1050                     32.00   Comerica Comm Card Srv                                  00050677
   6/2/2015    3/31/2015   100   8600    Travel Expen 1050                 1,728.21   Arnold & Porter LLP        Legal - Regulatory           00053100
 11/11/2015   10/31/2015   100   8600    Travel Expen 1050                 1,531.07   Arnold & Porter LLP        Legal - Regulatory           00053100
 12/14/2015   11/30/2015   100   8600    Travel Expen 1050                 1,140.32   Arnold & Porter LLP        Legal - Regulatory           00053100
 12/14/2015    9/30/2015   100   8600    Travel Expen 1050                 3,987.27   Arnold & Porter LLP        Legal - Regulatory           00053100
  9/17/2015    6/24/2015   100   8600    Travel Expen 1050                 1,478.51   Heather King                                            00054130
  9/17/2015     6/4/2015   100   8600    Travel Expen 1050                   767.12   Heather King                                            00054130
  7/30/2015    3/31/2015   100   8600    Travel Expen 1050                 1,437.96   Hogan Lovells US LLP       Legal - Regulatory           00052014
  1/27/2016   12/31/2015   100   8600    Travel Expen 1050                   545.96   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
   3/2/2016    1/31/2016   100   8600    Travel Expen 1050                 2,207.84   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
  1/19/2016    1/19/2016   100   8600    Travel Expen 1050                 2,503.02   LabSci Associates, Inc     FDA/CLIA/CMS                 00054400
  12/2/2015   11/30/2015   100   8600    Travel Expen 1050                   451.96   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  1/18/2016   12/31/2015   100   8600    Travel Expen 1050                   582.96   MPC Laboratory Consult Sept 2015 Survey by California La00054298
   2/9/2016    1/31/2016   100   8600    Travel Expen 1050                 2,569.70   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  2/20/2016    1/31/2016   100   8600    Travel Expen 1050                 1,541.82   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  3/16/2015    3/16/2015   100   8600    Travel Expen 1050                 1,752.20   Scott Marmer                                            00051687
  8/13/2015    8/13/2015   100   8600    Travel Expen 1050                 1,344.40   Scott Marmer                                            00051687
  8/13/2015    8/13/2015   100   8600    Travel Expen 1050                   150.00   Scott Marmer                                            00051687



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 53 of 110
Theranos Internal Only



  2/17/2016   12/31/2015   100   8600    Travel Expen 1050        9,989.60   Sitrick Brincko Group, LLCStrategic communication       00054444
  2/17/2016   11/30/2015   100   8600    Travel Expen 1050       45,585.90   Sitrick Brincko Group, LLCStrategic communication       00054444
 10/20/2015    6/30/2015   100   8600    Travel Expen 1050        2,646.20   Dan Klores Communicatio Strategic communication
  7/17/2015    4/30/2015   100   8600    Travel Expen 1050        2,868.60   Dan Klores Communicatio Strategic communication
  7/17/2015    5/31/2015   100   8600    Travel Expen 1050          634.20   Dan Klores Communicatio Strategic communication
  12/7/2015   10/31/2015   100   8601    Travel expens1050        1,606.50   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
 12/16/2015   11/30/2015   100   8601    Travel expens1050        1,637.88   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
   6/2/2015    3/31/2015   100   8605    Travel expens1050          926.00   Arnold & Porter LLP       Legal - Regulatory            00053100
 12/14/2015   11/30/2015   100   8605    Travel expens1050          675.96   Arnold & Porter LLP       Legal - Regulatory            00053100
 12/14/2015    9/30/2015   100   8605    Travel expens1050        2,061.94   Arnold & Porter LLP       Legal - Regulatory            00053100
  7/17/2015    6/30/2015   100   8605    Travel expens1050        1,275.22   David. B Fechheimer       E. Cheung & T. Shultz project 00053913
  9/17/2015    6/24/2015   100   8605    Travel expens1050        1,425.38   Heather King                                            00054130
  7/30/2015    3/31/2015   100   8605    Travel expens1050          376.19   Hogan Lovells US LLP      Legal - Regulatory            00052014
 12/16/2015   11/30/2015   100   8605    Travel expens1050          357.27   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
  1/19/2016    1/19/2016   100   8605    Travel expens1050        4,123.48   LabSci Associates, Inc    FDA/CLIA/CMS                  00054400
  12/2/2015   11/30/2015   100   8605    Travel expens1050          299.29   MPC Laboratory Consult Sept 2015 Survey by California La00054298
   2/9/2016    1/31/2016   100   8605    Travel expens1050        1,257.94   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  2/20/2016    1/31/2016   100   8605    Travel expens1050          274.06   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  3/16/2015    3/16/2015   100   8605    Travel expens1050          326.52   Scott Marmer                                            00051687
  2/17/2016   12/31/2015   100   8605    Travel expens1050        1,140.36   Sitrick Brincko Group, LLCStrategic communication       00054444
  2/17/2016   11/30/2015   100   8605    Travel expens1050       13,533.90   Sitrick Brincko Group, LLCStrategic communication       00054444
 10/20/2015    6/30/2015   100   8605    Travel expens1050        1,185.86   Dan Klores Communicatio Strategic communication
  7/17/2015    4/30/2015   100   8605    Travel expens1050        2,242.12   Dan Klores Communicatio Strategic communication
  7/17/2015    5/31/2015   100   8605    Travel expens1050          342.06   Dan Klores Communicatio Strategic communication
 11/11/2015   10/31/2015   100   8607    Travel Expen 1050            7.00   Arnold & Porter LLP       Legal - Regulatory            00053100
 12/14/2015   11/30/2015   100   8607    Travel Expen 1050          570.65   Arnold & Porter LLP       Legal - Regulatory            00053100
 12/14/2015    9/30/2015   100   8607    Travel Expen 1050          154.54   Arnold & Porter LLP       Legal - Regulatory            00053100
  7/17/2015    6/30/2015   100   8607    Travel Expen 1050        2,123.25   David. B Fechheimer       E. Cheung & T. Shultz project 00053913
  9/17/2015    6/24/2015   100   8607    Travel Expen 1050          346.85   Heather King                                            00054130
  9/17/2015     6/9/2015   100   8607    Travel Expen 1050          348.27   Heather King                                            00054130
  7/30/2015    3/31/2015   100   8607    Travel Expen 1050          247.82   Hogan Lovells US LLP      Legal - Regulatory            00052014
 12/16/2015   11/30/2015   100   8607    Travel Expen 1050          671.71   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
  1/27/2016   12/31/2015   100   8607    Travel Expen 1050          342.08   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
   3/2/2016    1/31/2016   100   8607    Travel Expen 1050          677.59   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
  1/18/2016   12/31/2015   100   8607    Travel Expen 1050           25.58   MPC Laboratory Consult Sept 2015 Survey by California La00054298
   2/9/2016    1/31/2016   100   8607    Travel Expen 1050          678.39   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  2/20/2016    1/31/2016   100   8607    Travel Expen 1050          323.73   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  3/16/2015    3/16/2015   100   8607    Travel Expen 1050           81.14   Scott Marmer                                            00051687
  8/13/2015    8/13/2015   100   8607    Travel Expen 1050          257.34   Scott Marmer                                            00051687
  2/17/2016   12/31/2015   100   8607    Travel Expen 1050        2,293.96   Sitrick Brincko Group, LLCStrategic communication       00054444



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 54 of 110
Theranos Internal Only



  2/17/2016   11/30/2015   100   8607    Travel Expen 1050        5,428.15   Sitrick Brincko Group, LLCStrategic communication       00054444
  2/20/2016    1/31/2016   100   8607    Travel Expen 1050          836.74   Sitrick Brincko Group, LLCStrategic communication       00054444
 10/20/2015    6/30/2015   100   8607    Travel Expen 1050           36.11   Dan Klores Communicatio Strategic communication
 10/20/2015    6/30/2015   100   8607    Travel Expen 1050          104.15   Dan Klores Communicatio Strategic communication
  7/17/2015    4/30/2015   100   8607    Travel Expen 1050        1,110.24   Dan Klores Communicatio Strategic communication
  7/17/2015    5/31/2015   100   8607    Travel Expen 1050           99.00   Dan Klores Communicatio Strategic communication
   6/2/2015    3/31/2015   100   8610    Travel - Meal 1050          44.34   Arnold & Porter LLP       Legal - Regulatory            00053100
 11/11/2015   10/31/2015   100   8610    Travel - Meal 1050          14.44   Arnold & Porter LLP       Legal - Regulatory            00053100
 12/14/2015   11/30/2015   100   8610    Travel - Meal 1050         202.57   Arnold & Porter LLP       Legal - Regulatory            00053100
 12/14/2015    9/30/2015   100   8610    Travel - Meal 1050         158.26   Arnold & Porter LLP       Legal - Regulatory            00053100
 10/27/2015   10/27/2015   100   8610    Travel - Meal 1050      25,272.68   FTI Consulting(SC) Inc. Strategic communication         00054239
  9/17/2015    6/24/2015   100   8610    Travel - Meal 1050          61.94   Heather King                                            00054130
  7/30/2015    3/31/2015   100   8610    Travel - Meal 1050          15.51   Hogan Lovells US LLP      Legal - Regulatory            00052014
  12/7/2015   10/31/2015   100   8610    Travel - Meal 1050           9.42   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
 12/16/2015   11/30/2015   100   8610    Travel - Meal 1050          25.10   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
  1/27/2016   12/31/2015   100   8610    Travel - Meal 1050           6.45   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
   2/9/2016    1/31/2016   100   8610    Travel - Meal 1050          48.75   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  2/20/2016    1/31/2016   100   8610    Travel - Meal 1050          13.13   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  3/16/2015    3/16/2015   100   8610    Travel - Meal 1050          24.63   Scott Marmer                                            00051687
  8/13/2015    8/13/2015   100   8610    Travel - Meal 1050          28.45   Scott Marmer                                            00051687
  2/17/2016   12/31/2015   100   8610    Travel - Meal 1050          39.97   Sitrick Brincko Group, LLCStrategic communication       00054444
  2/17/2016   11/30/2015   100   8610    Travel - Meal 1050       1,503.90   Sitrick Brincko Group, LLCStrategic communication       00054444
 10/20/2015    6/30/2015   100   8610    Travel - Meal 1050         289.97   Dan Klores Communicatio Strategic communication
  7/17/2015    4/30/2015   100   8610    Travel - Meal 1050       1,459.08   Dan Klores Communicatio Strategic communication
  7/17/2015    5/31/2015   100   8610    Travel - Meal 1050          52.10   Dan Klores Communicatio Strategic communication
   6/2/2015    3/31/2015   100   8615    Travel - Othe 1050       1,021.79   Arnold & Porter LLP       Legal - Regulatory            00053100
  9/30/2015    6/30/2015   100   8615    Travel - Othe 1050         212.13   Arnold & Porter LLP       Legal - Regulatory            00053100
  9/30/2015    8/30/2015   100   8615    Travel - Othe 1050         102.70   Arnold & Porter LLP       Legal - Regulatory            00053100
 11/11/2015   10/31/2015   100   8615    Travel - Othe 1050         692.22   Arnold & Porter LLP       Legal - Regulatory            00053100
 12/14/2015    9/30/2015   100   8615    Travel - Othe 1050         801.44   Arnold & Porter LLP       Legal - Regulatory            00053100
  1/27/2016   11/30/2015   100   8615    Travel - Othe 1050          43.25   Boies, Schiller & Flexner Legal - General               00051629
  2/22/2016   10/31/2015   100   8615    Travel - Othe 1050     165,447.75   Boies, Schiller & Flexner Legal - General               00051629
  2/22/2016   11/30/2015   100   8615    Travel - Othe 1050      27,892.86   Boies, Schiller & Flexner Legal - General               00051629
  2/22/2016   12/31/2015   100   8615    Travel - Othe 1050       7,083.07   Boies, Schiller & Flexner Legal - General               00051629
  9/17/2015    6/24/2015   100   8615    Travel - Othe 1050          70.85   Heather King                                            00054130
  12/7/2015   10/31/2015   100   8615    Travel - Othe 1050         578.79   Jeanetics Laboratory ConsFDA/CLIA/CMS                   00054328
  12/2/2015   11/30/2015   100   8615    Travel - Othe 1050          72.87   MPC Laboratory Consult Sept 2015 Survey by California La00054298
  2/23/2016   12/31/2015   100   8615    Travel - Othe 1050         978.10   Rational eDiscovery, LLC Legal - Regulatory             00051719
  2/23/2016   10/31/2015   100   8615    Travel - Othe 1050      23,504.53   Rational eDiscovery, LLC Legal - Regulatory             00051719
  2/23/2016   11/30/2015   100   8615    Travel - Othe 1050       7,135.41   Rational eDiscovery, LLC Legal - Regulatory             00051719



Theranos Internal Only
                                 Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 55 of 110
Theranos Internal Only



 10/20/2015    6/30/2015   100   8615    Travel - Othe 1050          35.91   Dan Klores Communicatio Strategic communication
  7/17/2015    4/30/2015   100   8615    Travel - Othe 1050         543.00   Dan Klores Communicatio Strategic communication
  7/17/2015    4/30/2015   100   8615    Travel - Othe 1050          62.89   Dan Klores Communicatio Strategic communication
  6/19/2015    6/18/2015   100   8620    Travel - Renta1050       3,500.00   Evan E. North, Esq.       Legal - General                 00053809
  7/16/2015    7/18/2015   100   8620    Travel - Renta1050       3,500.00   Evan E. North, Esq.       Legal - General                 00053809
   8/4/2015    8/18/2015   100   8620    Travel - Renta1050       3,500.00   Evan E. North, Esq.       Legal - General                 00053809
  9/10/2015    9/18/2015   100   8620    Travel - Renta1050       3,500.00   Evan E. North, Esq.       Legal - General                 00053809
  10/2/2015   10/18/2015   100   8620    Travel - Renta1050       3,500.00   Evan E. North, Esq.       Legal - General                 00053809
 11/23/2015   11/18/2015   100   8620    Travel - Renta1050       3,500.00   Evan E. North, Esq.       Legal - General                 00053809
  12/3/2015   12/18/2015   100   8620    Travel - Renta1050       3,500.00   Evan E. North, Esq.       Legal - General                 00053809
  1/15/2016    1/18/2016   100   8620    Travel - Renta1050       3,500.00   Evan E. North, Esq.       Legal - General                 00053809
  1/26/2016    1/18/2016   100   8620    Travel - Renta1050           0.00   Evan E. North, Esq.       Legal - General                 00053809
  2/22/2016    2/22/2016   100   8620    Travel - Renta1050       1,837.59   Evan E. North, Esq.       Legal - General                 00053809
  7/17/2015    6/30/2015   100   8720    Miscellaneou 1050          303.35   David. B Fechheimer       E. Cheung & T. Shultz project   00053913
 12/17/2015    7/29/2015   100   8720    Miscellaneou 1050           15.07   Hogan Lovells US LLP      Legal - Regulatory              00052014
 12/17/2015    9/18/2015   100   8720    Miscellaneou 1050            0.56   Hogan Lovells US LLP      Legal - Regulatory              00052014
 12/17/2015    6/30/2015   100   8720    Miscellaneou 1050       21,739.18   Hogan Lovells US LLP      Legal - Regulatory              00052014
  2/17/2016   12/31/2015   100   8720    Miscellaneou 1050          100.00   Sitrick Brincko Group, LLCStrategic communication         00054444
  2/17/2016   11/30/2015   100   8720    Miscellaneou 1050          150.00   Sitrick Brincko Group, LLCStrategic communication         00054444
 10/23/2015   10/15/2015 100     6300    Contractor/Te3010         957.60 Carol Hughes                Lab Director/Consultant/Tech     00054230
  11/5/2015   10/31/2015 100     6300    Contractor/Te3010        2,604.75 Carol Hughes               Lab Director/Consultant/Tech     00054230
  12/1/2015   11/15/2015 100     6300    Contractor/Te3010        2,756.85 Carol Hughes               Lab Director/Consultant/Tech     00054230
 12/10/2015   11/30/2015 100     6300    Contractor/Te3010        3,069.45 Carol Hughes               Lab Director/Consultant/Tech     00054230
 12/22/2015   12/15/2015 100     6300    Contractor/Te3010        2,973.15 Carol Hughes               Lab Director/Consultant/Tech     00054230
   1/7/2016   12/31/2015 100     6300    Contractor/Te3010         815.85 Carol Hughes                Lab Director/Consultant/Tech     00054230
   2/5/2016     1/15/2016 100    6300    Contractor/Te3010        2,430.90 Carol Hughes               Lab Director/Consultant/Tech     00054230
   2/9/2016     1/31/2016 100    6300    Contractor/Te3010        2,915.10 Carol Hughes               Lab Director/Consultant/Tech     00054230
  2/25/2016     2/15/2016 100    6300    Contractor/Te3010        2,272.95 Carol Hughes               Lab Director/Consultant/Tech     00054230
   3/9/2016     2/29/2016 100    6300    Contractor/Te3010        1,824.75 Carol Hughes               Lab Director/Consultant/Tech     00054230
  3/24/2015     3/15/2015 100    6300    Contractor/Te1040        3,195.14 Christina D. Wilson        Recruiting                       00052778
   4/9/2015     3/31/2015 100    6300    Contractor/Te1040        3,745.51 Christina D. Wilson        Recruiting                       00052778
  4/21/2015     4/15/2015 100    6300    Contractor/Te1040        3,035.48 Christina D. Wilson        Recruiting                       00052778
  4/24/2015     4/24/2015 100    6300    Contractor/Te1040        1,802.27 Christina D. Wilson        Recruiting                       00052778
   4/9/2015     3/31/2015 100    6300    Contractor/Te1040       14,969.70 DeLeon Mitts               Recruiting                       00052630
  4/15/2015     3/31/2015 100    6300    Contractor/Te1040        1,403.41 DeLeon Mitts               Recruiting                       00052630




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 56 of 110
Theranos Internal Only



   1/7/2016   12/31/2015 100    6300    Contractor/Te3010   CLIA     4,000.00 Dr. Lisa Helfend        Lab Director/Consultant/Tech   00054378
   1/7/2016   11/30/2015 100    6300    Contractor/Te3010   CLIA     2,000.00 Dr. Lisa Helfend        Lab Director/Consultant/Tech   00054378
   2/4/2016     1/31/2016 100   6300    Contractor/Te3010            4,000.00 Dr. Lisa Helfend        Lab Director/Consultant/Tech   00054378
   3/8/2016     2/29/2016 100   6300    Contractor/Te3010            4,000.00 Dr. Lisa Helfend        Lab Director/Consultant/Tech   00054378
   4/9/2015     3/31/2015 100   6300    Contractor/Te1040            5,791.23 Joseph Jackson          Recruiting                     00053554
   5/5/2015     4/30/2015 100   6300    Contractor/Te1040            6,067.00 Joseph Jackson          Recruiting                     00053554
   6/1/2015     5/31/2015 100   6300    Contractor/Te1040            6,067.00 Joseph Jackson          Recruiting                     00053554
   7/7/2015     6/30/2015 100   6300    Contractor/Te1040            5,420.00 Joseph Jackson          Recruiting                     00053554
   8/7/2015     7/31/2015 100   6300    Contractor/Te1040            5,880.00 Joseph Jackson          Recruiting                     00053554
   9/2/2015     8/31/2015 100   6300    Contractor/Te1040            5,880.00 Joseph Jackson          Recruiting                     00053554
  10/7/2015     9/30/2015 100   6300    Contractor/Te1040            5,600.00 Joseph Jackson          Recruiting                     00053554
  11/5/2015   10/31/2015 100    6300    Contractor/Te1040            6,067.00 Joseph Jackson          Recruiting                     00053554
 12/10/2015   11/30/2015 100    6300    Contractor/Te1040            5,489.19 Joseph Jackson          Recruiting                     00053554
   1/7/2016   12/31/2015 100    6300    Contractor/Te1040            5,803.22 Joseph Jackson          Recruiting                     00053554
   2/4/2016     1/31/2016 100   6300    Contractor/Te1040            5,200.29 Joseph Jackson          Recruiting                     00053554
   3/8/2016     2/29/2016 100   6300    Contractor/Te1040            6,067.00 Joseph Jackson          Recruiting                     00053554
   4/9/2015     3/31/2015 100   6300    Contractor/Te2020           17,600.00 Kyle Thompson           Marketing/Media/PR             00053553
   5/4/2015     4/30/2015 100   6300    Contractor/Te2020           11,200.00 Kyle Thompson           Marketing/Media/PR             00053553
  12/2/2015   11/30/2015 100    6300    Contractor/Te3010           16,666.66 Waldo Concepcion        Lab Director/Consultant/Tech   00054321
   1/7/2016   12/31/2015 100    6300    Contractor/Te3010   CLIA    16,666.66 Waldo Concepcion        Lab Director/Consultant/Tech   00054321
   2/4/2016     1/31/2016 100   6300    Contractor/Te3010           16,666.66 Waldo Concepcion        Lab Director/Consultant/Tech   00054321
   3/8/2016     2/28/2016 100   6300    Contractor/Te3010           16,666.66 Waldo Concepcion        Lab Director/Consultant/Tech   00054321
  4/23/2015     3/31/2015 100   6300    Contractor/Te1070           33,230.45 Willigerod & MacAvoy    TI related                     00053740
  4/24/2015     3/31/2015 100   6300    Contractor/Te1070          33,230.45cr Willigerod & MacAvoy   TI related                     00053740
   4/9/2015     3/31/2015 100   6300    Contractor/Te1040           13,866.67 Yvonne Galvin           Recruiting                     00052631
   5/5/2015     4/30/2015 100   6300    Contractor/Te1040           13,866.67 Yvonne Galvin           Recruiting                     00052631
   6/5/2015     5/31/2015 100   6300    Contractor/Te1040           13,866.67 Yvonne Galvin           Recruiting                     00052631
   7/7/2015     6/30/2015 100   6300    Contractor/Te1040           13,866.67 Yvonne Galvin           Recruiting                     00052631
  8/13/2015     7/31/2015 100   6300    Contractor/Te1040           13,866.67 Yvonne Galvin           Recruiting                     00052631
   9/2/2015     8/31/2015 100   6300    Contractor/Te1040           13,866.67 Yvonne Galvin           Recruiting                     00052631
 10/13/2015     9/30/2015 100   6300    Contractor/Te1040           13,866.67 Yvonne Galvin           Recruiting                     00052631




Theranos Internal Only
                                Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 57 of 110
Theranos Internal Only



  11/5/2015   10/31/2015 100    6300    Contractor/Te1040       13,866.67 Yvonne Galvin        Recruiting                     00052631
 12/10/2015   11/30/2015 100    6300    Contractor/Te1040       12,875.57 Yvonne Galvin        Recruiting                     00052631
   1/7/2016   12/31/2015 100    6300    Contractor/Te1040        8,666.67 Yvonne Galvin        Recruiting                     00052631
   2/4/2016     1/31/2016 100   6300    Contractor/Te1040       13,866.00 Yvonne Galvin        Recruiting                     00052631
   3/8/2016     2/29/2016 100   6300    Contractor/Te1040       13,866.00 Yvonne Galvin        Recruiting                     00052631
                                6300                3010             0.00 Donald Tschirhart    Lab Director/Consultant/Tech
                                                                5363.73   Blythe Barger          Marketing/Media/PR
                                                                 90000    FP1 Public Affairs, LL Marketing/Media/PR
                                                               30471.09   Kyle Thompson          Marketing/Media/PR
                                                                 45708    Martin Schoeller, LLC Marketing/Media/PR
                                                                 17100    Menachem Krinsky Marketing/Media/PR
                                                                 64200    The ReSize Guys
                                                                1536.24   Todd Sermersheim Marketing/Media/PR




Theranos Internal Only
                                  Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 58 of 110
Theranos Internal Only



GL ReferenceDescription    Desc     Trans Type   User ID    Document   Document Ty Currency
IC150430000RCT-PO 6502              IC           mcorbett   359321     IC          USD
AP150901087Consulting Se            AP           llimcoli   66532      VO          USD
AP150331073Mar 2015                 AP           rjhaveri   55838      VO          USD
AP150430077April Services           AP           jsanchez   58783      VO          USD
AP150531080May 2015                 AP           jsanchez   61683      VO          USD
AP150630084June Services            AP           jsanchez   64388      VO          USD
AP15073009 July Services            AP           llimcoli   69704      VO          USD
AP15073009 July Services            AP           llimcoli   69704      VO          USD
AP150730092July2015 Ser             AP           llimcoli   70558      VO          USD
AP150830092Aug2015 Serv             AP           llimcoli   71321      VO          USD
AP151030099OCT2015 Se               AP           llimcoli   76459      VO          USD
AP150930099SEP2015 Ser              AP           llimcoli   76456      VO          USD
AP151130099NOV2015 Se               AP           llimcoli   76463      VO          USD
AP151231102DEC2015 Se               AP           llimcoli   79112      VO          USD
AP160131105JAN2016 Ser              AP           llimcoli   81975      VO          USD
AP150531078May 2015                 AP           jsanchez   59328      VO          USD
AP15063008006/1-06/30               AP           jsanchez   61734      VO          USD
AP15083109 08/01-31/201             AP           llimcoli   69914      VO          USD
AP15093009 09/01-30/201             AP           llimcoli   69915      VO          USD
AP15073109 07/01-31/201             AP           llimcoli   69913      VO          USD
IC151028000RCT-PO 7242              IC           mcorbett   403544     IC          USD
IC151028000RCT-PO 7242              IC           mcorbett   406601     IC          USD
IC151028000RCT-PO 7242              IC           mcorbett   406602     IC          USD
IC151124000RCT-PO 7374              IC           mcorbett   450615     IC          USD
IC151124000RCT-PO 7374              IC           mcorbett   450616     IC          USD
IC151124000RCT-PO 7374              IC           mcorbett   450617     IC          USD
IC151124000RCT-PO 7374              IC           mcorbett   450618     IC          USD
IC151124000RCT-PO 7374              IC           mcorbett   450511     IC          USD
AP150331072Mar'15                   AP           rjhaveri   55199      VO          USD
AP150430074April 2015               AP           jsanchez   56925      VO          USD




Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 59 of 110
Theranos Internal Only



AP15063008406/08 to 06/2     AP      pchung     64727    VO   USD
AP15071308407/06 to 07/1     AP      pchung     64728    VO   USD
AP150531084May 2015          AP      pchung     64725    VO   USD
AP150601084Week of 06/0      AP      pchung     64726    VO   USD
AP15083109008.03.15 to 0     AP      pchung     69397    VO   USD
AP15073109007.20.15 to 0     AP      pchung     69395    VO   USD
AP15100509210.05.15 to 1     AP      pchung     70822    VO   USD
AP15093009209.07.15 to 0     AP      pchung     70821    VO   USD
AP15113009511.02.15 to 1     AP      jvora      73545    VO   USD
AP15103109510.12.15 to 1     AP      jvora      73544    VO   USD
AP150930097v.BectonDick      AP      llimcoli   74640    VO   USD
AP15103110 v.BectonDick      AP      llimcoli   78902    VO   USD
IC150708000RCT-PO 685        IC      mtinsae    317386   IC   USD
IC150708000RCT-PO 685        IC      mtinsae    317387   IC   USD
AP150728083PO 68510          AP      jsanchez   63406    VO   USD
AP150728083PO 68510          AP      jsanchez   63406    VO   USD
AP150728083SW consultin      AP      jsanchez   63406    VO   USD
AP150728083SW consultin      AP      jsanchez   63406    VO   USD
AP150722083Consulting Se     AP      jsanchez   63150    VO   USD
IC150731000RCT-PO 6977       IC      mtinsae    349327   IC   USD
AP150731085Consulting Se     AP      jsanchez   65482    VO   USD
AP150731085Consulting Se     AP      jsanchez   65482    VO   USD
IC150825000RCT-PO 7230       IC      mcorbett   387692   IC   USD
IC151012000RCT-PO 7230       IC      mcorbett   387691   IC   USD
AP15083009 08/04/15- 08/     AP      llimcoli   70160    VO   USD
IC151012000RCT-PO 7230       IC      mcorbett   387690   IC   USD
AP151130095SOW1225 No        AP      llimcoli   73615    VO   USD
IC151215000RCT-PO 7482       IC      mtinsae    445036   IC   USD
IC151215000RCT-PO 7482       IC      mtinsae    445033   IC   USD
AP151130099Consulting Se     AP      llimcoli   73615    VO   USD
IC150929000RCT-PO 7297       IC      mcorbett   449633   IC   USD




Theranos Internal Only
                            Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 60 of 110
Theranos Internal Only



AP151130099SOW1225 No         AP      llimcoli   73615    VO   USD
IC160127001RCT-PO 7536        IC      mcorbett   457013   IC   USD
AP151030100Consulting Se      AP      llimcoli   78106    VO   USD
IC160127001RCT-PO 7536        IC      mcorbett   457018   IC   USD
IC151027000RCT-PO 7536        IC      mcorbett   457023   IC   USD
AP15122910 Consulting Se      AP      llimcoli   78623    VO   USD
AP15073108707.13.14 to 0      AP      pchung     66571    VO   USD
AP15101309810.12 - 13. 20     AP      llimcoli   75428    VO   USD
AP15102609810.25 - 26. 20     AP      llimcoli   75430    VO   USD
AP16013010301.18-19.201       AP      llimcoli   80142    VO   USD
AP15121509711.15 - 12.14      AP      llimcoli   74505    VO   USD
AP15121509710.15 - 11.14      AP      llimcoli   74507    VO   USD
IC150721000RCT-PO 6387        IC      mtinsae    331819   IC   USD
IC150529000RCT-PO 6387        IC      mtinsae    331813   IC   USD
IC150430000RCT-PO 6387        IC      mtinsae    331814   IC   USD
IC150721000RCT-PO 6387        IC      mtinsae    331817   IC   USD
IC150721000RCT-PO 6387        IC      mtinsae    331822   IC   USD
IC150331000RCT-PO 6387        IC      mtinsae    331815   IC   USD
IC150721000RCT-PO 6387        IC      mtinsae    331818   IC   USD
AP150722082Consulting Se      AP      schoi      63044    VO   USD
AP150331082Consulting Se      AP      schoi      63048    VO   USD
AP150722082Consulting Se      AP      schoi      63039    VO   USD
AP150531082Consulting Se      AP      schoi      63052    VO   USD
AP150722082Consulting Se      AP      schoi      63042    VO   USD
AP150430082Consulting Se      AP      schoi      63050    VO   USD
AP150722082Consulting Se      AP      schoi      63046    VO   USD
IC151012000RCT-PO 7216        IC      mcorbett   471906   IC   USD
IC151013000RCT-PO 7216        IC      mcorbett   472015   IC   USD
IC151014000RCT-PO 7216        IC      mcorbett   472262   IC   USD
IC151015000RCT-PO 7216        IC      mcorbett   472263   IC   USD
IC151019000RCT-PO 7216        IC      mcorbett   471904   IC   USD




Theranos Internal Only
                         Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 61 of 110
Theranos Internal Only



IC151007000RCT-PO 7216     IC      mcorbett   472259   IC   USD
IC151020000RCT-PO 7216     IC      mcorbett   472083   IC   USD
IC151021000RCT-PO 7216     IC      mcorbett   472085   IC   USD
IC151021000RCT-PO 7216     IC      mcorbett   472264   IC   USD
IC151022000RCT-PO 7216     IC      mcorbett   472088   IC   USD
IC151023000RCT-PO 7216     IC      mcorbett   472089   IC   USD
IC151023000RCT-PO 7216     IC      mcorbett   472265   IC   USD
IC151026000RCT-PO 7216     IC      mcorbett   472267   IC   USD
IC151029000RCT-PO 7216     IC      mcorbett   472090   IC   USD
IC151029000RCT-PO 7216     IC      mcorbett   472269   IC   USD
IC151014000RCT-PO 7216     IC      mcorbett   472046   IC   USD
IC151013000RCT-PO 7216     IC      mcorbett   472261   IC   USD
IC151112000RCT-PO 7216     IC      mcorbett   472664   IC   USD
IC160223000RCT-PO 7216     IC      mcorbett   472662   IC   USD
IC160223000RCT-PO 7216     IC      mcorbett   472663   IC   USD
IC151112000RCT-PO 7216     IC      mcorbett   472665   IC   USD
IC151112000RCT-PO 7216     IC      mcorbett   472666   IC   USD
IC151118000RCT-PO 7216     IC      mcorbett   472667   IC   USD
IC151119000RCT-PO 7216     IC      mcorbett   473082   IC   USD
IC151103000RCT-PO 7216     IC      mcorbett   473085   IC   USD
IC151105000RCT-PO 7216     IC      mcorbett   473105   IC   USD
IC151111000RCT-PO 7216     IC      mcorbett   473106   IC   USD
IC151111000RCT-PO 7216     IC      mcorbett   473177   IC   USD
IC151111000RCT-PO 7216     IC      mcorbett   473178   IC   USD
IC151120000RCT-PO 7216     IC      mcorbett   473740   IC   USD
IC151126000RCT-PO 7216     IC      mcorbett   473745   IC   USD
IC160128000RCT-PO 7216     IC      mcorbett   475746   IC   USD
IC160127001RCT-PO 7216     IC      mcorbett   475748   IC   USD
IC160127001RCT-PO 7216     IC      mcorbett   475732   IC   USD
IC160127001RCT-PO 7216     IC      mcorbett   475731   IC   USD
IC160120000RCT-PO 7216     IC      mcorbett   475743   IC   USD




Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 62 of 110
Theranos Internal Only



IC160106001RCT-PO 7216       IC      mcorbett   475742        IC   USD
IC160107000RCT-PO 7216       IC      mcorbett   475724        IC   USD
IC160108000RCT-PO 7216       IC      mcorbett   475727        IC   USD
IC160113000RCT-PO 7216       IC      mcorbett   475728        IC   USD
IC160120000RCT-PO 7216       IC      mcorbett   475734        IC   USD
IC160120000RCT-PO 7216       IC      mcorbett   475736        IC   USD
AP150331082WRGID PO63        AP      schoi      63049         VO   USD
AP150531082WRGID PO63        AP      schoi      63053         VO   USD
AP150430082WRGID PO63        AP      schoi      63051         VO   USD
JL150331000Channing Ro       JL      qnguyen    JL150331000        USD
AP15073109 Consulting Se     AP      schoi      70449         VO   USD
AP1503310741% completio      AP      rjhaveri   56647         VO   USD
AP1504300741% completio      AP      rjhaveri   56637         VO   USD
AP1503310743.15 25% co       AP      rjhaveri   56648         VO   USD
AP1508310925% completio      AP      llimcoli   70674         VO   USD
AP15093009209.1.15           AP      llimcoli   70677         VO   USD
AP1507150986.2.15            AP      llimcoli   75690         VO   USD
AP1504300984.15 20% com      AP      llimcoli   75688         VO   USD
AP15071509807.08.15          AP      llimcoli   75691         VO   USD
AP1507150985.1 -6.30.201     AP      llimcoli   75689         VO   USD
AP1509301049.24.15           AP      schoi      80785         VO   USD
AP1504290733.23-4.3.15       AP      rjhaveri   55833         VO   USD
AP15033108 2/27/15-3/6/1     AP      schoi      62428         VO   USD
AP15043008 Consulting Se     AP      schoi      62464         VO   USD
AP15053108 5/5/15-5/8/15     AP      schoi      62467         VO   USD
AP15053108 4/21/15-5/1/1     AP      schoi      62465         VO   USD
AP1506300856/11/15-6/12/     AP      schoi      65160         VO   USD
AP1507310857/13/15-7/17/     AP      schoi      65161         VO   USD
AP1506260795/30/15-6/29/     AP      schoi      60802         VO   USD
AP1504300793/30/15-4/29/     AP      schoi      60786         VO   USD
AP1505310794/30/15-5/29/     AP      schoi      60796         VO   USD




Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 63 of 110
Theranos Internal Only



AP15073008806/30/15-07/2     AP      llimcoli   67395    VO   USD
AP15083008807/30/15-08/2     AP      llimcoli   68014    VO   USD
AP150630082June 1-8          AP      schoi      62710    VO   USD
AP150331073Mar 2015 PR       AP      rjhaveri   55692    VO   USD
AP150430076April 2015 PR     AP      pchung     58242    VO   USD
AP150430076April 2015 PR     AP      schoi      58242    VO   USD
AP160210106DEC2015- FE       AP      llimcoli   82439    VO   USD
AP150731087Consulting Se     AP      schoi      66666    VO   USD
AP15073108414.75hr 6/14/     AP      schoi      64106    VO   USD
AP15040907 Consulting Se     AP      rjhaveri   54540    VO   USD
IC150930000RCT-PO 6067       IC      mcorbett   384798   IC   USD
IC150930000RCT-PO 6067       IC      mcorbett   384808   IC   USD
IC150930000RCT-PO 6067       IC      mcorbett   384806   IC   USD
AP15093009 Consulting Se     AP      llimcoli   69922    VO   USD
AP151130104waitingapprov     AP      llimcoli   80733    VO   USD
AP151231104waitingapprov     AP      llimcoli   80736    VO   USD
AP160131105waitingapprov     AP      llimcoli   81750    VO   USD
AP150531078ConstructionO     AP      pchung     59281    VO   USD
IC151201000RCT-PO 7203       IC      mcorbett   418628   IC   USD
IC160113000RCT-PO 740        IC      mcorbett   467880   IC   USD
AP151203102Consulting Se     AP      llimcoli   79545    VO   USD
AP151027092Project Orang     AP      llimcoli   71281    VO   USD
AP150423072Patent drawin     AP      pchung     55581    VO   USD
AP150331073Mar 15 - LabL     AP      pchung     55666    VO   USD
AP150331073Mar 15 - Supe     AP      pchung     55668    VO   USD
AP150331073Mar 15 - iOS      AP      pchung     55661    VO   USD
AP150331073Mar 15 - EMR      AP      pchung     55662    VO   USD
AP150331073Mar 15 - EMR      AP      pchung     55663    VO   USD
AP150331073Mar 15 - BOT      AP      pchung     55664    VO   USD
AP150331073Mar 15 - Tale     AP      pchung     55665    VO   USD
AP150331073Mar 15 - MDS      AP      pchung     55667    VO   USD




Theranos Internal Only
                             Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 64 of 110
Theranos Internal Only



AP150331073Mar 15 - LabL       AP      pchung   55669   VO      USD
AP150331073Mar 15 - Sale       AP      pchung   55670   VO      USD
AP150331073Mar 15 - PSC        AP      pchung   55671   VO      USD
AP150331073Mar 15 - .Me        AP      pchung   55672   VO      USD
AP150430076April 15 - Nat      AP      pchung   58043   VO      USD
AP150430076April 15- iOS       AP      pchung   58048   VO      USD
AP150430076April 15 - EMR      AP      pchung   58049   VO      USD
AP150430076April 15 -EMR       AP      pchung   58050   VO      USD
AP150430076April 15 - BOT      AP      pchung   58051   VO      USD
AP150430076April 15 - Lab      AP      pchung   58053   VO      USD
AP150430076April 15- Supe      AP      pchung   58054   VO      USD
AP150430076April 15 - Das      AP      pchung   58055   VO      USD
AP150430076April 15 - Sale     AP      pchung   58056   VO      USD
AP150430076April 15 - PSC      AP      pchung   58057   VO      USD
AP150430076April 15 - .ME      AP      pchung   58058   VO      USD
AP150531082May 2015 - S        AP      pchung   62869   VO      USD
AP150531082May 2015 - P        AP      pchung   62871   VO      USD
AP150531082May 2015 - .M       AP      pchung   62873   VO      USD
AP150531082May 2015 - iO       AP      pchung   62880   VO      USD
AP150531082May 2015 - E        AP      pchung   62882   VO      USD
AP150531082May 2015 - E        AP      pchung   62883   VO      USD
AP150531082May 2015 - B        AP      pchung   62884   VO      USD
AP150531082May 2015 - C        AP      pchung   62886   VO      USD
AP150531082May 2015 - S        AP      pchung   62866   VO      USD
AP150531082May 15 - Lab        AP      pchung   62863   VO      USD
AP150531082May 2015 - D        AP      pchung   62868   VO      USD
AP150630083June 2015 - S       AP      pchung   63420   VO      USD
AP150630083June 2015 - .       AP      pchung   63426   VO      USD
AP150630083June 2015 - iO      AP      pchung   63428   VO      USD
AP150630083June 2015 - E       AP      pchung   63429   VO      USD
AP150630083June 2015 - B       AP      pchung   63430   VO      USD




Theranos Internal Only
                            Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 65 of 110
Theranos Internal Only



AP150630083June 2015 - C      AP      pchung     63432   VO    USD
AP150630083June 2015 - L      AP      pchung     63439   VO    USD
AP150630083June 2015 - G      AP      pchung     63441   VO    USD
AP150630083June 2015 - D      AP      pchung     63442   VO    USD
AP150630083June 2015 - P      AP      pchung     63423   VO    USD
AP150731087July 15 - EMR      AP      pchung     66753   VO    USD
AP150731087July 2015 - La     AP      pchung     66754   VO    USD
AP150731087July 2015 - D      AP      pchung     66755   VO    USD
AP150731087July 2015 - S      AP      pchung     66756   VO    USD
AP150731087July 2015 - P      AP      pchung     66757   VO    USD
AP150731087July 15 - QA S     AP      pchung     66758   VO    USD
AP150731087July 2015 - iO     AP      pchung     66759   VO    USD
AP150731087July 2015 - E      AP      pchung     66760   VO    USD
AP150731087July 2015 - B      AP      pchung     66796   VO    USD
AP150731087July 2015 - C      AP      pchung     66798   VO    USD
AP150731087July 2015 - P      AP      pchung     66799   VO    USD
AP150531087May 2015 - Q       AP      pchung     66795   VO    USD
AP150531087May 2015 - .C      AP      pchung     66781   VO    USD
AP150831094Consulting- A      AP      jvora      72388   VO    USD
AP150831094Consulting AU      AP      jvora      72392   VO    USD
AP150831094Consulting AU      AP      jvora      72402   VO    USD
AP150831094Consulting 3       AP      jvora      72404   VO    USD
AP150831094Consulting AU      AP      jvora      72412   VO    USD
AP150831094Consulting AU      AP      jvora      72414   VO    USD
AP150831094Consulting AU      AP      jvora      72397   VO    USD
AP150831094Consulting -A      AP      jvora      72396   VO    USD
AP150831094Consulting AU      AP      jvora      72394   VO    USD
AP150831094Consulting AU      AP      jvora      72393   VO    USD
AP150731094Consulting-1S      AP      jvora      72403   VO    USD
AP150831094Consulting -A      AP      jvora      72383   VO    USD
AP151031097PSC/SM Test        AP      llimcoli   74526   VO    USD




Theranos Internal Only
                            Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 66 of 110
Theranos Internal Only



AP150930098Prof srvcs 9.2     AP      llimcoli   75799   VO    USD
AP150930098Prof srvcs 9.2     AP      llimcoli   75800   VO    USD
AP150930098QA SERVICE         AP      llimcoli   75791   VO    USD
AP150930098WEB DEV 9.2        AP      llimcoli   75790   VO    USD
AP150930098Web Dev 9.20       AP      llimcoli   75801   VO    USD
AP150930098SID 9.2015         AP      llimcoli   75792   VO    USD
AP150930098Jayaran/Shan       AP      llimcoli   75793   VO    USD
AP151031098SID 10.2015        AP      llimcoli   75803   VO    USD
AP151031098Jnana 10.201       AP      llimcoli   75804   VO    USD
AP150930098PSC/SM Test        AP      llimcoli   75798   VO    USD
AP150930098ME testing 9.      AP      llimcoli   75796   VO    USD
AP15103110 Offshore Dev       AP      kvu        78334   VO    USD
AP15103110 Web. Dev. Oc       AP      kvu        78338   VO    USD
AP15103110 Oct. 2015          AP      kvu        78339   VO    USD
AP15103110 ME Testing O       AP      kvu        78342   VO    USD
AP15103110 Oct. 2015          AP      kvu        78343   VO    USD
AP15103110 Web. Dev. Oc       AP      kvu        78344   VO    USD
AP15103110 PSC/SM Test        AP      kvu        74526   VO    USD
AP16020110 PSC/SM Oct         AP      kvu        78329   VO    USD
AP15103110 Offshore Dev       AP      kvu        78349   VO    USD
AP15103110 PSC/SM Test        AP      kvu        78347   VO    USD
AP15113010 Sid Nov. 2015      AP      kvu        78353   VO    USD
AP15113010 Jnana P. Nov       AP      kvu        78355   VO    USD
AP15113010 Offshore Dec       AP      kvu        78357   VO    USD
AP15113010 iPhone Nov. 2      AP      kvu        78358   VO    USD
AP15113010 Web. Dev. No       AP      kvu        78359   VO    USD
AP15113010 QA Nov. 2015       AP      kvu        78360   VO    USD
AP15113010 QA Nov. 2015       AP      kvu        78362   VO    USD
AP15113010 Jayaram V. N       AP      kvu        78363   VO    USD
AP15113010 Nov. 2015          AP      kvu        78364   VO    USD
AP15113010 Web Dev. No        AP      kvu        78369   VO    USD




Theranos Internal Only
                            Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 67 of 110
Theranos Internal Only



AP15123110 Offshore Dec       AP      kvu      78366   VO      USD
AP15123110 Offshore Dev       AP      kvu      78367   VO      USD
AP15123110 Offshore Dev       AP      kvu      78368   VO      USD
AP15123110 Velumani V. D      AP      kvu      78371   VO      USD
AP15123110 PSC/SM Test        AP      kvu      78373   VO      USD
AP15123110 ME Testing D       AP      kvu      78375   VO      USD
AP15123110 Jayaram V. D       AP      kvu      78377   VO      USD
AP15123110 Dec. 2015          AP      kvu      78378   VO      USD
AP15123110 Offshore Dec       AP      kvu      78379   VO      USD
AP15123110 Jnana P. Dec       AP      kvu      78381   VO      USD
AP15123110 Sid Dec. 2015      AP      kvu      78382   VO      USD
AP16020110 Oct. 2015          AP      kvu      78327   VO      USD
AP16020110 Oct. 2015          AP      kvu      78326   VO      USD
AP16020110 Web & offsho       AP      kvu      78333   VO      USD
AP16020110 Oct. 2015          AP      kvu      78332   VO      USD
AP16020110 ME Testing O       AP      kvu      78330   VO      USD
AP16020110 Oct. 2015          AP      kvu      78328   VO      USD
AP16020110 Oct. 2015          AP      kvu      78327   VO      USD
AP16020110 Oct. 2015          AP      kvu      78326   VO      USD
AP16020110 Oct. 2015          AP      kvu      78328   VO      USD
AP16020110 Web. Dev. No       AP      kvu      78365   VO      USD
AP16020110 Web & offsho       AP      kvu      78333   VO      USD
AP16020110 Oct. 2015          AP      kvu      78332   VO      USD
AP16020110 ME Testing O       AP      kvu      78330   VO      USD
AP16020110 PSC/SM Oct         AP      kvu      78329   VO      USD
AP15103110 Offshore Dev       AP      schoi    78337   VO      USD
AP150930104Sept 2015 Se       AP      jvora    80776   VO      USD
AP151231104Dec 2015 Ser       AP      jvora    80772   VO      USD
AP151231104Consulting-M       AP      jvora    80771   VO      USD
AP150930104Consulting - S     AP      jvora    80780   VO      USD
AP160131105PSC/SM//ME         AP      jvora    81630   VO      USD




Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 68 of 110
Theranos Internal Only



AP160131105Consulting Ja     AP      jvora      81626    VO   USD
AP160131105Sales CRM- J      AP      jvora      81627    VO   USD
AP160131105QA Switchboa      AP      jvora      81629    VO   USD
AP160131105PSC/SM/ME-        AP      jvora      81631    VO   USD
AP160131105Jnana Panu-J      AP      jvora      81646    VO   USD
AP160131105IOS - January     AP      jvora      81645    VO   USD
AP160131105BOTS-Janua        AP      jvora      81644    VO   USD
AP160131105CMS January       AP      jvora      81643    VO   USD
AP160131105Consulting-Ja     AP      jvora      81642    VO   USD
AP160131105EMR.EIGoffs       AP      jvora      81636    VO   USD
AP160131105EMR-Offshor       AP      jvora      81632    VO   USD
IC150519000RCT-PO 6497       IC      mtinsae    293807   IC   USD
AP150531077Consulting Se     AP      pchung     58838    VO   USD
IC150922000RCT-PO 7164       IC      ehayes     374758   IC   USD
AP15093009 Consulting Se     AP      pchung     69775    VO   USD
AP150331073March 2015        AP      pchung     56287    VO   USD
AP150430073April 2015        AP      pchung     56286    VO   USD
AP150531079May 2015          AP      pchung     60676    VO   USD
AP15063008 June 2015         AP      pchung     61813    VO   USD
AP150731085July 2015         AP      pchung     64919    VO   USD
AP150831088Aug 2015          AP      pchung     67235    VO   USD
AP151019092Oct 2015          AP      pchung     70494    VO   USD
AP151019092Oct 2015          AP      pchung     70494    VO   USD
AP150930092Sept 2015         AP      pchung     70495    VO   USD
AP151130097Consulting Se     AP      llimcoli   74473    VO   USD
AP151031097Consulting Se     AP      llimcoli   74469    VO   USD
AP160131104Consulting-Ja     AP      jvora      80900    VO   USD
AP151231104Consult-Dec 2     AP      jvora      80903    VO   USD
AP160229106Consulting -F     AP      jvora      82240    VO   USD
AP150630083June 2015         AP      pchung     63898    VO   USD
AP150430083April 2015        AP      pchung     63890    VO   USD




Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 69 of 110
Theranos Internal Only



AP150430083April 2015        AP      pchung     63890    VO   USD
AP150531083May 2015          AP      pchung     63896    VO   USD
AP150731085July 2015         AP      pchung     65103    VO   USD
AP150831088August 2015       AP      pchung     67820    VO   USD
AP150930090Sept 2015         AP      pchung     69505    VO   USD
AP151130095Nov 2015          AP      llimcoli   73613    VO   USD
AP151031096OCT2015           AP      llimcoli   73934    VO   USD
AP151215097Dec2015           AP      llimcoli   74521    VO   USD
AP160128100JAN2016           AP      llimcoli   78143    VO   USD
AP160225105February 201      AP      jvora      81672    VO   USD
IC150420000RCT-PO 6549       IC      mtinsae    315213   IC   USD
AP150430087Consulting Se     AP      schoi      67069    VO   USD
AP15033107 Consulting Se     AP      pchung     54211    VO   USD
IC150312000RCT-PO 6246       IC      mcorbett   270886   IC   USD
AP15033107 Consulting Se     AP      pchung     54209    VO   USD
AP150630080Consulting Se     AP      pchung     61109    VO   USD
AP15063008 Consulting Se     AP      pchung     61109    VO   USD
AP151031096OCT2015           AP      llimcoli   73935    VO   USD
AP151130097NOV15             AP      llimcoli   74619    VO   USD
AP151231100DEC2015           AP      llimcoli   77995    VO   USD
AP160131105Consulting1/6     AP      jvora      81766    VO   USD
AP150430073April 2015        AP      pchung     56289    VO   USD
AP150331073March 2015        AP      pchung     56288    VO   USD
AP150531073May 2015          AP      pchung     56290    VO   USD
AP150723082July 2015         AP      pchung     63303    VO   USD
AP150630082June 2015         AP      pchung     63302    VO   USD
AP150819085Aug 2015          AP      pchung     65540    VO   USD
AP150903088Sept 2015         AP      pchung     67799    VO   USD
AP15101209 Oct 2015          AP      pchung     70108    VO   USD
AP151110096NOV 2015          AP      llimcoli   74161    VO   USD
AP15123110 January 2015      AP      jvora      78739    VO   USD




Theranos Internal Only
                            Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 70 of 110
Theranos Internal Only



AP160131104January 2016       AP      jvora      80681    VO   USD
AP160229105February 201       AP      jvora      81741    VO   USD
AP15033107 March 2015         AP      pchung     54220    VO   USD
AP150430074April 2015         AP      pchung     56931    VO   USD
AP150615078May 2015           AP      pchung     59730    VO   USD
AP15063008 June 2015          AP      pchung     62448    VO   USD
AP150731085July 2015          AP      pchung     65346    VO   USD
AP150831088August 2015        AP      pchung     67285    VO   USD
AP150930090Sept 2015          AP      pchung     69204    VO   USD
AP150313073Trans. JP201       AP      pchung     55635    VO   USD
AP150430073Trans PCT 20       AP      pchung     55979    VO   USD
AP150312074Trans 749.60       AP      pchung     56628    VO   USD
AP150511074Trans 745.60       AP      pchung     56940    VO   USD
AP150630080Trans of thera     AP      pchung     61106    VO   USD
AP150731087Trans: 2007-6      AP      pchung     66794    VO   USD
AP150915089Trans: 2017-6      AP      pchung     68609    VO   USD
AP15033107 March 2015         AP      pchung     54139    VO   USD
AP150430073April 2015         AP      pchung     56087    VO   USD
AP150531078March 2015         AP      pchung     59463    VO   USD
AP150630080June 2015          AP      pchung     61713    VO   USD
AP150831088Onsite Audit       AP      pchung     67796    VO   USD
AP15083109 15.3 Hours         AP      pchung     69735    VO   USD
IC150708000RCT-PO 6767        IC      mcorbett   345784   IC   USD
AP150820086Consulting Se      AP      pchung     65821    VO   USD
IC150415000RCT-PO 6333        IC      avaswani   290641   IC   USD
AP150430076Consulting Se      AP      pchung     58379    VO   USD
AP150930092Blood Testing      AP      pchung     70596    VO   USD
AP151231104Waiting PO &       AP      kvu        80786    VO   USD
AP160131104Waitig PO & a      AP      kvu        80784    VO   USD
AP160131104Waitig PO & a      AP      kvu        80784    VO   USD
AP160131106Consulting Se      AP      kvu        82682    VO   USD




Theranos Internal Only
                            Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 71 of 110
Theranos Internal Only



AP151231106Consulting Se      AP      kvu        80786    VO   USD
AP150731085Consulting Se      AP      jsanchez   65359    VO   USD
AP150831090Consulting Se      AP      qnguyen    69025    VO   USD
AP150930092September 20       AP      schoi      71048    VO   USD
AP151031096October 2015       AP      schoi      73854    VO   USD
AP151130098Nov 2015 NV        AP      schoi      75597    VO   USD
AP15113010412-1711.01         AP      schoi      80994    VO   USD
AP15093010415-1533.00         AP      schoi      80995    VO   USD
AP15103110412-1711.01         AP      schoi      80993    VO   USD
AP150331075491236.003         AP      jsanchez   57514    VO   USD
AP150531080491236.004 M       AP      jsanchez   61186    VO   USD
AP150731086491236.004         AP      jsanchez   65981    VO   USD
AP150930104491236.004         AP      schoi      80996    VO   USD
AP15113010 Consulting Se      AP      schoi      78868    VO   USD
IC151130015RCT-PO 7052        IC      mtinsae    465151   IC   USD
AP160226104Consulting Se      AP      kvu        81414    VO   USD
AP150511074SOW 2015-03        AP      jsanchez   57034    VO   USD
AP150430074SOW 2015-03        AP      jsanchez   57033    VO   USD
AP150430075SOW 2015-03        AP      jsanchez   57033    VO   USD
IC150515000RCT-PO 6648        IC      mcorbett   288315   IC   USD
AP150511075SOW 2015-03        AP      jsanchez   57034    VO   USD
IC150430000RCT-PO 6654        IC      mcorbett   288314   IC   USD
AP150511075Consulting Se      AP      jsanchez   57034    VO   USD
AP15053108 Remain Balan       AP      jsanchez   62190    VO   USD
IC160111000RCT-PO 743         IC      mtinsae    449041   IC   USD
IC160208000RCT-PO 7518        IC      mcorbett   469205   IC   USD
AP160131104Waitng for ap      AP      kvu        80380    VO   USD
AP151231104Waiting for ap     AP      kvu        80378    VO   USD
AP151209104Waiting for ap     AP      kvu        80376    VO   USD
AP151209104AP Voucher         AP      kvu        80376    VO   USD
AP151231104Regulatory C       AP      kvu        80378    VO   USD




Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 72 of 110
Theranos Internal Only



AP160131104Regulatory C      AP      kvu        80380    VO   USD
AP151130104Consulting Se     AP      kvu        81301    VO   USD
AP151209104Regulatory C      AP      kvu        80376    VO   USD
AP160131104AP Voucher        AP      kvu        80380    VO   USD
AP151231104Regulatory C      AP      kvu        80378    VO   USD
AP151231104Dec. 2015         AP      kvu        80382    VO   USD
AP150520075Consulting Se     AP      jsanchez   57556    VO   USD
AP150622079Consulting Se     AP      jsanchez   60274    VO   USD
IC150930000RCT-PO 6999       IC      mcorbett   477193   IC   USD
AP151030105Consulting Se     AP      kvu        71564    VO   USD
IC150814000RCT-PO 6023       IC      avaswani   362543   IC   USD
IC150814000RCT-PO 6023       IC      mcorbett   393641   IC   USD
AP151030093Consulting Se     AP      qnguyen    71562    VO   USD
IC150318000RCT-PO 6363       IC      mcorbett   265251   IC   USD
AP150319069Consulting Se     AP      jsanchez   53240    VO   USD
AP15040807 Consulting Se     AP      jsanchez   54310    VO   USD
IC150406000RCT-PO 6479       IC      mtinsae    271744   IC   USD
AP15033107 Consulting Se     AP      jsanchez   54288    VO   USD
IC150324000RCT-PO 6363       IC      mtinsae    271741   IC   USD
IC150429000RCT-PO 6508       IC      mtinsae    281212   IC   USD
AP150430074Consulting Se     AP      jsanchez   56719    VO   USD
IC150528000RCT-PO 6382       IC      mcorbett   290993   IC   USD
IC150922000RCT-PO 7124       IC      mtinsae    398352   IC   USD
IC150922000RCT-PO 7124       IC      mtinsae    398354   IC   USD
IC150922000RCT-PO 7124       IC      mtinsae    398353   IC   USD
AP150930093Consulting Se     AP      schoi      71434    VO   USD
AP150930093Consulting Se     AP      schoi      71434    VO   USD
IC151215000RCT-PO 7124       IC      mtinsae    448368   IC   USD
AP151231104Waiting recv.     AP      kvu        80749    VO   USD
AP151231104Waiting recv.     AP      kvu        80749    VO   USD
AP151231104Waiting recv.     AP      kvu        80745    VO   USD




Theranos Internal Only
                            Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 73 of 110
Theranos Internal Only



IC151218000RCT-PO 7124        IC      mtinsae    472258   IC   USD
AP151231104Consulting Se      AP      kvu        80720    VO   USD
AP151231104Consulting Se      AP      kvu        80720    VO   USD
AP151231104Consulting Se      AP      kvu        80722    VO   USD
AP151231104Consulting Se      AP      kvu        80749    VO   USD
AP151231104Waiting recv.      AP      kvu        80745    VO   USD
IC151218000RCT-PO 7348        IC      mtinsae    472260   IC   USD
AP151231104Consulting Se      AP      kvu        80745    VO   USD
AP150318069Sunil D 2.19-3     AP      jsanchez   53032    VO   USD
AP150824086Consulting Se      AP      schoi      66041    VO   USD
AP150824086Consulting Se      AP      schoi      66042    VO   USD
AP150731086Consulting Se      AP      schoi      66037    VO   USD
AP150731086Consulting Se      AP      schoi      66035    VO   USD
AP150731086Consulting Se      AP      schoi      66034    VO   USD
AP1510290939/28/15-10/2/      AP      schoi      71463    VO   USD
AP1510310972 Blood Test       AP      schoi      75275    VO   USD
AP15063008306.15.15 to 0      AP      pchung     63904    VO   USD
AP15073008307.01.15 to 0      AP      pchung     63907    VO   USD
AP15073108507.15.15 to 0      AP      pchung     65367    VO   USD
AP150831087Aug 2015           AP      pchung     66438    VO   USD
AP150930094Sep 2015           AP      itan       72264    VO   USD
AP150930094Sep 2015           AP      itan       72264    VO   USD
AP151031094Oct 2015           AP      itan       72266    VO   USD
AP151031094Sep 2015           AP      itan       72266    VO   USD
AP150729083July 2015 Ret      AP      schoi      63607    VO   USD
AP150901087September 20       AP      schoi      66434    VO   USD
AP151116094Nov 2015           AP      schoi      72820    VO   USD
AP151228097Dec 2015 The       AP      schoi      75276    VO   USD
AP160127100January Reta       AP      jvora      77967    VO   USD
AP160229105MAR 2016 RE        AP      adizon     81572    VO   USD
AP160229105MAR 2016 RE        AP      adizon     81572    VO   USD




Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 74 of 110
Theranos Internal Only



AP150430074Consulting Se     AP      jsanchez   56368         VO   USD
IC150415000RCT-PO 6320       IC      mcorbett   282414        IC   USD
IC150415000RCT-PO 6320       IC      mcorbett   282413        IC   USD
IC150415000RCT-PO 6320       IC      mcorbett   282369        IC   USD
AP150430074Consulting Se     AP      jsanchez   56368         VO   USD
AP150430074Consulting Se     AP      jsanchez   56412         VO   USD
AP150430089Consulting Se     AP      schoi      68604         VO   USD
AP150831088Consulting Se     AP      schoi      67826         VO   USD
AP150531079May fees          AP      schoi      60812         VO   USD
AP150430072April 2015        AP      pchung     55556         VO   USD
AP150331072March 2015        AP      pchung     55551         VO   USD
AP150531079Consulting Se     AP      schoi      60813         VO   USD
AP150626079Consulting Se     AP      schoi      60814         VO   USD
AP150717082Consulting Se     AP      schoi      62707         VO   USD
AP150813085Consulting Se     AP      schoi      65175         VO   USD
IC150308000RCT-PO 6218       IC      mcorbett   281931        IC   USD
AP150331073Consulting Se     AP      jsanchez   56349         VO   USD
AP150312068Consulting Se     AP      schoi      52519         VO   USD
IC150302000RCT-PO 5793       IC      mtinsae    263041        IC   USD
IC150513000RCT-PO 661        IC      mtinsae    293791        IC   USD
IC150513000RCT-PO 661        IC      mtinsae    293792        IC   USD
AP150531079Consulting Se     AP      schoi      60216         VO   USD
JL160131000Channing Ro       JL      itan       JL160131000        USD
JL151031000Channing Ro       JL      itan       JL151031000        USD
JL151130000Channing Ro       JL      itan       JL151130000        USD
JL151231000Channing Ro       JL      itan       JL151231000        USD
JL150531000Channing Ro       JL      qnguyen    JL150531000        USD
JL150630000Channing Ro       JL      qnguyen    JL150630000        USD
JL150731000Channing Ro       JL      qnguyen    JL150731000        USD
JL150831000Channing Ro       JL      qnguyen    JL150831000        USD
JL150930000Channing Ro       JL      itan       JL150930000        USD




Theranos Internal Only
                            Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 75 of 110
Theranos Internal Only



JL150430000ChanningRob        JL      qnguyen    JL150430000      USD
JL150531000David B. F. V      JL      itan       JL150531000      USD
JL150731000HEALTHLEA          JL      jsanchez   JL150731000      USD
AP151231103telephone          AP      schoi      80158       VO   USD
AP151130103Telephone / F      AP      schoi      80152       VO   USD
AP150618079Facility Renta     AP      pchung     60224       VO   USD
AP150618079Facility Renta     AP      pchung     60224       VO   USD
JL150430000DKC V60796         JL      schoi      JL150430000      USD
AP151231103Dec 2015           AP      schoi      80158       VO   USD
AP151031103Oct 2015           AP      schoi      80157       VO   USD
AP151130103Nov 2015           AP      schoi      80152       VO   USD
AP151130103Nov 2015           AP      schoi      80160       VO   USD
AP160131104Public Relatio     AP      kvu        80623       VO   USD
JL150531000DKC V60802         JL      schoi      JL150531000      USD
AP15040607 Mar'14 V4551       AP      schoi      54214       VO   USD
AP150406077Mar'14 V4551       AP      jsanchez   54214       VO   USD
AP150430078Apr 2015 Gen       AP      jsanchez   59827       VO   USD
AP1504300784/30 General       AP      jsanchez   59978       VO   USD
AP1504300824/30 General       AP      jsanchez   59978       VO   USD
AP150430082Apr 2015 Gen       AP      jsanchez   59827       VO   USD
AP1503310823/31/15 Strg G     AP      jsanchez   62874       VO   USD
AP15033108203/31/15 Corp      AP      jsanchez   62877       VO   USD
AP1505310825/31/15 Corpo      AP      jsanchez   62879       VO   USD
AP1504300824/30/15 Corpt      AP      jsanchez   62878       VO   USD
AP1504300824/30/15 Strg G     AP      jsanchez   62875       VO   USD
AP1504300824/30/15 Gene       AP      jsanchez   62859       VO   USD
AP1503310823/31 General       AP      jsanchez   62858       VO   USD
AP1505310825/31/15 Gene       AP      jsanchez   62862       VO   USD
AP1507210822/28/15 Gene       AP      jsanchez   62856       VO   USD
AP150630085Strat Govt Co      AP      jsanchez   65177       VO   USD
AP1505310935/31/15 Strg G     AP      itan       62876       VO   USD
AP151031094StrategicCom       AP      llimcoli   72815       VO   USD
AP151031094IP Advice 10.      AP      llimcoli   72818       VO   USD
AP150831094Corp Advice 8      AP      llimcoli   72786       VO   USD
AP1507310947/31/15 STRA       AP      llimcoli   72754       VO   USD
AP150630094CorpAdvice 6       AP      llimcoli   72787       VO   USD
AP1507310947.31.15CORP        AP      llimcoli   72767       VO   USD
AP150731094StrgGovCoun        AP      llimcoli   72784       VO   USD
AP150930094FDA/CMSAdv         AP      llimcoli   72808       VO   USD




Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 76 of 110
Theranos Internal Only



AP150930094StrategicCom      AP      llimcoli   72804   VO    USD
AP150930094General Advis     AP      llimcoli   72796   VO    USD
AP150930094IP Advice 9.3     AP      llimcoli   72795   VO    USD
AP150930094Corp Advice 9     AP      llimcoli   72785   VO    USD
AP150930094Strg GovCoun      AP      llimcoli   72782   VO    USD
AP150731094GeneralAdvic      AP      llimcoli   72799   VO    USD
AP150831094StrgGovCncll      AP      llimcoli   72783   VO    USD
AP150630094GeneralAdvic      AP      llimcoli   72798   VO    USD
AP150831094StrategicCom      AP      llimcoli   72793   VO    USD
AP150831094GeneralAdvic      AP      llimcoli   72797   VO    USD
AP150831094IP Advice 8.3     AP      llimcoli   72819   VO    USD
AP151130100IP Advice 11.     AP      llimcoli   78009   VO    USD
AP151130100IP Advice 11.     AP      llimcoli   78009   VO    USD
AP151031100StrategicCom      AP      llimcoli   78005   VO    USD
AP151031100StrategicCom      AP      llimcoli   78005   VO    USD
AP151231100IP Advice 12.     AP      llimcoli   78010   VO    USD
AP151031104StrategicCom      AP      llimcoli   80719   VO    USD
AP151130104StrategicCom      AP      llimcoli   80724   VO    USD
AP151231104StrgGovCncll      AP      llimcoli   80718   VO    USD
AP160229105Strategic Com     AP      adizon     81740   VO    USD
AP150930095PrjctOrange S     AP      llimcoli   73372   VO    USD
AP151031095PrjctOrange       AP      llimcoli   73373   VO    USD
AP160222104PrjctOrange N     AP      adizon     80831   VO    USD
AP150331076Re: Redwood       AP      pchung     58402   VO    USD
AP150331076Re: Camp Hil      AP      pchung     58401   VO    USD
AP150430077Scottsdale Le     AP      pchung     58913   VO    USD
AP150430077Camp Hill Lea     AP      pchung     58916   VO    USD
AP150430077Redwood City      AP      pchung     58917   VO    USD
AP150531090May15 Scotts      AP      pchung     69327   VO    USD
AP150731090Jul 15 Roese      AP      pchung     69330   VO    USD
AP150731090July 15 Newa      AP      pchung     69333   VO    USD
AP150731090July 15 Chan      AP      pchung     69332   VO    USD
AP150630090June 15 CBC       AP      pchung     69328   VO    USD
AP150630090June 15 New       AP      pchung     69329   VO    USD
AP150831090Aug 15 Monro      AP      pchung     69339   VO    USD
AP150831090Aug 15 Paseo      AP      pchung     69338   VO    USD
AP150831090Aug 15 Roese      AP      pchung     69337   VO    USD
AP150831090Aug 15 Gen        AP      pchung     69335   VO    USD
AP150731090July 15 CBC       AP      pchung     69331   VO    USD
AP150930095Sep15 Allento     AP      llimcoli   73554   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 77 of 110
Theranos Internal Only



AP151031095Sep5 Ovrlok,      AP      llimcoli   73550   VO    USD
AP151031095Oct15 Tempe       AP      llimcoli   73568   VO    USD
AP150930095Sep15 SunCi       AP      llimcoli   73556   VO    USD
AP150930095Sep15 Hersh       AP      llimcoli   73558   VO    USD
AP150930095Sep15 Carlisl     AP      llimcoli   73560   VO    USD
AP150930095Sep15 Mecha       AP      llimcoli   73562   VO    USD
AP150930095Sep15 Ephra       AP      llimcoli   73565   VO    USD
AP151031095Oct15LEBAN        AP      llimcoli   73570   VO    USD
AP151031095Oct15 Hershe      AP      llimcoli   73559   VO    USD
AP151031095Oct15 HR,Lnc      AP      llimcoli   73569   VO    USD
AP151031095Oct15 Allento     AP      llimcoli   73555   VO    USD
AP151031095Oct15 Redwo       AP      llimcoli   73571   VO    USD
AP151031095Oct15 Hanov       AP      llimcoli   73551   VO    USD
AP151031095Oct15 SunCit      AP      llimcoli   73557   VO    USD
AP151031095Oct15Carlisle     AP      llimcoli   73561   VO    USD
AP151031095Oct15 Mecha       AP      llimcoli   73563   VO    USD
AP151031095Oct15Monroe       AP      llimcoli   73564   VO    USD
AP151031095Oct15 Ephrat      AP      llimcoli   73566   VO    USD
AP151031095Oct15 Base L      AP      llimcoli   73567   VO    USD
AP150930095Sep15 Leban       AP      llimcoli   73547   VO    USD
AP150930095Sep15GasTw        AP      llimcoli   73553   VO    USD
AP150930095Sep15 Ovrlok      AP      llimcoli   73552   VO    USD
AP150930095SEP15 MONR        AP      llimcoli   73549   VO    USD
AP150930095Sep15 Base L      AP      llimcoli   73548   VO    USD
AP151130102Nov 15-Newa       AP      jvora      79240   VO    USD
AP151130102Nov 15 Ephra      AP      jvora      79304   VO    USD
AP151130102Nov15 Hersh       AP      jvora      79317   VO    USD
AP151130102Nov15 Presco      AP      jvora      79314   VO    USD
AP151130102Nov 15 Sun C      AP      jvora      79306   VO    USD
AP151231102Dec 15 Sun C      AP      jvora      79313   VO    USD
AP151231102Dec 15-Presc      AP      jvora      79316   VO    USD
AP160131104Jan 16- Mech      AP      jvora      80684   VO    USD
AP160131104Jan 16-Ephar      AP      jvora      80686   VO    USD
AP160131104Jan 16- Sun C     AP      jvora      80687   VO    USD
AP160131104Jan 16-Presc      AP      jvora      80688   VO    USD
AP160131104Jan 16_Hersh      AP      jvora      80685   VO    USD
AP160131104Jan 16- Newa      AP      jvora      80683   VO    USD
AP150626079E. Cheung &       AP      pchung     60825   VO    USD
AP150629080Cheung & T.       AP      itan       61782   VO    USD
AP15112409511.08-16.201      AP      llimcoli   73385   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 78 of 110
Theranos Internal Only



AP15110709611.1- 7. 2015     AP      llimcoli   74283      VO   USD
AP15103109610.19 - 31.20     AP      llimcoli   74273      VO   USD
AP15123110011/17-12/30/2     AP      jvora      77490      VO   USD
AP1601201001/1-1/18/16       AP      jvora      77491      VO   USD
AP160229105JAN 19 -FEB       AP      jvora      81808      VO   USD
AP150430083Matter 07453      AP      pchung     63468      VO   USD
AP150731086Matter 07453      AP      pchung     65887      VO   USD
AP151130095OCT-NOV 15        AP      llimcoli   73649      VO   USD
AP151130095expenses Oc       AP      llimcoli   73648      VO   USD
AP151130095expenses Oc       AP      llimcoli   73648      VO   USD
AP151231100NOV-DEC 20        AP      jvora      77219      VO   USD
AP160131102Jan 2016          AP      jvora      79337      VO   USD
AP150831090Matter 18227      AP      qnguyen    69115      VO   USD
AP15070908 30696-725.68      AP      jsanchez   61881      VO   USD
AP150331072General 3069      AP      qnguyen    55585      VO   USD
AP150331072General 3069      AP      qnguyen    55584      VO   USD
AP151031095Legal - Gener     AP      qnguyen    73599      VO   USD
AP150830095Legal - Gener     AP      qnguyen    73597      VO   USD
AP150731095Legal - Gener     AP      qnguyen    73596      VO   USD
AP150930095Legal - Gener     AP      qnguyen    73598      VO   USD
AP150630095Legal - Gener     AP      qnguyen    73595      VO   USD
AP151130095Legal - Gener     AP      qnguyen    73600      VO   USD
AP150430095Legal - Gener     AP      qnguyen    73593      VO   USD
AP150530095Legal - Gener     AP      qnguyen    73594      VO   USD
AP151130103Legal - Gener     AP      qnguyen    80178      VO   USD
RV15022800 WSGR V5558        RV      qnguyen    RV15022800      USD
AP150430079April 2015        AP      pchung     60824      VO   USD
AP150331079March 2015        AP      pchung     60823      VO   USD
AP150731086Legal - emplo     AP      pchung     65888      VO   USD
AP160229105Legal - emplo     AP      jvora      81987      VO   USD
AP151231105Employment-       AP      jvora      82038      VO   USD
AP150930106CLIA Regulat      AP      jvora      82511      VO   USD
AP1505310785/31 Becton D     AP      jsanchez   59974      VO   USD
AP1504300784/30 Becton D     AP      jsanchez   59980      VO   USD
AP150531079Trade Secrets     AP      jsanchez   60617      VO   USD
AP1505310825/31 Becton D     AP      jsanchez   59974      VO   USD
AP150531082Trade Secrets     AP      jsanchez   60617      VO   USD
AP1504300824/30 Becton D     AP      jsanchez   59980      VO   USD
AP1503310823/31/15 Becto     AP      jsanchez   62865      VO   USD
AP1505310825/31 Trade Se     AP      jsanchez   62881      VO   USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 79 of 110
Theranos Internal Only



AP1504300824/30/15 Becto     AP      jsanchez   62867   VO    USD
AP1505310825/31/15 Becto     AP      jsanchez   62870   VO    USD
AP150630085Bio Rad Inc M     AP      jsanchez   65176   VO    USD
AP150630085BectonDickin      AP      jsanchez   65178   VO    USD
AP150630094TradeSecrets      AP      llimcoli   72778   VO    USD
AP150930094TradeSecrets      AP      llimcoli   72773   VO    USD
AP150731094BectonDickin      AP      llimcoli   72758   VO    USD
AP150930094BectnDickinso     AP      llimcoli   72791   VO    USD
AP150930094BioRad IncMa      AP      llimcoli   72788   VO    USD
AP150731094BioRad IncMa      AP      llimcoli   72790   VO    USD
AP150831094BioRad IncMa      AP      llimcoli   72789   VO    USD
AP150831094 BectonDicki      AP      llimcoli   72792   VO    USD
AP150831094TradeSecretL      AP      llimcoli   72805   VO    USD
AP150731094TradeSecrets      AP      llimcoli   72811   VO    USD
AP150529076v Becton Dick     AP      schoi      58465   VO    USD
AP150820089v Becton Dick     AP      llimcoli   68695   VO    USD
AP150928090v Becton Dick     AP      llimcoli   68921   VO    USD
AP15083009 Matter 00401      AP      llimcoli   69945   VO    USD
AP150831088Theranos vs B     AP      pchung     67387   VO    USD
AP151031094Theranos vs B     AP      llimcoli   72262   VO    USD
AP150930099Theranos vs B     AP      llimcoli   76944   VO    USD
AP150430080US-3-000816       AP      jsanchez   61422   VO    USD
AP151031094Becton Dickin     AP      schoi      72688   VO    USD
AP151231104Dec 2015          AP      schoi      81038   VO    USD
AP151031104Oct 2015          AP      schoi      81036   VO    USD
AP151130104Nov 2015          AP      schoi      81037   VO    USD
AP151130100Theranos v. B     AP      schoi      77341   VO    USD
AP15033107013 834412.2       AP      rjhaveri   54029   VO    USD
AP150420072749.611           AP      rjhaveri   55052   VO    USD
AP150420073749.611           AP      rjhaveri   55052   VO    USD
AP15051307413 848352.4       AP      jsanchez   56910   VO    USD
AP15051307413 848501.6       AP      jsanchez   56911   VO    USD
AP15033107413 834412.2       AP      jsanchez   54029   VO    USD
AP150430075751.611           AP      jsanchez   57800   VO    USD
AP15043007530696-740.61      AP      jsanchez   57798   VO    USD
AP150430075749.611           AP      jsanchez   57802   VO    USD
AP1504300752001.611          AP      jsanchez   57803   VO    USD
AP15043007530696-715.61      AP      jsanchez   57804   VO    USD
AP15053107712109767.8        AP      jsanchez   58790   VO    USD
AP150513077AP Voucher        AP      jsanchez   56910   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 80 of 110
Theranos Internal Only



AP15053107830696-733.61     AP      jsanchez   60120   VO    USD
AP150531078738.611          AP      jsanchez   60121   VO    USD
AP1505310782001.611         AP      jsanchez   60124   VO    USD
AP15053107830696-740.61     AP      jsanchez   60119   VO    USD
AP15053107830696-713.61     AP      jsanchez   60118   VO    USD
AP15053107830696-715.61     AP      jsanchez   60116   VO    USD
AP150531078751.611          AP      jsanchez   60115   VO    USD
AP1505310782003.611         AP      jsanchez   60122   VO    USD
AP1505310782002.611         AP      jsanchez   60123   VO    USD
AP1506170782004.611         AP      jsanchez   60114   VO    USD
AP1506170782000.611         AP      jsanchez   60117   VO    USD
AP150430079751.611          AP      jsanchez   57800   VO    USD
AP15043007930696-740.61     AP      jsanchez   57798   VO    USD
AP150430079749.611          AP      jsanchez   57802   VO    USD
AP15043007930696-715.61     AP      jsanchez   57804   VO    USD
AP1504300792001.611         AP      jsanchez   57803   VO    USD
AP15053108030696-715.61     AP      jsanchez   60116   VO    USD
AP15053108012109767.8       AP      jsanchez   58790   VO    USD
AP1506170802000.611         AP      jsanchez   60117   VO    USD
AP1506170802004.611         AP      jsanchez   60114   VO    USD
AP150531080751.611          AP      jsanchez   60115   VO    USD
AP1505310802003.611         AP      jsanchez   60122   VO    USD
AP1505310802002.611         AP      jsanchez   60123   VO    USD
AP1505310802001.611         AP      jsanchez   60124   VO    USD
AP150531080738.611          AP      jsanchez   60121   VO    USD
AP15053108030696-713.61     AP      jsanchez   60118   VO    USD
AP15053108030696-740.61     AP      jsanchez   60119   VO    USD
AP15053108030696-733.61     AP      jsanchez   60120   VO    USD
AP1506300822003.611         AP      jsanchez   63127   VO    USD
AP150630082737.611          AP      jsanchez   63125   VO    USD
AP150630082745.611          AP      jsanchez   63124   VO    USD
AP1506300822000.611         AP      jsanchez   63123   VO    USD
AP150630082749.611          AP      jsanchez   63122   VO    USD
AP15063008230696-733.61     AP      jsanchez   63121   VO    USD
AP1506300822006.611         AP      jsanchez   63120   VO    USD
AP15033108330696-715.61     AP      jsanchez   63636   VO    USD
AP1504300832006.611         AP      jsanchez   63625   VO    USD
AP1503310832002.611         AP      jsanchez   63640   VO    USD
AP150331083738.611          AP      jsanchez   63638   VO    USD
AP150331083751.611          AP      jsanchez   63634   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 81 of 110
Theranos Internal Only



AP15033108330696-707.61     AP      jsanchez   63633   VO    USD
AP1503310832001.611         AP      jsanchez   63630   VO    USD
AP1503310832000.611         AP      jsanchez   63628   VO    USD
AP15033108330696-715.61     AP      jsanchez   63626   VO    USD
AP1506300842003.611         AP      jsanchez   63127   VO    USD
AP150630084745.611          AP      jsanchez   63124   VO    USD
AP1506300842006.611         AP      jsanchez   63120   VO    USD
AP15063008430696-733.61     AP      jsanchez   63121   VO    USD
AP150630084749.611          AP      jsanchez   63122   VO    USD
AP1506300842000.611         AP      jsanchez   63123   VO    USD
AP150630084737.611          AP      jsanchez   63125   VO    USD
AP15033108430696-707.61     AP      jsanchez   63633   VO    USD
AP15033108430696-715.61     AP      jsanchez   63636   VO    USD
AP1504300842006.611         AP      jsanchez   63625   VO    USD
AP15033108430696-715.61     AP      jsanchez   63626   VO    USD
AP1503310842002.611         AP      jsanchez   63640   VO    USD
AP150331084738.611          AP      jsanchez   63638   VO    USD
AP15033108430696-715.61     AP      jsanchez   63636   VO    USD
AP150331084751.611          AP      jsanchez   63634   VO    USD
AP1503310842000.611         AP      jsanchez   63628   VO    USD
AP1507310852006.611         AP      jsanchez   65424   VO    USD
AP1507310852004.611         AP      jsanchez   65429   VO    USD
AP150731085737.611          AP      jsanchez   65426   VO    USD
AP1507310872004.611         AP      llimcoli   65429   VO    USD
AP150731087737.611          AP      llimcoli   65426   VO    USD
AP1507310872006.611         AP      llimcoli   65424   VO    USD
AP1506300882007.611         AP      llimcoli   67469   VO    USD
AP15083008830696-704.61     AP      llimcoli   67772   VO    USD
AP15083008830696-715.61     AP      llimcoli   67779   VO    USD
AP1508300882007.611         AP      llimcoli   67778   VO    USD
AP150830088745.611          AP      llimcoli   67777   VO    USD
AP150830088751.611          AP      llimcoli   67776   VO    USD
AP150830088741.611          AP      llimcoli   67775   VO    USD
AP150830088737.611          AP      llimcoli   67774   VO    USD
AP15063009 2007.611         AP      llimcoli   67469   VO    USD
AP15083009 751.611          AP      llimcoli   67776   VO    USD
AP15083009 30696-704.61     AP      llimcoli   67772   VO    USD
AP15083009 741.611          AP      llimcoli   67775   VO    USD
AP15083009 745.611          AP      llimcoli   67777   VO    USD
AP15083009 737.611          AP      llimcoli   67774   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 82 of 110
Theranos Internal Only



AP15083009 30696-715.61     AP      llimcoli   67779   VO    USD
AP15083009 2007.611         AP      llimcoli   67778   VO    USD
AP1509300922007.611         AP      llimcoli   70568   VO    USD
AP1509300922001.611         AP      llimcoli   70569   VO    USD
AP1508310922002.611         AP      llimcoli   70563   VO    USD
AP1508310922002b.611        AP      llimcoli   70564   VO    USD
AP1508310922016.611         AP      llimcoli   70565   VO    USD
AP150814092741.611          AP      llimcoli   70566   VO    USD
AP1509300922022.611         AP      llimcoli   70570   VO    USD
AP150914092738.611          AP      llimcoli   70567   VO    USD
AP1509300922001.611         AP      llimcoli   70569   VO    USD
AP1509300922007.611         AP      llimcoli   70568   VO    USD
AP1509300922022.611         AP      llimcoli   70570   VO    USD
AP150814092741.611          AP      llimcoli   70566   VO    USD
AP1508310922002.611         AP      llimcoli   70563   VO    USD
AP1508310922016.611         AP      llimcoli   70565   VO    USD
AP1508310922002b.611        AP      llimcoli   70564   VO    USD
AP150914092738.611          AP      llimcoli   70567   VO    USD
AP1509300922016.611         AP      schoi      70971   VO    USD
AP1510190943001.611         AP      llimcoli   72158   VO    USD
AP1510130942023.611         AP      llimcoli   72155   VO    USD
AP1510060942028.611         AP      llimcoli   72151   VO    USD
AP1510120942026.611         AP      llimcoli   72162   VO    USD
AP1510060942031.611         AP      llimcoli   72154   VO    USD
AP1510130942003B.611        AP      llimcoli   72159   VO    USD
AP1510130942030.611         AP      llimcoli   72161   VO    USD
AP1510130942025.611         AP      llimcoli   72156   VO    USD
AP1510130942024.611         AP      llimcoli   72157   VO    USD
AP1510190943002.611         AP      llimcoli   72160   VO    USD
AP1509150942017.611         AP      llimcoli   72152   VO    USD
AP1509070942002B.611        AP      llimcoli   72153   VO    USD
AP1510060952028.611         AP      llimcoli   72151   VO    USD
AP1510060952031.611         AP      llimcoli   72154   VO    USD
AP1509300952016.611         AP      llimcoli   70971   VO    USD
AP1509070952002B.611        AP      llimcoli   72153   VO    USD
AP1509150952017.611         AP      llimcoli   72152   VO    USD
AP1510310962007.611         AP      llimcoli   74346   VO    USD
AP1510310962000.611         AP      llimcoli   74345   VO    USD
AP1510310962022.611         AP      llimcoli   74342   VO    USD
AP1510310962017.611         AP      llimcoli   74350   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 83 of 110
Theranos Internal Only



AP1510310963001.611          AP      llimcoli   74349   VO    USD
AP1510310962004.611          AP      llimcoli   74348   VO    USD
AP151031096749.611           AP      llimcoli   74347   VO    USD
AP1511300983004.611          AP      schoi      76175   VO    USD
AP1511300992004.611          AP      llimcoli   76578   VO    USD
AP1511300992016.611          AP      llimcoli   76561   VO    USD
AP1511300992023.611          AP      llimcoli   76559   VO    USD
AP15113009930696-740.61      AP      llimcoli   76558   VO    USD
AP15113009930696-733.61      AP      llimcoli   76557   VO    USD
AP1511300992003B.611         AP      llimcoli   76556   VO    USD
AP1511300993002.611          AP      llimcoli   76555   VO    USD
AP15113009930696.704.61      AP      llimcoli   76554   VO    USD
AP1511300992026.611          AP      llimcoli   76552   VO    USD
AP1511300992031.611          AP      llimcoli   76551   VO    USD
AP1511300992002B.611         AP      llimcoli   76550   VO    USD
AP1511300992017.611          AP      llimcoli   76549   VO    USD
AP1511300992003.611          AP      llimcoli   76548   VO    USD
AP15113009930696-715.61      AP      llimcoli   76584   VO    USD
AP1511300992024.611          AP      llimcoli   76581   VO    USD
AP1511300992028.611          AP      llimcoli   76580   VO    USD
AP15121410 File 2025.611     AP      kvu        78524   VO    USD
AP15121410 File 2023.611     AP      kvu        78522   VO    USD
AP15121410 File 30696-72     AP      kvu        78521   VO    USD
AP15121410 File 30696-71     AP      kvu        78520   VO    USD
AP15121410 File 2026.611     AP      kvu        78518   VO    USD
AP15121410 File 2031.611     AP      kvu        78515   VO    USD
AP15121410 File 2006.611     AP      kvu        78512   VO    USD
AP16011510230696-713-61      AP      llimcoli   79481   VO    USD
AP160115102 File 2025.6      AP      llimcoli   79480   VO    USD
AP160219103FILE 2026.61      AP      adizon     80511   VO    USD
AP160219103File 2031.611     AP      adizon     80502   VO    USD
AP160219103FILE 30696-7      AP      adizon     80507   VO    USD
AP160219103File 2003b.61     AP      adizon     80503   VO    USD
AP160219103FILE 2028.61      AP      adizon     80504   VO    USD
AP160219103FILE 2000.61      AP      adizon     80508   VO    USD
AP160220104FILE 2023.61      AP      adizon     80538   VO    USD
AP160220104FILE 3004.61      AP      adizon     80539   VO    USD
AP160220104FILE 2022.61      AP      adizon     80541   VO    USD
AP160220104FILE 2024.61      AP      adizon     80537   VO    USD
AP160220104FILE 745.611      AP      adizon     80540   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 84 of 110
Theranos Internal Only



AP160223104FILE 30696-7      AP      adizon     80974   VO    USD
AP160223104FILE 3001.61      AP      adizon     80975   VO    USD
AP160223104FILE 2025.61      AP      adizon     80977   VO    USD
AP160223104FILE 2006.61      AP      adizon     80979   VO    USD
AP15113010430696.704.61      AP      llimcoli   76554   VO    USD
AP15113010430696.704.61      AP      llimcoli   81409   VO    USD
AP150327070Ref 30696-73      AP      rjhaveri   53771   VO    USD
AP160127100Legal - Paten     AP      kvu        78080   VO    USD
AP16012710 Legal - Paten     AP      llimcoli   78080   VO    USD
AP15033107 Legal - Paten     AP      rjhaveri   54165   VO    USD
AP150531078Legal - Paten     AP      schoi      59380   VO    USD
AP150630080Legal - Paten     AP      schoi      61468   VO    USD
AP150731084Legal - Paten     AP      schoi      64711   VO    USD
AP150731084Legal - Paten     AP      schoi      64710   VO    USD
AP150731084Legal - Paten     AP      schoi      64712   VO    USD
AP150724087Legal - Paten     AP      llimcoli   66802   VO    USD
AP150807087Legal - Paten     AP      llimcoli   66789   VO    USD
AP15090409 Legal - Paten     AP      llimcoli   69832   VO    USD
AP15092509 Legal - Paten     AP      llimcoli   69786   VO    USD
AP151028093Legal - Paten     AP      llimcoli   71414   VO    USD
AP151106095Legal - Paten     AP      llimcoli   73171   VO    USD
AP151222097Legal - Paten     AP      llimcoli   75071   VO    USD
AP160127100Patent 26987      AP      kvu        78095   VO    USD
AP160131102Legal - Paten     AP      llimcoli   79090   VO    USD
AP160229105Legal - Paten     AP      llimcoli   81817   VO    USD
AP160226106Legal - Paten     AP      llimcoli   82503   VO    USD
AP15033107 Ref2003.691       AP      rjhaveri   54168   VO    USD
AP150420072Ref 749.691       AP      rjhaveri   55051   VO    USD
AP1506150782004.691          AP      schoi      59728   VO    USD
AP1506300842004.691          AP      schoi      64090   VO    USD
AP150430084745.691           AP      schoi      64089   VO    USD
AP150901087740.691           AP      llimcoli   66590   VO    USD
AP1510260943004.691          AP      llimcoli   72163   VO    USD
AP1509150962023.691          AP      llimcoli   74333   VO    USD
AP1509150962030.691          AP      llimcoli   74334   VO    USD
AP1509220963001.691          AP      llimcoli   74341   VO    USD
AP1509220962016.691          AP      llimcoli   74340   VO    USD
AP1509220962002B.691         AP      llimcoli   74339   VO    USD
AP1509150962003B.691         AP      llimcoli   74332   VO    USD
AP1509160962017.691          AP      llimcoli   74338   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 85 of 110
Theranos Internal Only



AP1509150962026.691          AP      llimcoli   74337   VO    USD
AP1509150962024.691          AP      llimcoli   74336   VO    USD
AP16012210 3011.691          AP      llimcoli   78731   VO    USD
AP150312068ref 30696-727     AP      rjhaveri   52481   VO    USD
AP150312068ref 30696-727     AP      rjhaveri   52482   VO    USD
AP150327070Ref 30696-72      AP      rjhaveri   53753   VO    USD
AP150327070Ref 2001.731      AP      rjhaveri   53754   VO    USD
AP150327070ref 30696-715     AP      rjhaveri   53752   VO    USD
AP150429073Ref 30696-72      AP      rjhaveri   55834   VO    USD
AP150531078Ref: 30696-72     AP      pchung     59398   VO    USD
AP150531078Ref: 749.731      AP      pchung     59420   VO    USD
AP150531078Ref: 751.731      AP      pchung     59415   VO    USD
AP150531078Ref: 2000.731     AP      pchung     59413   VO    USD
AP150531078Ref: 30696-70     AP      pchung     59411   VO    USD
AP150531078Ref: 738.731      AP      pchung     59406   VO    USD
AP150531078Ref: 30696-72     AP      pchung     59404   VO    USD
AP150531078Ref: 30696-72     AP      pchung     59401   VO    USD
AP150531078Ref: 30696-72     AP      pchung     59399   VO    USD
AP150430078Ref: 30696-72     AP      pchung     59394   VO    USD
AP150430078Ref: 2002.731     AP      pchung     59397   VO    USD
AP150430078Ref: 2003.731     AP      pchung     59396   VO    USD
AP150430078Ref: 30696-72     AP      pchung     59395   VO    USD
AP150430078Ref: 30696-72     AP      pchung     59394   VO    USD
AP150331078Ref: 30696-7      AP      pchung     59393   VO    USD
AP150630080Ref: 2007.731     AP      pchung     61110   VO    USD
AP150630080Ref: 2004.731     AP      pchung     61111   VO    USD
AP150630080Ref: 2007.731     AP      pchung     61112   VO    USD
AP15082409230696-715.73      AP      llimcoli   70627   VO    USD
AP15072409230696-727.73      AP      llimcoli   70621   VO    USD
AP15072609230696-727.73      AP      llimcoli   70622   VO    USD
AP15081109230696-727.73      AP      llimcoli   70625   VO    USD
AP1508030922004.731          AP      llimcoli   70624   VO    USD
AP15071709230696-727.73      AP      llimcoli   70619   VO    USD
AP150716092745.731           AP      llimcoli   70620   VO    USD
AP1506300922003.731          AP      llimcoli   70617   VO    USD
AP1508190922007.731          AP      llimcoli   70626   VO    USD
AP15090809230696-727-73      AP      llimcoli   70629   VO    USD
AP15090809230696-727.73      AP      llimcoli   70628   VO    USD
AP15072609230696-725.73      AP      llimcoli   70623   VO    USD
AP150614092745.731           AP      llimcoli   70618   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 86 of 110
Theranos Internal Only



AP15101809330696-732.73     AP      llimcoli   71973   VO    USD
AP15101509330696-727-73     AP      llimcoli   71974   VO    USD
AP1510130932017.731         AP      llimcoli   71972   VO    USD
AP1510130932002b.731        AP      llimcoli   71976   VO    USD
AP15123109830696-715.73     AP      schoi      76188   VO    USD
AP1511300982023.731         AP      schoi      76187   VO    USD
AP1511300982026.731         AP      schoi      76186   VO    USD
AP1511300982016.731         AP      schoi      76185   VO    USD
AP15113009830696-715.73     AP      schoi      76183   VO    USD
AP1511300982002b.731        AP      schoi      76182   VO    USD
AP1511300982025.731         AP      schoi      76181   VO    USD
AP1511300982025.731         AP      schoi      76180   VO    USD
AP15113009830696-725.73     AP      schoi      76179   VO    USD
AP15113009830696-727.73     AP      schoi      76177   VO    USD
AP1601271003002.731         AP      kvu        78084   VO    USD
AP16012710030696-727.73     AP      kvu        78085   VO    USD
AP16012710030696-715.73     AP      kvu        78086   VO    USD
AP15110810 2017.731         AP      llimcoli   78744   VO    USD
AP15100710 2016.731         AP      llimcoli   78743   VO    USD
AP15100710 30696-727.73     AP      llimcoli   78745   VO    USD
AP15100710 30696-727.73     AP      llimcoli   78746   VO    USD
AP150430076Matter 08913     AP      pchung     58406   VO    USD
AP150430076Matter 08930     AP      pchung     58407   VO    USD
AP150430076Matter 08930     AP      pchung     58408   VO    USD
AP150430076Matter 08930     AP      pchung     58409   VO    USD
AP150430076Matter 08930     AP      pchung     58410   VO    USD
AP150430076Matter 08916     AP      pchung     58404   VO    USD
AP150430076Matter 08917     AP      pchung     58412   VO    USD
AP150331076Matter 08930     AP      pchung     58393   VO    USD
AP150331076Matter 08930     AP      pchung     58399   VO    USD
AP150331076Matter 08930     AP      pchung     58398   VO    USD
AP150331076Matter 08930     AP      pchung     58397   VO    USD
AP150331076Matter 08930     AP      pchung     58396   VO    USD
AP150331076Matter 08930     AP      pchung     58395   VO    USD
AP150331076Matter 08930     AP      pchung     58394   VO    USD
AP150430076Matter 08905     AP      pchung     58411   VO    USD
AP150728089Matter 08931     AP      pchung     68595   VO    USD
AP150728089Matter 08931     AP      pchung     68594   VO    USD
AP150728089Matter 08905     AP      pchung     68608   VO    USD
AP150923089Matter 08931     AP      pchung     68593   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 87 of 110
Theranos Internal Only



AP150814089Matter 08917     AP      pchung     68607   VO    USD
AP150814089Matter 08932     AP      pchung     68603   VO    USD
AP150814089Matter 08932     AP      pchung     68601   VO    USD
AP150814089Matter 08932     AP      pchung     68599   VO    USD
AP150623089Matter 08930     AP      pchung     68590   VO    USD
AP150623089Matter 08930     AP      pchung     68586   VO    USD
AP150623089Matter 08931     AP      pchung     68591   VO    USD
AP150519089Matter 08930     AP      pchung     68585   VO    USD
AP151103093MATTER 089       AP      llimcoli   71957   VO    USD
AP151103093MATTER 089       AP      llimcoli   71956   VO    USD
AP151103093MATTER 089       AP      llimcoli   71955   VO    USD
AP151103093MATTER 089       AP      llimcoli   71961   VO    USD
AP151103093MATTER 089       AP      llimcoli   71963   VO    USD
AP151103093MATTER 089       AP      llimcoli   71962   VO    USD
AP151103093MATTER 089       AP      llimcoli   71959   VO    USD
AP151103093MATTER 089       AP      llimcoli   71958   VO    USD
AP151103093MATTER 089       AP      llimcoli   71953   VO    USD
AP151103093MATTER 089       AP      llimcoli   71950   VO    USD
AP15110309308912636CA       AP      llimcoli   71948   VO    USD
AP151103093MATTER 089       AP      llimcoli   71965   VO    USD
AP151103093MATTER 089       AP      llimcoli   71954   VO    USD
AP151103093MATTER 089       AP      llimcoli   71964   VO    USD
AP151123099MATTER0890       AP      llimcoli   76756   VO    USD
AP151120099MATTER 089       AP      llimcoli   76754   VO    USD
AP151120099MATTER 089       AP      llimcoli   76750   VO    USD
AP151130099MATTER 089       AP      llimcoli   76753   VO    USD
AP160111099MATTER 089       AP      llimcoli   76752   VO    USD
AP15123110 Matter 08921     AP      jvora      78713   VO    USD
AP15123110 Matter 08921     AP      jvora      78729   VO    USD
AP15123110 Matter 08932     AP      jvora      78724   VO    USD
AP15123110 Matter 08932     AP      jvora      78719   VO    USD
AP15123110 Matter 08932     AP      jvora      78717   VO    USD
AP15123110 Matter 08932     AP      jvora      78714   VO    USD
AP15123110 Matter 08927     AP      jvora      78711   VO    USD
AP15123110 Matter 08917     AP      jvora      78712   VO    USD
AP15123110 Matter 08932     AP      jvora      78725   VO    USD
AP15123110 Matter 08932     AP      jvora      78726   VO    USD
AP15123110 Matter 08932     AP      jvora      78728   VO    USD
AP15123110 Matter 08927     AP      jvora      78711   VO    USD
AP15123110 Matter 08917     AP      jvora      78712   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 88 of 110
Theranos Internal Only



AP151231104Matter 08910      AP      jvora      80551   VO    USD
AP151231104Matter 08913      AP      jvora      80552   VO    USD
AP151231104Matter 08932      AP      jvora      80550   VO    USD
AP160229106MATTER 089        AP      jvora      82161   VO    USD
AP160229106MATTER 089        AP      jvora      82162   VO    USD
AP160229106MATTER 089        AP      jvora      82163   VO    USD
AP160229106MATTER 089        AP      jvora      82165   VO    USD
AP160229106MATTER 089        AP      jvora      82166   VO    USD
AP160229106MATTER 089        AP      jvora      82167   VO    USD
AP151007099DKT No 3042       AP      llimcoli   76546   VO    USD
AP151005099DKT, No 2026      AP      llimcoli   76545   VO    USD
AP150630083749.601, 200      AP      pchung     63645   VO    USD
AP1511170972003.602          AP      llimcoli   74351   VO    USD
AP15063008 Legal - Paten     AP      pchung     61109   VO    USD
AP150911088Legal - Paten     AP      pchung     67405   VO    USD
AP151027092Legal - Paten     AP      schoi      71286   VO    USD
AP151119095Legal - Paten     AP      llimcoli   73170   VO    USD
AP15031907 Job D004.104      AP      pchung     54749   VO    USD
AP15040907 Job D004.106      AP      pchung     54752   VO    USD
AP15040907 Job D004.105      AP      pchung     54754   VO    USD
AP15040907 Job D004.103      AP      pchung     54755   VO    USD
AP15040907 Job D004.101      AP      pchung     54757   VO    USD
AP150603077Job D002.101      AP      pchung     58870   VO    USD
AP150603077Job D004.106      AP      pchung     58869   VO    USD
AP150603077Job D004.105      AP      pchung     58867   VO    USD
AP150531078Job: D002_10      AP      pchung     59465   VO    USD
AP150531078Job: D002-10      AP      pchung     59466   VO    USD
AP150622079Job D002.102      AP      pchung     60321   VO    USD
AP150708080Job: D003.10      AP      pchung     61708   VO    USD
AP150707080Job: D00.101      AP      pchung     61706   VO    USD
AP150909087Job 3012.201      AP      pchung     67080   VO    USD
AP150909087Job D.005.10      AP      pchung     67079   VO    USD
AP151118095Job D003.101      AP      llimcoli   73087   VO    USD
AP151118095job D003.102      AP      llimcoli   73086   VO    USD
AP151201095Job D002.101      AP      llimcoli   73614   VO    USD
AP151202095Job D002.10       AP      llimcoli   73646   VO    USD
AP151215097job D004.106      AP      llimcoli   74539   VO    USD
AP151215097job D004.105      AP      llimcoli   74538   VO    USD
AP151215097job D001.003      AP      llimcoli   74537   VO    USD
AP151215097job D005.102      AP      llimcoli   74536   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 89 of 110
Theranos Internal Only



AP151215097job D001.004      AP      llimcoli   74534   VO    USD
AP160112099D001.1041         AP      llimcoli   76842   VO    USD
AP150926090Trans: "2016      AP      pchung     69504   VO    USD
AP151030095TRANS OF "2       AP      llimcoli   73644   VO    USD
AP151104095TRANS OF "3       AP      llimcoli   73645   VO    USD
AP150930095TRANS 2003        AP      llimcoli   73643   VO    USD
AP160122100TRANS OF "3       AP      llimcoli   78144   VO    USD
AP160224104TRANS OF 3        AP      jvora      81253   VO    USD
AP160229105TRANS OF "3       AP      jvora      81810   VO    USD
AP1510200972023.771          AP      llimcoli   74353   VO    USD
AP1511020972024.771          AP      llimcoli   74356   VO    USD
AP1511020972026.771          AP      llimcoli   74357   VO    USD
AP1510290972030.771          AP      llimcoli   74354   VO    USD
AP1511020973001.771          AP      llimcoli   74355   VO    USD
AP1509300972016.771          AP      llimcoli   74352   VO    USD
AP1512310983004.771          AP      schoi      76189   VO    USD
AP150531078Patent 11235      AP      pchung     59366   VO    USD
AP150531078Patent 11198      AP      pchung     59367   VO    USD
AP150531078Patent 11202      AP      pchung     59368   VO    USD
AP150531078Patent 11147      AP      pchung     59370   VO    USD
AP150531078Patent 2656/D     AP      pchung     59371   VO    USD
AP150531078Patent 4338/D     AP      pchung     59372   VO    USD
AP150531078Patent 4495/D     AP      pchung     59373   VO    USD
AP150531078Patent 3826/D     AP      pchung     59365   VO    USD
AP150331078Patent 2197/D     AP      pchung     59359   VO    USD
AP150331078Patent 3282/D     AP      pchung     59360   VO    USD
AP150331078Patent 4056/D     AP      pchung     59358   VO    USD
AP150531078Patent 6402/D     AP      pchung     59364   VO    USD
AP150430078Patent 2656/D     AP      pchung     59361   VO    USD
AP150430078Patent 3189/D     AP      pchung     59363   VO    USD
AP150430078Patent 2876/D     AP      pchung     59362   VO    USD
AP15033108 Patent 3282/D     AP      pchung     62451   VO    USD
AP150630092Ref: 738.741      AP      pchung     70520   VO    USD
AP150630092Ref: 2001.741     AP      pchung     70519   VO    USD
AP150630092Ref: 2002.741     AP      pchung     70517   VO    USD
AP150630092Ref: 737.741      AP      pchung     70516   VO    USD
AP150930092Ref: 2017.741     AP      pchung     70530   VO    USD
AP150630092Ref: 2006.741     AP      pchung     70515   VO    USD
AP150930092Ref: 2002b.74     AP      pchung     70529   VO    USD
AP150930092Ref: 2016.741     AP      pchung     70528   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 90 of 110
Theranos Internal Only



AP150630092Ref: 749.741      AP      pchung     70513   VO    USD
AP150630092Ref: 2003.741     AP      pchung     70510   VO    USD
AP150630092Ref: 2000.741     AP      pchung     70509   VO    USD
AP150630092Ref: 751.741      AP      pchung     70507   VO    USD
AP150630092Ref: 2007.741     AP      pchung     70506   VO    USD
AP150630092Ref: 2002.741     AP      pchung     70504   VO    USD
AP150731092Ref: 745.741      AP      pchung     70522   VO    USD
AP150930092Ref: 741.741      AP      pchung     70531   VO    USD
AP150831092Ref: 2001.741     AP      pchung     70526   VO    USD
AP150831092Ref: 740.741      AP      pchung     70527   VO    USD
AP150930092Ref:2022.741      AP      pchung     70533   VO    USD
AP150930092Ref: 2003.741     AP      pchung     70532   VO    USD
AP150831092Ref: 738.741      AP      pchung     70525   VO    USD
AP150731092Ref: 2004.741     AP      pchung     70524   VO    USD
AP150731092Ref: 741.741      AP      pchung     70523   VO    USD
AP150731092Ref: 745.741      AP      pchung     70521   VO    USD
AP1510120932025.741          AP      llimcoli   72062   VO    USD
AP1510120942028.741          AP      llimcoli   72167   VO    USD
AP1510140942003B.741         AP      llimcoli   72166   VO    USD
AP1510130942006.741          AP      llimcoli   72165   VO    USD
AP1510120942026.741          AP      llimcoli   72164   VO    USD
AP1511300983004.741          AP      schoi      76196   VO    USD
AP151130098745.741           AP      schoi      76195   VO    USD
AP1511300982004.741          AP      schoi      76193   VO    USD
AP1510310982031.0741         AP      schoi      76191   VO    USD
AP1510310983001.741          AP      schoi      76192   VO    USD
AP151031098737.741           AP      schoi      76194   VO    USD
AP1510310983002.741          AP      schoi      76197   VO    USD
AP151031103749.741           AP      jvora      80374   VO    USD
AP1510311032030.741          AP      jvora      80375   VO    USD
AP1510311032024.741          AP      jvora      80377   VO    USD
AP1510311032023.741          AP      jvora      80379   VO    USD
AP1512311032007.741          AP      jvora      80383   VO    USD
AP1601311033011.741          AP      jvora      80385   VO    USD
AP15030607 Patent 10-201     AP      pchung     54225   VO    USD
AP15031007 Patent 10-201     AP      pchung     54224   VO    USD
AP15040607 Patent 10-201     AP      pchung     54228   VO    USD
AP150331072Patent 10-201     AP      pchung     54872   VO    USD
AP150430079Patent 10-201     AP      pchung     60806   VO    USD
AP150331079Patent 10-201     AP      pchung     60799   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 91 of 110
Theranos Internal Only



AP150430079Patent 10-201     AP      pchung     60801   VO    USD
AP150430079Patent 10-201     AP      pchung     60803   VO    USD
AP150430079Patent 10-201     AP      pchung     60804   VO    USD
AP150430079Patent 10-201     AP      pchung     60805   VO    USD
AP150430079Patent 10-201     AP      pchung     60807   VO    USD
AP150531079Patent 10-201     AP      pchung     60811   VO    USD
AP150531079Patent 10-201     AP      pchung     60810   VO    USD
AP150531079Patent 10-201     AP      pchung     60808   VO    USD
AP150331079Patent 10-201     AP      pchung     60800   VO    USD
AP150731090Patent 10-201     AP      pchung     69002   VO    USD
AP150929090Patent 10-201     AP      pchung     69005   VO    USD
AP150805090Patent 10-201     AP      pchung     68998   VO    USD
AP150930090Patent 10-201     AP      pchung     69003   VO    USD
AP150930090Patent 10-201     AP      pchung     69004   VO    USD
AP151029095Patent 10-201     AP      llimcoli   73085   VO    USD
AP151130095Patent 10-201     AP      llimcoli   73647   VO    USD
AP151223097Patents;10-20     AP      jvora      75127   VO    USD
AP151230098Patent-10-20      AP      jvora      75644   VO    USD
AP151230098Legal - Paten     AP      jvora      75648   VO    USD
AP151230098Patents-10-20     AP      jvora      75650   VO    USD
AP151230098PATENT-10-2       AP      jvora      75649   VO    USD
AP151231098PATENT-10-2       AP      jvora      75713   VO    USD
AP151231098PATENT 10-2       AP      jvora      75714   VO    USD
AP151231098Patents-10-20     AP      jvora      75715   VO    USD
AP151231098Patents-10-20     AP      jvora      75717   VO    USD
AP151231098Patents-10-20     AP      jvora      75718   VO    USD
AP151231098Patents-10-20     AP      jvora      75720   VO    USD
AP151231098Patents-10-20     AP      jvora      75724   VO    USD
AP151231098Patents-10-20     AP      jvora      75723   VO    USD
AP151231098Patents-10-20     AP      jvora      75721   VO    USD
AP151231098Patents-10-20     AP      jvora      75734   VO    USD
AP151231098Patents-10-20     AP      jvora      75732   VO    USD
AP151231098Patents-10-20     AP      jvora      75730   VO    USD
AP151231098Patents-10-20     AP      jvora      75728   VO    USD
AP151231098Patents-10-20     AP      jvora      75726   VO    USD
AP151231098Patents-10-20     AP      jvora      75725   VO    USD
AP151231099Patent-10-20      AP      jvora      76517   VO    USD
AP160209102Patent-10-20      AP      jvora      79370   VO    USD
AP160212103Patent 10-201     AP      jvora      79728   VO    USD
AP151231104Patent-10-20      AP      jvora      81315   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 92 of 110
Theranos Internal Only



AP15040807 707.784          AP      jsanchez   54330   VO    USD
AP15040807 Correct V522     AP      jsanchez   54251   VO    USD
AP15033107230696-727.78     AP      jsanchez   55481   VO    USD
AP150331072749.781          AP      jsanchez   55484   VO    USD
AP1503310722003.781         AP      jsanchez   55485   VO    USD
AP150331072727.7822         AP      jsanchez   55480   VO    USD
AP15043007330696-733.78     AP      jsanchez   56140   VO    USD
AP150430073745.781          AP      jsanchez   56141   VO    USD
AP15043007430696-707.78     AP      jsanchez   56816   VO    USD
AP1506160782007.781         AP      jsanchez   59839   VO    USD
AP1506160782004.781         AP      jsanchez   59840   VO    USD
AP150616078749.781          AP      jsanchez   59841   VO    USD
AP1506240793069-725.783     AP      jsanchez   60667   VO    USD
AP1506240792000.781         AP      jsanchez   60668   VO    USD
AP15081708530696-707.78     AP      jsanchez   65269   VO    USD
AP1508310922002b.781        AP      schoi      70974   VO    USD
AP1508310922016.781         AP      schoi      70973   VO    USD
AP15083109230696-733.78     AP      schoi      70972   VO    USD
AP1509300922030.781         AP      schoi      70975   VO    USD
AP1509300922026.781         AP      schoi      70976   VO    USD
AP1509300922024.781         AP      schoi      70977   VO    USD
AP151130098733.782          AP      schoi      76202   VO    USD
AP1512310982016.781         AP      schoi      76203   VO    USD
AP1510310983004.781         AP      schoi      76201   VO    USD
AP151031098727.7822         AP      schoi      76198   VO    USD
AP151031098707.784          AP      schoi      76199   VO    USD
AP1601311033011.781         AP      schoi      80034   VO    USD
AP16013110330696-725.78     AP      schoi      80033   VO    USD
AP1512311042002b.781        AP      kvu        80642   VO    USD
AP151231104732.782          AP      kvu        80644   VO    USD
AP160131104732.782          AP      schoi      80637   VO    USD
AP160211106727.7822         AP      kvu        82198   VO    USD
AP1602291062023.781         AP      kvu        82191   VO    USD
AP1602291062024.781         AP      kvu        82200   VO    USD
AP160211106707.784          AP      kvu        82196   VO    USD
AP160229106725.784          AP      kvu        82408   VO    USD
AP150331074713.742          AP      jsanchez   56821   VO    USD
AP15052107530696-704.74     AP      jsanchez   57672   VO    USD
AP150531079713.742          AP      jsanchez   60400   VO    USD
AP150930098713.742          AP      schoi      76204   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 93 of 110
Theranos Internal Only



AP150930098707.741           AP      schoi      76205   VO    USD
AP15093010330696-713.74      AP      kvu        80490   VO    USD
AP151031103713.741-India     AP      kvu        80491   VO    USD
AP151130104713.741-India     AP      schoi      80580   VO    USD
AP151023092Patents-Thai      AP      qnguyen    70896   VO    USD
AP151231098Legal - Paten     AP      schoi      75958   VO    USD
AP151231098Legal - Paten     AP      schoi      75955   VO    USD
AP151231098Legal - Paten     AP      schoi      75954   VO    USD
AP151130098Legal - Paten     AP      schoi      75957   VO    USD
AP160131102Legal - Paten     AP      schoi      79213   VO    USD
AP15043007330696-727.71      AP      jsanchez   56200   VO    USD
AP15043007330696-715.71      AP      jsanchez   56201   VO    USD
AP15043007730696-727.71      AP      jsanchez   56200   VO    USD
AP15043007730696-715.71      AP      jsanchez   56201   VO    USD
AP1503190692000.711          AP      jsanchez   53224   VO    USD
AP150319069738.711           AP      jsanchez   53223   VO    USD
AP150319069751.711           AP      jsanchez   53225   VO    USD
AP1503190692000.711          AP      jsanchez   53227   VO    USD
AP1503190692000.711          AP      jsanchez   53227   VO    USD
AP1503190692001.711          AP      jsanchez   53221   VO    USD
AP1503260702002.711          AP      jsanchez   53694   VO    USD
AP150331070740.711           AP      jsanchez   53905   VO    USD
AP15040807 CM V52208 W       AP      jsanchez   54250   VO    USD
AP15040807 30696-727.89      AP      jsanchez   54395   VO    USD
AP150430073727.714           AP      jsanchez   56199   VO    USD
AP150512074749.711           AP      jsanchez   56845   VO    USD
AP15052107530696-715.71      AP      jsanchez   57615   VO    USD
AP1505210752002.711          AP      jsanchez   57616   VO    USD
AP150521075749.711           AP      jsanchez   57614   VO    USD
AP150521075749.711           AP      jsanchez   57614   VO    USD
AP1505280762006.711          AP      jsanchez   58227   VO    USD
AP15043007730696-727.71      AP      jsanchez   58866   VO    USD
AP15043007730696-715.71      AP      jsanchez   58868   VO    USD
AP150716082738.711           AP      jsanchez   62650   VO    USD
AP1507160822001.711          AP      jsanchez   62651   VO    USD
AP1508170852007.711          AP      jsanchez   65304   VO    USD
AP15053108530696-715.71      AP      jsanchez   65306   VO    USD
AP1505310852003.711          AP      jsanchez   65305   VO    USD
AP150531085751.711           AP      jsanchez   65307   VO    USD
AP150830092749.711           AP      schoi      70978   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 94 of 110
Theranos Internal Only



AP150830092727.894          AP      schoi    70979   VO      USD
AP150830092727.893          AP      schoi    70980   VO      USD
AP151031098737.711          AP      schoi    76212   VO      USD
AP151231098751.891          AP      schoi    76228   VO      USD
AP1512310982001.891         AP      schoi    76227   VO      USD
AP1512310982000.891         AP      schoi    76226   VO      USD
AP1510310982017.711         AP      schoi    76211   VO      USD
AP1512310982017.711         AP      schoi    76224   VO      USD
AP1511300983001.711         AP      schoi    76221   VO      USD
AP151130098715.712          AP      schoi    76220   VO      USD
AP15113009830696-727.71     AP      schoi    76219   VO      USD
AP1511300982024.711         AP      schoi    76216   VO      USD
AP1511300982023.711         AP      schoi    76215   VO      USD
AP1511300982003B.711        AP      schoi    76214   VO      USD
AP1512310982016.711         AP      schoi    76222   VO      USD
AP1512310982004.711         AP      schoi    76223   VO      USD
AP151231098738.891          AP      schoi    76225   VO      USD
AP1511300982026.711         AP      schoi    76217   VO      USD
AP151130098727.895          AP      schoi    76218   VO      USD
AP1510310982016.711         AP      schoi    76210   VO      USD
AP1510310982002B.711        AP      schoi    76208   VO      USD
AP1508310992004.711         AP      schoi    76388   VO      USD
AP150630099737.711          AP      schoi    76380   VO      USD
AP151231099740.711          AP      schoi    76379   VO      USD
AP150731099727.715          AP      schoi    76382   VO      USD
AP150630099745.711          AP      schoi    76381   VO      USD
AP15073109930696-727.71     AP      schoi    76384   VO      USD
AP1507310992002.711         AP      schoi    76385   VO      USD
AP15073109930696-727.71     AP      schoi    76387   VO      USD
AP15073109930696-713.71     AP      schoi    76386   VO      USD
AP1507310992000.711         AP      schoi    76383   VO      USD
AP150831099727.714          AP      schoi    76389   VO      USD
AP1511300992030.711         AP      schoi    76398   VO      USD
AP151130099740.711          AP      schoi    76397   VO      USD
AP1509300992007.711         AP      schoi    76393   VO      USD
AP15093009930696-725.71     AP      schoi    76396   VO      USD
AP1509300992006.711         AP      schoi    76392   VO      USD
AP150930099740.711          AP      schoi    76391   VO      USD
AP1509300992003.711         AP      schoi    76390   VO      USD
AP150930099745.711          AP      schoi    76394   VO      USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 95 of 110
Theranos Internal Only



AP15093009930696-727.71      AP      schoi      76395   VO    USD
AP15123109930696-727.71      AP      schoi      76562   VO    USD
AP15123110 30696-725.71      AP      schoi      78260   VO    USD
AP16012910 3001.711          AP      schoi      78265   VO    USD
AP16020110 Ref. 749.891      AP      kvu        78876   VO    USD
AP16020110 Ref. 30696-72     AP      kvu        78877   VO    USD
AP160131103751.711           AP      schoi      80038   VO    USD
AP1601311032002.891          AP      schoi      80039   VO    USD
AP1601311032002b.711         AP      schoi      80036   VO    USD
AP16022910630696-725.71      AP      kvu        82477   VO    USD
AP1602291062026.711          AP      kvu        82476   VO    USD
AP160229106727.714           AP      kvu        82473   VO    USD
AP1602291062026.711          AP      kvu        82471   VO    USD
AP150319069715.762           AP      jsanchez   53179   VO    USD
AP15040807 725-762           AP      jsanchez   54392   VO    USD
AP15040807 F1-15BL815        AP      jsanchez   54393   VO    USD
AP15043007330696-707.76      AP      jsanchez   56214   VO    USD
AP150427073Legal - Paten     AP      jsanchez   56211   VO    USD
AP150430073Legal - Paten     AP      jsanchez   56212   VO    USD
AP15043007330696-707.76      AP      jsanchez   56213   VO    USD
AP150430073749.761           AP      jsanchez   56215   VO    USD
AP1503310742003.761          AP      jsanchez   56836   VO    USD
AP1504300742006.761          AP      jsanchez   57056   VO    USD
AP150528076Legal - Paten     AP      jsanchez   58230   VO    USD
AP150528076713.763           AP      jsanchez   58229   VO    USD
AP150616078745.761           AP      jsanchez   59913   VO    USD
AP150604085713.763           AP      jsanchez   65022   VO    USD
AP150630085715.762           AP      jsanchez   65309   VO    USD
AP1507310852007.761          AP      jsanchez   65313   VO    USD
AP1507310852004.761          AP      jsanchez   65312   VO    USD
AP150731085Legal - Paten     AP      jsanchez   65311   VO    USD
AP150731085715.763           AP      jsanchez   65310   VO    USD
AP1510310982016.761          AP      schoi      76229   VO    USD
AP1510310982002b.761         AP      schoi      76230   VO    USD
AP1510310982017.761          AP      schoi      76231   VO    USD
AP1512310983004.761          AP      schoi      76236   VO    USD
AP1510310982023.761          AP      schoi      76232   VO    USD
AP1511300982003b.761         AP      schoi      76233   VO    USD
AP1511300983001.761          AP      schoi      76235   VO    USD
AP1511300982030.761          AP      schoi      76234   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 96 of 110
Theranos Internal Only



AP16012910 715.763          AP      schoi      78268   VO    USD
AP160131104727.763          AP      schoi      80639   VO    USD
AP1511301042024.761         AP      schoi      80658   VO    USD
AP15093010430696-741.76     AP      schoi      80656   VO    USD
AP150930104740.761          AP      schoi      80652   VO    USD
AP1510311042026.761         AP      schoi      80657   VO    USD
AP151231104725.762          AP      schoi      80777   VO    USD
AP1602291062012-81306       AP      kvu        82233   VO    USD
AP160229106732.762          AP      kvu        82601   VO    USD
AP1510310932023.601         AP      schoi      72118   VO    USD
AP1510310932002.601         AP      schoi      72117   VO    USD
AP1512310983004.601         AP      schoi      76237   VO    USD
AP1511300982024-601         AP      schoi      76163   VO    USD
AP1510311022030-601         AP      schoi      79217   VO    USD
AP150319069749.841          AP      jsanchez   53182   VO    USD
AP1503260702001.841         AP      jsanchez   53692   VO    USD
AP1503260702000.841         AP      jsanchez   53691   VO    USD
AP15040807 740.841          AP      jsanchez   54394   VO    USD
AP150512074749.841          AP      jsanchez   56830   VO    USD
AP150430074745.841          AP      jsanchez   56829   VO    USD
AP150521075749.841          AP      jsanchez   57656   VO    USD
AP1505210752004.841         AP      jsanchez   57657   VO    USD
AP150521075733.842          AP      jsanchez   57658   VO    USD
AP15052807630696-733.84     AP      jsanchez   58293   VO    USD
AP1506160782003.841         AP      jsanchez   59935   VO    USD
AP1506160782002.841         AP      jsanchez   59934   VO    USD
AP150624079751.841          AP      jsanchez   60662   VO    USD
AP15071308 738.841          AP      jsanchez   62273   VO    USD
AP1507160822001.841         AP      jsanchez   62681   VO    USD
AP1507310842003.841         AP      jsanchez   64288   VO    USD
AP150817085751.841          AP      jsanchez   65336   VO    USD
AP1509300922023.841         AP      schoi      71008   VO    USD
AP1508310922004.841         AP      schoi      70997   VO    USD
AP150831092745.841          AP      schoi      70998   VO    USD
AP150831092749.841          AP      schoi      70999   VO    USD
AP150831092738.841          AP      schoi      71000   VO    USD
AP150831092751.841          AP      schoi      71001   VO    USD
AP1508310922016.841         AP      schoi      71002   VO    USD
AP1508310922004.841         AP      schoi      71003   VO    USD
AP1509300923001.841         AP      schoi      71005   VO    USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 97 of 110
Theranos Internal Only



AP1509300922026.841          AP      schoi    71006   VO      USD
AP1509300922024.841          AP      schoi    71007   VO      USD
AP1512310982017.841          AP      schoi    76242   VO      USD
AP151031098733.842           AP      schoi    76239   VO      USD
AP151130098751.841           AP      schoi    76240   VO      USD
AP15093010 Ref. 2023.841     AP      kvu      78271   VO      USD
AP15093010 Ref. 2026.841     AP      kvu      78272   VO      USD
AP15093010 Ref. 3001.841     AP      kvu      78273   VO      USD
AP15093010 Ref. 2024.841     AP      kvu      78269   VO      USD
AP15123110 Ref. 2016.841     AP      kvu      78279   VO      USD
AP15093010 Ref. 2030.841     AP      kvu      78274   VO      USD
AP15123110 Ref. 3004.841     AP      kvu      78278   VO      USD
AP15093010 Ref. 2003b.84     AP      kvu      78275   VO      USD
AP15093010 Ref. 2017.841     AP      kvu      78276   VO      USD
AP15093010 Ref. 3004.841     AP      kvu      78277   VO      USD
AP15083110 Ref. 745.841      AP      kvu      78248   VO      USD
AP15083110 Ref. 749.841      AP      kvu      78250   VO      USD
AP15083110 Ref. 2004.841     AP      kvu      78256   VO      USD
AP15083110 Ref. 2003.841     AP      kvu      78261   VO      USD
AP15083110 Ref. 2000.841     AP      kvu      78262   VO      USD
AP15083110 Ref. 738.841      AP      kvu      78247   VO      USD
AP15063010 Ref. 745.841      AP      kvu      78237   VO      USD
AP15083110 Ref. 738.841      AP      kvu      78240   VO      USD
AP15083110 Ref. 745.841      AP      kvu      78241   VO      USD
AP15083110 Ref. 749.841      AP      kvu      78242   VO      USD
AP15083110 Ref. 2004.841     AP      kvu      78244   VO      USD
AP15083110 Ref. 2004.841     AP      kvu      78245   VO      USD
AP15083110 Ref. 751.841      AP      kvu      78246   VO      USD
AP15073110 Ref. 2002.841     AP      kvu      78238   VO      USD
AP15073110 Ref. 2000.841     AP      kvu      78239   VO      USD
AP15082410 Ref. 2016.841     AP      kvu      78252   VO      USD
AP15083110 Ref. 2002b.84     AP      kvu      78255   VO      USD
AP15083110 Ref. 2002b.84     AP      kvu      78264   VO      USD
AP15083110 Ref. 2002.841     AP      kvu      78258   VO      USD
AP15083110 Ref. 2016.841     AP      kvu      78266   VO      USD
AP15083110 Ref. 2001.841     AP      kvu      78263   VO      USD
AP15093010 Ref. 2026.841     AP      kvu      78272   VO      USD
AP15093010 Ref. 3001.841     AP      kvu      78273   VO      USD
AP1601311033011.841          AP      schoi    80041   VO      USD
AP1602291062026.841          AP      kvu      82329   VO      USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 98 of 110
Theranos Internal Only



AP160229106PA163892/ZA      AP      kvu        82336   VO    USD
AP160229106PA163889/ZA      AP      kvu        82333   VO    USD
AP160229106PA163887/ZA      AP      kvu        82334   VO    USD
AP1602291063019.841         AP      kvu        82597   VO    USD
AP1602291063024.841         AP      kvu        82598   VO    USD
AP1602291063012.841         AP      kvu        82599   VO    USD
AP15031906930696-733.68     AP      jsanchez   53231   VO    USD
AP15031906930696-727.68     AP      jsanchez   53230   VO    USD
AP150319069749.681          AP      jsanchez   53181   VO    USD
AP15032607030696-733.68     AP      jsanchez   53693   VO    USD
AP15033107030696-733.68     AP      jsanchez   53904   VO    USD
AP15031107 2006.681         AP      jsanchez   54404   VO    USD
AP15033107 733.792          AP      jsanchez   54397   VO    USD
AP15033107 30696-715.79     AP      jsanchez   54398   VO    USD
AP15033107 30696-733.79     AP      jsanchez   54399   VO    USD
AP15033107 30696-715.79     AP      jsanchez   54400   VO    USD
AP15033107 727.684          AP      jsanchez   54403   VO    USD
AP15033107 30696-733.79     AP      jsanchez   54405   VO    USD
AP15030907 30696-715.79     AP      jsanchez   54402   VO    USD
AP15033107 30696-733.79     AP      jsanchez   54405   VO    USD
AP15043007330696-733.68     AP      jsanchez   56302   VO    USD
AP15043007330696-733.79     AP      jsanchez   56298   VO    USD
AP15043007330696-715.79     AP      jsanchez   56299   VO    USD
AP15043007330696-741.68     AP      jsanchez   56300   VO    USD
AP150430073733.792          AP      jsanchez   56301   VO    USD
AP15043007330696-733.68     AP      jsanchez   56303   VO    USD
AP15051207430696-715.68     AP      jsanchez   56846   VO    USD
AP150430075737.681          AP      jsanchez   57551   VO    USD
AP15043007530696-727.68     AP      jsanchez   57552   VO    USD
AP15043007530696-733.68     AP      jsanchez   57553   VO    USD
AP150430075745.681          AP      jsanchez   57550   VO    USD
AP15052107530696-715.68     AP      jsanchez   57795   VO    USD
AP15052107530696-715.68     AP      jsanchez   57795   VO    USD
AP150521075P073270D2        AP      jsanchez   57659   VO    USD
AP15061607830696-715.68     AP      jsanchez   59939   VO    USD
AP15053107930696-727.68     AP      jsanchez   60503   VO    USD
AP1505310792004.681         AP      jsanchez   60501   VO    USD
AP15071308 30696-715.79     AP      jsanchez   62272   VO    USD
AP1507160822017.681         AP      jsanchez   62684   VO    USD
AP1507160822017.791         AP      jsanchez   62683   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 99 of 110
Theranos Internal Only



AP1505310852007.681         AP      jsanchez   65016   VO    USD
AP15073108530696-713.68     AP      jsanchez   65017   VO    USD
AP15073108530696-733.79     AP      jsanchez   65021   VO    USD
AP150630085727.684          AP      jsanchez   65019   VO    USD
AP15063008530696-727.68     AP      jsanchez   65020   VO    USD
AP15083109230696-707.79     AP      schoi      70991   VO    USD
AP150831092725.793          AP      schoi      70992   VO    USD
AP1508310922028.681         AP      schoi      70993   VO    USD
AP1508310922031.681         AP      schoi      70994   VO    USD
AP15083109230696-727.68     AP      schoi      70990   VO    USD
AP1508310922016.791         AP      schoi      70989   VO    USD
AP1508310922002b.791        AP      schoi      70988   VO    USD
AP15083109230696-733.68     AP      schoi      70987   VO    USD
AP1508310922016.681         AP      schoi      70986   VO    USD
AP1508310922002b.681        AP      schoi      70984   VO    USD
AP1509300923002.681         AP      schoi      70995   VO    USD
AP1509300922026.791         AP      schoi      70996   VO    USD
AP151231098725.793          AP      schoi      76144   VO    USD
AP15123109830696-733.68     AP      schoi      76145   VO    USD
AP15123109830696-733.68     AP      schoi      76146   VO    USD
AP15123109830696-707.68     AP      schoi      76147   VO    USD
AP15123109830696-732.79     AP      schoi      76149   VO    USD
AP15123109830696-740.68     AP      schoi      76150   VO    USD
AP15123109830696-740.68     AP      schoi      76151   VO    USD
AP15123109830696-725.68     AP      schoi      76153   VO    USD
AP151231098732.793          AP      schoi      76154   VO    USD
AP15123109830696-740.68     AP      schoi      76155   VO    USD
AP151231098704.684          AP      schoi      76157   VO    USD
AP151130098732.793          AP      schoi      76143   VO    USD
AP15113009830696-713.68     AP      schoi      76142   VO    USD
AP15113009830696-732.79     AP      schoi      76141   VO    USD
AP15113009830696-733.68     AP      schoi      76139   VO    USD
AP15113009830696-725.68     AP      schoi      76137   VO    USD
AP15113009830696-733.68     AP      schoi      76136   VO    USD
AP15093009830696-715.68     AP      schoi      76107   VO    USD
AP1509300983001.791         AP      schoi      76109   VO    USD
AP1509300983004.681         AP      schoi      76110   VO    USD
AP1509300983004.791         AP      schoi      76111   VO    USD
AP1509300982026.681         AP      schoi      76112   VO    USD
AP1509300983001.681         AP      schoi      76113   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 100 of 110
Theranos Internal Only



AP15093009830696-707.79      AP      schoi   76114   VO       USD
AP15093009830696-715.68      AP      schoi   76115   VO       USD
AP15093009830696-707.79      AP      schoi   76116   VO       USD
AP15093009830696-715.68      AP      schoi   76118   VO       USD
AP1509300982030.681          AP      schoi   76119   VO       USD
AP1509300982030.791          AP      schoi   76120   VO       USD
AP15093009830696-713.68      AP      schoi   76121   VO       USD
AP151031098725.794           AP      schoi   76124   VO       USD
AP15103109830696-707.68      AP      schoi   76126   VO       USD
AP15103109830696-707.68      AP      schoi   76127   VO       USD
AP151031098725.793           AP      schoi   76128   VO       USD
AP15103109830696-707.68      AP      schoi   76129   VO       USD
AP15103109830696-707.68      AP      schoi   76130   VO       USD
AP15103109830696-704.68      AP      schoi   76131   VO       USD
AP151031098704.684           AP      schoi   76133   VO       USD
AP151031098725.794           AP      schoi   76134   VO       USD
AP15103109830696-707.68      AP      schoi   76135   VO       USD
AP15103109830696-704.68      AP      schoi   76123   VO       USD
AP1509300982023.681          AP      schoi   76097   VO       USD
AP1509300982023.791          AP      schoi   76098   VO       USD
AP1509300982003b.681         AP      schoi   76099   VO       USD
AP1509300982003b.791         AP      schoi   76100   VO       USD
AP1509300982024.681          AP      schoi   76101   VO       USD
AP1509300982024.791          AP      schoi   76103   VO       USD
AP1509300982025.681          AP      schoi   76104   VO       USD
AP15093009830696-707.79      AP      schoi   76105   VO       USD
AP150930098725.793           AP      schoi   76106   VO       USD
AP1508310982022.681          AP      schoi   76095   VO       USD
AP15083109830696-707.79      AP      schoi   76094   VO       USD
AP16012910 740.792           AP      schoi   78287   VO       USD
AP16013110330696-740.68      AP      schoi   80042   VO       USD
AP16013110430696-715.79      AP      schoi   80641   VO       USD
AP16022910630696-707.79      AP      kvu     82220   VO       USD
AP1602291063019.681          AP      kvu     82221   VO       USD
AP1602291063012.681          AP      kvu     82222   VO       USD
AP160229106740.792           AP      kvu     82224   VO       USD
AP1602291063024.681          AP      kvu     82225   VO       USD
AP16022910630696-704.68      AP      kvu     82226   VO       USD
AP1602291063012.681          AP      kvu     82229   VO       USD
AP16022910630696-740.68      AP      kvu     82230   VO       USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 101 of 110
Theranos Internal Only



AP160229106740.791           AP      kvu        82232   VO    USD
AP16022910630696-707.68      AP      kvu        82223   VO    USD
AP160229106713.683           AP      kvu        82410   VO    USD
AP150326070749.821           AP      jsanchez   53689   VO    USD
AP1503260702006.821          AP      jsanchez   53690   VO    USD
AP1503310703069-732.821      AP      jsanchez   53907   VO    USD
AP1503310702003.821          AP      jsanchez   53908   VO    USD
AP15033107 740.821           AP      jsanchez   54396   VO    USD
AP1504230723069-732.821      AP      jsanchez   55512   VO    USD
AP150430073745.821           AP      jsanchez   56297   VO    USD
AP15061607830696-725.82      AP      jsanchez   59938   VO    USD
AP1506160782007.821          AP      jsanchez   59937   VO    USD
AP1506160782004.821          AP      jsanchez   59936   VO    USD
AP15062407930696-725.82      AP      jsanchez   60664   VO    USD
AP150630084732.822           AP      jsanchez   64655   VO    USD
AP150531084732.822           AP      jsanchez   64654   VO    USD
AP1507310862000.821          AP      jsanchez   65776   VO    USD
AP1507310862001.821          AP      jsanchez   65777   VO    USD
AP150731086751.821           AP      jsanchez   65773   VO    USD
AP150731086738.821           AP      jsanchez   65775   VO    USD
AP1507310862002.821          AP      jsanchez   65771   VO    USD
AP1508310922016.821          AP      schoi      70983   VO    USD
AP1508310922002b.821         AP      schoi      70982   VO    USD
AP1508310922017.821          AP      schoi      70981   VO    USD
AP1509300942022.821          AP      schoi      72975   VO    USD
AP1509300942030.821          AP      schoi      72983   VO    USD
AP1509300943001.861          AP      schoi      72976   VO    USD
AP1509300942026.861          AP      schoi      72977   VO    USD
AP1509300942003b.861         AP      schoi      72978   VO    USD
AP1509300942031.821          AP      schoi      72979   VO    USD
AP1509300942028.821          AP      schoi      72980   VO    USD
AP1509300942025.821          AP      schoi      72981   VO    USD
AP150831094740.821           AP      schoi      72968   VO    USD
AP1508310942017.861          AP      schoi      72967   VO    USD
AP1508310942002b.861         AP      schoi      72965   VO    USD
AP1508310942016.861          AP      schoi      72964   VO    USD
AP1509300943001.821          AP      schoi      72991   VO    USD
AP1509300943002.821          AP      schoi      72990   VO    USD
AP1509300942030.861          AP      schoi      72974   VO    USD
AP1509300942006.821          AP      schoi      72989   VO    USD



Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 102 of 110
Theranos Internal Only



AP1509300942023.861          AP      schoi   72987   VO       USD
AP1509300942023.821          AP      schoi   72985   VO       USD
AP1509300942024.861          AP      schoi   72973   VO       USD
AP1509300942026.821          AP      schoi   72972   VO       USD
AP1509300942003b.821         AP      schoi   72971   VO       USD
AP1509300942003.821          AP      schoi   72970   VO       USD
AP150930094749.821           AP      schoi   72969   VO       USD
AP1509300942024.821          AP      schoi   72984   VO       USD
AP1512310982000.821          AP      schoi   76247   VO       USD
AP1512310982004.821          AP      schoi   76246   VO       USD
AP151031098732.911           AP      schoi   76243   VO       USD
AP151031098745.821           AP      schoi   76244   VO       USD
AP1510310983004.861          AP      schoi   76245   VO       USD
AP15123110 2006.821          AP      schoi   78284   VO       USD
AP16012910 751.821           AP      schoi   78285   VO       USD
AP1509301032003b.861         AP      Kvu     79993   VO       USD
AP1511301032007.821          AP      Kvu     79996   VO       USD
AP1510311033004.821          AP      Kvu     79983   VO       USD
AP1511301032003.821          AP      Kvu     79995   VO       USD
AP160131103740.821           AP      schoi   80044   VO       USD
AP1512311032001.821          AP      Kvu     79998   VO       USD
AP1512311032017.861          AP      Kvu     79997   VO       USD
AP1512311032002.821          AP      Kvu     80000   VO       USD
AP15063010330696-733.82      AP      Kvu     79979   VO       USD
AP1602291062017.821          AP      kvu     82209   VO       USD
AP16022910630696-707.79      AP      kvu     82207   VO       USD
AP16022910629377SG55/L       AP      kvu     82210   VO       USD
AP1602291063019.681          AP      kvu     82211   VO       USD
AP16022910630696-707.79      AP      kvu     82207   VO       USD
AP1602291062002b.821         AP      kvu     82202   VO       USD
AP1602291063019.681          AP      kvu     82211   VO       USD
AP1602291063012.681          AP      kvu     82212   VO       USD
AP160229106836618D1          AP      kvu     82214   VO       USD
AP1602291063024.681          AP      kvu     82217   VO       USD
AP160229106740.792           AP      kvu     82216   VO       USD
AP16022910629377SG27/L       AP      kvu     82228   VO       USD
AP160229106733.822           AP      kvu     82205   VO       USD
AP1602291062006.821          AP      kvu     82208   VO       USD
AP1602291063012.681          AP      kvu     82212   VO       USD
AP160229106836618D1          AP      kvu     82214   VO       USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 103 of 110
Theranos Internal Only



AP160229106740.792            AP      kvu        82216       VO   USD
AP1602291063024.681           AP      kvu        82217       VO   USD
AP1601311063011.821           AP      kvu        82293       VO   USD
AP160131106738.821            AP      kvu        82294       VO   USD
AP16013110630696-733.82       AP      kvu        82297       VO   USD
AP160131106733.822            AP      kvu        82298       VO   USD
AP15063008 Legal - Paten      AP      schoi      62301       VO   USD
AP150831087Legal - Paten      AP      schoi      66974       VO   USD
AP150924089Legal - Paten      AP      schoi      68766       VO   USD
AP1510270922026.601           AP      schoi      71287       VO   USD
AP150930095Sys&Methods        AP      schoi      73273       VO   USD
AP1509300952024.601           AP      schoi      73274       VO   USD
AP150430080Legal - Paten      AP      schoi      61494       VO   USD
AP151031098704.764            AP      schoi      76248       VO   USD
AP151031104704.765            AP      schoi      80621       VO   USD
JL150831000Avidity WI105      JL      itan       JL150831000      USD
JL150831000Avidity WI105      JL      itan       JL150831000      USD
JL150831000Avidity WI105      JL      itan       JL150831000      USD
AP15043008 Matter 29265       AP      pchung     62460       VO   USD
AP15033108 Matter 29265       AP      pchung     62459       VO   USD
AP150531089Matter 00401       AP      llimcoli   68774       VO   USD
AP150731089Matter 00401       AP      llimcoli   68709       VO   USD
AP15073109 Matter 00401       AP      llimcoli   69731       VO   USD
AP15083009 Matter 00074       AP      llimcoli   69945       VO   USD
AP151013102Matter 00401       AP      llimcoli   79456       VO   USD
AP151208102Matter 00401       AP      llimcoli   79463       VO   USD
AP151231102Matter 00401       AP      llimcoli   79487       VO   USD
AP160222104MATTER 004         AP      adizon     80827       VO   USD
AP160227106MATTER 004         AP      adizon     82690       VO   USD
AP150930090025171-0000        AP      llimcoli   69222       VO   USD
AP151006090025171-0000        AP      llimcoli   69695       VO   USD
AP1504300770027498.000        AP      jsanchez   58788       VO   USD
AP1503310770027498.000        AP      jsanchez   58791       VO   USD
AP1506300900027498.000        AP      llimcoli   69207       VO   USD
AP1508300900027498.000        AP      llimcoli   69212       VO   USD
AP1507300900027498.000        AP      llimcoli   69209       VO   USD
AP1510310940027498.000        AP      llimcoli   72395       VO   USD
AP1511300970027498.000        AP      llimcoli   74452       VO   USD
AP1509300970027498.000        AP      llimcoli   74450       VO   USD
AP150520075FDA                AP      pchung     57531       VO   USD



Theranos Internal Only
                              Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 104 of 110
Theranos Internal Only



AP150430083Matter 03494          AP      pchung     63987       VO   USD
AP150430083Matter 03494          AP      pchung     63988       VO   USD
AP150331083Matter 03494          AP      pchung     63986       VO   USD
AP150331083Matter 03494          AP      pchung     63985       VO   USD
AP150331083Matter 03494          AP      pchung     63984       VO   USD
AP150331083Matter 03494          AP      pchung     63984       VO   USD
AP150731090Matter 03494          AP      pchung     69292       VO   USD
AP151023094Matter 03494          AP      llimcoli   72287       VO   USD
AP151125097Matter 03494          AP      llimcoli   74710       VO   USD
AP151125097Matter 03494          AP      llimcoli   74708       VO   USD
AP150729097Matter 03494          AP      llimcoli   74704       VO   USD
AP150729097Matter 03494          AP      llimcoli   74705       VO   USD
AP150918097Matter 03494          AP      llimcoli   74706       VO   USD
AP150630097Matter 03494          AP      llimcoli   74703       VO   USD
AP150630097Matter 03494          AP      llimcoli   74702       VO   USD
AP151210100Matter 03494          AP      llimcoli   77936       VO   USD
AP151210100Matter 03494          AP      llimcoli   77930       VO   USD
AP160131102Matter 03494          AP      jvora      79640       VO   USD
AP160210105Matter 03494          AP      jvora      81651       VO   USD
AP160229105Matter 03494          AP      jvora      81650       VO   USD
AP160119100Lega-Regulat          AP      jvora      77332       VO   USD
AP160229105Regulatory-D          AP      jvora      81987       VO   USD
AP150430075113149.0001           AP      jsanchez   57692       VO   USD
AP150331079113149.0001           AP      jsanchez   60373       VO   USD
AP150531079113149.0001           AP      jsanchez   60620       VO   USD
AP150630083113149.0001           AP      jsanchez   63450       VO   USD
AP150831089Legal - Regul         AP      schoi      68868       VO   USD
AP1507310907/9/15-7/16/1         AP      schoi      69039       VO   USD
JL150930000Arnold&Porte          JL      itan       JL150930000      USD
AP151231104Software Mai          AP      schoi      81038       VO   USD
AP150331078Office Supplie        AP      pchung     60000       VO   USD
AP150730083Office Supplie        AP      jsanchez   63921       VO   USD
AP151231103article reprints      AP      schoi      80158       VO   USD
AP150804084Office service        AP      jsanchez   64302       VO   USD
AP1509300900027498.000           AP      llimcoli   69216       VO   USD
AP16012910 1/27/16 stamp         AP      schoi      78308       VO   USD
AP151231104Shipping/Frei         AP      kvu        80378       VO   USD
AP151231104Shipping/Frei         AP      schoi      81038       VO   USD
AP151130104FedEx/shippi          AP      schoi      81037       VO   USD
JL150930000Arnold&Porte          JL      itan       JL150930000      USD



Theranos Internal Only
                             Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 105 of 110
Theranos Internal Only



JL150430000DKC V60796           JL      schoi      JL150430000      USD
AP150331078Handling/pac         AP      pchung     60000       VO   USD
AP1505310825/31/15 Strg G       AP      jsanchez   62876       VO   USD
AP1505310935/31/15 Strg G       AP      itan       62876       VO   USD
AP15033107601/01-03/31/2        AP      jsanchez   58343       VO   USD
AP15062407904/01-06/30/2        AP      jsanchez   60571       VO   USD
AP15100609007/01 - 9/30/2       AP      llimcoli   69694       VO   USD
AP15123110210/01 - 12/31        AP      jvora      79414       VO   USD
AP15032607004/01-15-03/3        AP      jsanchez   53686       VO   USD
AP151231104Dues, Subscr         AP      kvu        80378       VO   USD
AP160131104Dues, Subscr         AP      kvu        80380       VO   USD
AP151231103online researc       AP      schoi      80158       VO   USD
AP151130103online researc       AP      schoi      80152       VO   USD
AP15060708804.30.15 to 0        AP      pchung     67385       VO   USD
AP15060708804.30.15 to 0        AP      pchung     67385       VO   USD
AP150531088May 2015             AP      pchung     67398       VO   USD
AP150630088June 2015            AP      pchung     67401       VO   USD
AP150731088July 2015            AP      pchung     67402       VO   USD
AP150831088Aug 2015             AP      pchung     67403       VO   USD
AP151231104Waiting for ap       AP      kvu        80382       VO   USD
AP151231104Regulatory C         AP      kvu        80382       VO   USD
AP151231104Regulatory C         AP      kvu        80382       VO   USD
AP151231100Bank Charge          AP      qnguyen    77258       VO   USD
AP150331077Travel Expen         AP      jsanchez   58791       VO   USD
AP151031094Travel Expen         AP      llimcoli   72395       VO   USD
AP151130097Travel Expen         AP      llimcoli   74452       VO   USD
AP150930097Travel Expen         AP      llimcoli   74450       VO   USD
AP15062408806.21.15 to 0        AP      pchung     67875       VO   USD
AP15060408806.03.15 to 0        AP      pchung     67881       VO   USD
AP15033108302.20.15             AP      pchung     63985       VO   USD
AP151231100Travel Expen         AP      llimcoli   77995       VO   USD
AP160131105Travel - Air-Ja      AP      jvora      81766       VO   USD
AP160119100Travel Expen         AP      jvora      77332       VO   USD
AP151130095Travel Expen         AP      llimcoli   73648       VO   USD
AP151231100Travel Expen         AP      jvora      77221       VO   USD
AP160131102Travel Expen         AP      jvora      79340       VO   USD
AP160131104Air - Jan 2016       AP      jvora      80692       VO   USD
AP1503160693.9.15               AP      rjhaveri   52805       VO   USD
AP150813085Travel Expen         AP      jsanchez   65141       VO   USD
AP150813085Travel Expen         AP      jsanchez   65143       VO   USD



Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 106 of 110
Theranos Internal Only



AP151231103Travel Expen       AP      schoi      80158       VO   USD
AP151130103Travel Expen       AP      schoi      80152       VO   USD
JL150630000Dan Klores C       JL      itan       JL150630000      USD
JL150430000DKC V60796         JL      schoi      JL150430000      USD
JL150531000DKC V60802         JL      schoi      JL150531000      USD
AP151031096Travel expens      AP      llimcoli   73935       VO   USD
AP151130097Travel expens      AP      llimcoli   74619       VO   USD
AP150331077Travel expens      AP      jsanchez   58791       VO   USD
AP151130097Travel expens      AP      llimcoli   74452       VO   USD
AP150930097Travel expens      AP      llimcoli   74450       VO   USD
AP150630082Travel expens      AP      schoi      62710       VO   USD
AP15062408806.21.15 to 0      AP      pchung     67875       VO   USD
AP15033108302.18.15 to 0      AP      pchung     63984       VO   USD
AP151130097Travel expens      AP      llimcoli   74619       VO   USD
AP160119100Travel expens      AP      jvora      77332       VO   USD
AP151130095Travel expens      AP      llimcoli   73648       VO   USD
AP160131102Travel expens      AP      jvora      79340       VO   USD
AP160131104Hotel-Jan 201      AP      jvora      80692       VO   USD
AP1503160693.9.15             AP      rjhaveri   52805       VO   USD
AP151231103Travel expens      AP      schoi      80158       VO   USD
AP151130103Travel expens      AP      schoi      80152       VO   USD
JL150630000Dan Klores C       JL      itan       JL150630000      USD
JL150430000DKC V60796         JL      schoi      JL150430000      USD
JL150531000DKC V60802         JL      schoi      JL150531000      USD
AP151031094Travel Expen       AP      llimcoli   72395       VO   USD
AP151130097Travel Expen       AP      llimcoli   74452       VO   USD
AP150930097Travel Expen       AP      llimcoli   74450       VO   USD
AP150630082Travel Expen       AP      schoi      62710       VO   USD
AP15062408806.21.15 to 0      AP      pchung     67875       VO   USD
AP15060908805.11.15 to 0      AP      pchung     67882       VO   USD
AP15033108302.18.15 to 0      AP      pchung     63984       VO   USD
AP151130097Travel Expen       AP      llimcoli   74619       VO   USD
AP151231100Travel Expen       AP      llimcoli   77995       VO   USD
AP160131105Travel - Auto      AP      jvora      81766       VO   USD
AP151231100Travel Expen       AP      jvora      77221       VO   USD
AP160131102Travel Expen       AP      jvora      79340       VO   USD
AP160131104Auto - Jan 16      AP      jvora      80692       VO   USD
AP1503160693.9.15             AP      rjhaveri   52805       VO   USD
AP150813085Travel Expen       AP      jsanchez   65141       VO   USD
AP151231103Travel Expen       AP      schoi      80158       VO   USD



Theranos Internal Only
                            Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 107 of 110
Theranos Internal Only



AP151130103Travel Expen        AP      schoi      80152       VO   USD
AP160131104Travel Expen        AP      kvu        80623       VO   USD
JL150630000Dan Klores C        JL      itan       JL150630000      USD
JL150630000Dan Klores C        JL      itan       JL150630000      USD
JL150430000DKC V60796          JL      schoi      JL150430000      USD
JL150531000DKC V60802          JL      schoi      JL150531000      USD
AP150331077Travel - Meal       AP      jsanchez   58791       VO   USD
AP151031094Travel - Meal       AP      llimcoli   72395       VO   USD
AP151130097Travel - Meal       AP      llimcoli   74452       VO   USD
AP150930097Travel - Meal       AP      llimcoli   74450       VO   USD
AP151027092Travel - Meal       AP      llimcoli   71281       VO   USD
AP15062408806.21.15 to 0       AP      pchung     67875       VO   USD
AP15033108302.18.15 to 0       AP      pchung     63984       VO   USD
AP151031096Travel - Meal       AP      llimcoli   73935       VO   USD
AP151130097Travel - Meal       AP      llimcoli   74619       VO   USD
AP151231100Travel - Meal       AP      llimcoli   77995       VO   USD
AP160131102Travel - Meal       AP      jvora      79340       VO   USD
AP160131104Meals -Jan 20       AP      jvora      80692       VO   USD
AP1503160693.9.15              AP      rjhaveri   52805       VO   USD
AP150813085Travel - Meal       AP      jsanchez   65141       VO   USD
AP151231103Travel - Meal       AP      schoi      80158       VO   USD
AP151130103Travel - Meal       AP      schoi      80152       VO   USD
JL150630000Dan Klores C        JL      itan       JL150630000      USD
JL150430000DKC V60796          JL      schoi      JL150430000      USD
JL150531000DKC V60802          JL      schoi      JL150531000      USD
AP150331077Travel - Othe       AP      jsanchez   58791       VO   USD
AP150630090Travel - Othe       AP      llimcoli   69207       VO   USD
AP150830090Travel - Othe       AP      llimcoli   69212       VO   USD
AP151031094Travel - Othe       AP      llimcoli   72395       VO   USD
AP150930097Travel - Othe       AP      llimcoli   74450       VO   USD
AP151130100Travel - Othe       AP      llimcoli   78009       VO   USD
AP151031104MISC EXP,wa         AP      llimcoli   80719       VO   USD
AP151130104Miscexp, wait       AP      llimcoli   80724       VO   USD
AP151231104Waiting for ap      AP      llimcoli   80718       VO   USD
AP15062408806.21.15 to 0       AP      pchung     67875       VO   USD
AP151031096Travel - Othe       AP      llimcoli   73935       VO   USD
AP151130095Travel - Othe       AP      llimcoli   73648       VO   USD
AP151231104travel expens       AP      schoi      81038       VO   USD
AP151031104travel expens       AP      schoi      81036       VO   USD
AP151130104travel expens       AP      schoi      81037       VO   USD



Theranos Internal Only
                            Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 108 of 110
Theranos Internal Only



JL150630000Dan Klores C        JL      itan       JL150630000      USD
JL150430000DKC V60796          JL      schoi      JL150430000      USD
JL150430000DKC V60796          JL      schoi      JL150430000      USD
AP150618079Evan North          AP      pchung     60224       VO   USD
AP15071808 Evan North          AP      itan       62583       VO   USD
AP150818084Evan North          AP      itan       64160       VO   USD
AP150918088Evan North          AP      itan       67375       VO   USD
AP151018090Evan North          AP      itan       69466       VO   USD
AP151118095Evan North          AP      itan       73276       VO   USD
AP151218095Evan North          AP      itan       73811       VO   USD
AP160118100Evan North          AP      itan       77188       VO   USD
AP160118100Evan North          AP      llimcoli   77188       VO   USD
AP160222104Evan North F        AP      llimcoli   80725       VO   USD
AP150630082Data Sources        AP      schoi      62710       VO   USD
AP150729097Miscellaneou        AP      llimcoli   74704       VO   USD
AP150918097Miscellaneou        AP      llimcoli   74706       VO   USD
AP150630097Miscellaneou        AP      llimcoli   74702       VO   USD
AP151231103other               AP      schoi      80158       VO   USD
AP151130103Other               AP      schoi      80152       VO   USD
AP151015092PE10/15/15 3        AP      schoi      70914      VO    USD
AP151031094PE10/31/15 8        AP      schoi      72129      VO    USD
AP151115095PE10/31/15 8        AP      schoi      73620      VO    USD
AP151130096PE11/30/15 9        AP      schoi      74178      VO    USD
AP151215097PE12/15/15 9        AP      schoi      75060      VO    USD
AP151231098PE 12/31/15 2       AP      schoi      76280      VO    USD
AP16011510 PE 1/15/16 C        AP      schoi      78927      VO    USD
AP160131102PE 01/31/16 9       AP      schoi      79425      VO    USD
AP160215104PE 02/15/16 C       AP      schoi      81386      VO    USD
AP160229106PE 02/19/16 C       AP      schoi      82541      VO    USD
AP15031507003/15/15 81.5       AP      schoi      53422      VO    USD
AP15033107 03/31/15 96.8       AP      schoi      54528      VO    USD
AP15041507204/15/15 80.1       AP      schoi      55078      VO    USD
AP150424072Christina Wils      AP      itan       55613      VO    USD
AP15033107 03/27/15 160        AP      schoi      54529      VO    USD
AP150331072033115 15hr         AP      schoi      54795      VO    USD




Theranos Internal Only
                           Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 109 of 110
Theranos Internal Only



AP151231098Dec 15 4days       AP      schoi      76285   VO    USD
AP151130098Nov 15 2days       AP      schoi      76284   VO    USD
AP16013110 Jan-16 4days       AP      schoi      78865   VO    USD
AP160229106Feb 4,11,18,       AP      schoi      82318   VO    USD
AP15033107 03/31/15 168       AP      schoi      54530   VO    USD
AP15043007404/30/15 176       AP      rjhaveri   56357   VO    USD
AP15053107705/31/15 168       AP      schoi      58643   VO    USD
AP15063008006/30/15 176       AP      schoi      61647   VO    USD
AP15073108407/31/15 168       AP      schoi      64724   VO    USD
AP15083108708/31/15 168       AP      schoi      66731   VO    USD
AP15093009 09/30/15 160       AP      schoi      69894   VO    USD
AP15103109310/31/15 176       AP      schoi      72115   VO    USD
AP15113009611/30/15 152       AP      schoi      74180   VO    USD
AP151231098Dec 15 176hr       AP      schoi      76281   VO    USD
AP16013110 Jan-16 144hr       AP      schoi      78862   VO    USD
AP160229106Feb-16 168hr       AP      schoi      82320   VO    USD
AP15033107 03/31/15 22d       AP      schoi      54531   VO    USD
AP15043007304/30/15 14d       AP      rjhaveri   56203   VO    USD
AP151130095Nov 2015 W C       AP      schoi      73730   VO    USD
AP151231098Dec 15 Waldo       AP      schoi      76286   VO    USD
AP16013110 Jan-16 Waldo       AP      schoi      78866   VO    USD
AP1602281062/4/16-3/3/16      AP      schoi      82317   VO    USD
AP150331072Theranos Ten       AP      schoi      55488   VO    USD
AP150331072TenantFitup P      AP      pchung     55488   VO    USD
AP15033107 03/31/15 200       AP      schoi      54532   VO    USD
AP15043007404/30/15 Y G       AP      rjhaveri   56365   VO    USD
AP15053107705/31/15 191       AP      schoi      58933   VO    USD
AP15063008006/30/15 184       AP      schoi      61644   VO    USD
AP15073108507/31/15 194       AP      schoi      65116   VO    USD
AP15083108708/31/15 182       AP      schoi      66735   VO    USD
AP15093009 09/30/15 185       AP      schoi      70223   VO    USD




Theranos Internal Only
                          Case 5:18-cr-00258-EJD Document 1005-8 Filed 09/07/21 Page 110 of 110
Theranos Internal Only



AP15103109310/31/15 185      AP      schoi   72116   VO       USD
AP15113009611/30/15 156      AP      schoi   74181   VO       USD
AP151231098Dec 15 115hr      AP      schoi   76283   VO       USD
AP16013110 Jan-16 173hr      AP      schoi   78864   VO       USD
AP160229106Feb-16 174hr      AP      schoi   82321   VO       USD




Theranos Internal Only
